


EXHIBIT 10.1







SENIOR SECURED REVOLVING CREDIT FACILITY AGREEMENT

IN THE MAXIMUM AMOUNT OF US$3,000,000

BY AND AMONG

INTEGRATED ENERGY SOLUTIONS, INC.,
as Borrower,

PATTEN ENERGY ENTERPRISES, INC., AP LUBES, INC., AND ATLANTIC-PACIFIC, LLC,
as Joint and Several Guarantors,

AND

TCA GLOBAL CREDIT MASTER FUND, LP,
as Lender




























Dated as of September 30, 2014

Effective as of November __, 2014








--------------------------------------------------------------------------------







SENIOR SECURED REVOLVING CREDIT FACILITY AGREEMENT

This SENIOR SECURED REVOLVING CREDIT FACILITY AGREEMENT (as amended, restated,
modified or supplemented from time to time, this “Agreement”), dated as of
September 30, 2014 and made effective as of November __, 2014 (the “Effective
Date”), is executed by and among: (i) INTEGRATED ENERGY SOLUTIONS, INC., a
corporation incorporated under the laws of the State of Nevada (the “Borrower”);
(ii) PATTEN ENERGY ENTERPRISES, INC., a corporation incorporated under the laws
of the State of California, AP LUBES, INC., a corporation incorporated under the
laws of the State of Delaware, ATLANTIC-PACIFIC, LLC, a limited liability
company organized and existing under the laws of the State of Indiana, and any
Person to hereafter become a Subsidiary of the Borrower or any Guarantor
pursuant to Section 3.18 hereof, and any Person that from time to time may
hereafter become liable for the Obligations, or any part thereof, as joint and
several guarantors (together, jointly and severally, the “Guarantors” and
together with the Borrower, the “Credit Parties”); and (iii) TCA GLOBAL CREDIT
MASTER FUND, LP, a limited partnership organized and existing under the laws of
the Cayman Islands, as lender (the “Lender”).

WHEREAS, Borrower has requested that Lender extend a senior secured revolving
credit facility to Borrower of up to Three Million and No/100 United States
Dollars (US$3,000,000.00) for working capital financing for Borrower and for any
other the purposes permitted hereunder; and for these purposes, Lender is
willing to make certain loans and extensions of credit available to Borrower of
up to such amount and upon the terms and conditions set forth herein; and

WHEREAS, as a material inducement for Lender to make loans and extensions of
credit to Borrower pursuant to the terms and conditions set forth herein: (i)
the Guarantors have, inter alia, agreed to execute Guaranty Agreements in favor
of Lender, whereby each Guarantor shall jointly and severally guarantee any and
all of the Borrower’s Obligations owed under this Agreement and under any other
Loan Document; (ii) the Credit Parties have, inter alia, agreed to execute
Security Agreements in favor of Lender, whereby each Credit Party shall grant to
the Lender a first priority security interest in and lien upon all of its
existing and after-acquired tangible and intangible assets, as security for the
payment and performance of any and all Obligations owed under this Agreement and
under any other Loan Document; and (iii) the Borrower has agreed to execute a
Pledge Agreement in favor of Lender, whereby the Borrower shall pledge to the
Lender all of its right, title and interest in and to, and provide a first
priority lien and security interest on, all of its issued and outstanding shares
and/or membership interests of the Guarantors, as applicable, as security for
the payment and performance of any and all Obligations owed under this Agreement
and under any other Loan Document;

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and for other good and valuable consideration, the
parties hereto agree as follows:











1




--------------------------------------------------------------------------------







1.

DEFINITIONS.

1.1

Defined Terms.  For the purposes of this Agreement, the following capitalized
words and phrases shall have the meanings set forth below.

(a)

“Access Details” shall have the meaning given to it in Section 2.1(e)(i)(3)
hereof.

(b)

“Account” shall mean, individually, and “Accounts” shall mean, collectively, any
and all accounts (as such term is defined in the UCC) of any Credit Party.

(c)

“Advance Calculation Amount” shall mean an amount, expressed in Dollars,
determined by Lender from time to time, and calculated as follows: (i) the
average monthly Receipts collected into the Lock Box Account for the three (3)
calendar months immediately prior to when the calculation is made by Lender, or
for the entire life of the Loans, as determined by Lender in its sole discretion
(such amount hereinafter called the “AMC Amount”); (ii) then the AMC Amount
shall be multiplied by twenty percent (20%) (such resulting amount hereinafter
called the “Collected Amount”); and (iii) the Collected Amount shall then be
multiplied by eight (8), and the result shall be the Advance Calculation Amount.

(d)

“Advisory Fee” shall have the meaning given to it in Section 2.2(f) hereof.

(e)

 “Advisory Fee Notes” shall have the meaning given to it in Section 2.2(f)
hereof.

(f)

“Affiliate” (a) of Lender shall mean: (i) any entity which, directly or
indirectly, Controls or is Controlled By or is under common Control with Lender;
and (ii) any entity administered or managed by Lender, or an Affiliate or
investment advisor thereof and which is engaged in making, purchasing, holding
or otherwise investing in commercial loans; and (b) of any Credit Party shall
mean any entity which, directly or indirectly, Controls or is Controlled By or
is under common Control with any Credit Party.  

(g)

“Agreement” shall mean this Senior Secured Revolving Credit Facility Agreement
by and among the Credit Parties and the Lender.

(h)

“Asset Monitoring Fee” shall have the meaning given to it in Section 2.2(a)
hereof.

(i)

“Borrower” shall have the meaning given to such term in the preamble hereof.

(j)

“Borrowing Base Amount” shall mean an amount, expressed in Dollars, equal the
lesser of: (i) eighty percent (80%) of the then existing Eligible Accounts; or
(ii) the Advance Calculation Amount.





2




--------------------------------------------------------------------------------







(k)

“Borrowing Base Certificate” shall mean a certificate delivered by Lender to
Borrower from time to time in a form acceptable to Lender, pursuant to which the
formula and calculation of the Borrowing Base Amount is made by Lender.

(l)

“Business Day” shall mean any day other than a Saturday, Sunday or a legal
holiday on which banks are authorized or required to be closed for the conduct
of commercial banking business in the State of Nevada.

(m)

“BSA” shall have the meaning given to it in Section 14.22 hereof.

(n)

“Capital Expenditures” shall mean expenditures (including Capital Lease
obligations which should be capitalized under GAAP) for the acquisition of fixed
assets which are required to be capitalized under GAAP.

(o)

“Capital Lease” shall mean, as to any Person, a lease of any interest in any
kind of property or asset, whether real, personal or mixed, or tangible or
intangible, by such Person as lessee that is, or should be, in accordance with
Financial Accounting Standards Board Statement No. 13, as amended from time to
time, or, if such Statement is not then in effect, such statement of GAAP as may
be applicable, recorded as a “capital lease” on the balance sheets of any Credit
Party prepared in accordance with GAAP.

(p)

“Change in Control” shall mean any sale, conveyance, assignment or other
transfer, directly or indirectly, of any ownership interest of any Credit Party,
which results in any change in the identity of the individuals or entities in
Control of such Credit Party as of the Effective Date or the grant of a security
interest in any ownership interest of any Person, directly or indirectly
Controlling the Credit Parties, which could result in a change in the identity
of the individuals or entities in Control of such Credit Party as of the
Effective Date.

(q)

 “Collateral” shall mean “Collateral” as defined in the Security Agreements, and
if there is more than one Security Agreement, it shall mean, as the context so
requires, the “Collateral” for each individual Credit Party, as such term is
defined in the Security Agreement for such applicable Credit Party, and all of
the “Collateral,” in the aggregate, for all Credit Parties, collectively, under
each of the Security Agreements.

(r)

“Common Stock” shall mean the common stock of the Borrower, par value $0.001 per
share.

(s)

“Compliance Certificate” shall mean the covenant compliance certificate, the
form of which is attached hereto as Exhibit “A”.

(t)

“Contingent Liability” and “Contingent Liabilities” shall mean, respectively,
each obligation and liability of the Credit Parties and all such obligations and
liabilities of the Credit Parties incurred pursuant to any agreement,
undertaking or arrangement by which any Credit Party either: (i) guarantees,
endorses or otherwise becomes or is contingently liable upon (by direct or
indirect agreement, contingent or otherwise, to provide funds for payment, to
supply funds to, or otherwise to invest in, a debtor, or otherwise to assure a
creditor against loss) the indebtedness, dividend, obligation or other liability
of any other Person in any manner (other than by endorsement of instruments in
the course of collection), including





3




--------------------------------------------------------------------------------







without limitation, any indebtedness, dividend or other obligation which may be
issued or incurred at some future time; (ii) guarantees the payment of dividends
or other distributions upon the shares or ownership interest of any other
Person; (iii) undertakes or agrees (whether contingently or otherwise): (A) to
purchase, repurchase, or otherwise acquire any indebtedness, obligation or
liability of any other Person or any property or assets constituting security
therefor; (B) to advance or provide funds for the payment or discharge of any
indebtedness, obligation or liability of any other Person (whether in the form
of loans, advances, stock purchases, capital contributions or otherwise), or to
maintain solvency, assets, level of income, working capital or other financial
condition of any other Person; or (C) to make payment to any other Person other
than for value received; (iv) agrees to lease property or to purchase
securities, property or services from such other Person with the purpose or
intent of assuring the owner of such indebtedness or obligation of the ability
of such other Person to make payment of the indebtedness or obligation; (v) to
induce the issuance of, or in connection with the issuance of, any letter of
credit for the benefit of such other Person; or (vi) undertakes or agrees
otherwise to assure or insure a creditor against loss.  The amount of any
Contingent Liability shall (subject to any limitation set forth herein) be
deemed to be the outstanding principal amount (or maximum permitted principal
amount, if larger) of the indebtedness, obligation or other liability guaranteed
or supported thereby.

(u)

“Control,” “Controlling,” “Controlled By,” or words of similar import shall mean
the possession, directly or indirectly, of the power to direct, or cause the
direction of, the management and policies of a Person by contract, voting of
securities, or otherwise.

(v)

“Conversion Shares” shall have the meaning given to it in Section 2.2(g) hereof.

(w)

“Credit Card Date” shall have the meaning given to it in Section 2.1(e) hereof.

(x)

“Credit Party(ies)” shall have the meaning given to such term in the preamble
hereof.

(y)

“Credit Party Leases” shall have the meaning given to it in Section 7.18 hereof.

(z)

“Customer” shall mean any Person who is obligated to any Credit Party for any
Receipts.

(aa)

“Default Rate” shall mean a per annum rate of interest equal to the highest
non-usurious rate permitted by applicable law, and if there is no such rate
under applicable law, then eighteen percent (18%) per annum.

(bb)

“Dollars” or “$” means lawful currency of the United States of America.

(cc)

“Effective Date” shall have the meaning given to it in the preamble hereof.





4




--------------------------------------------------------------------------------







(dd)

“Eligible Accounts” means, as applicable for each Credit Party:

(A)

all sales of the Credit Parties arising from Point-of-Sale Transactions which
meet each of the criteria set forth below (any sale that fails to meet the
criteria below can still be deemed an Eligible Account, in Lender’s sole
discretion):

(i)

are genuine in all respects and have arisen in the Credit Parties’ Ordinary
Course of Business from the sale of goods or performance of services by Credit
Parties, which delivery of goods has occurred or performance of services have
been fully performed;




(ii)

payment for the sale has been made in full by the Customer at the time of the
sale, and such sale is not subject to any chargeback, credit, setoff, allowance,
adjustment, repurchase or return agreement or obligation of any kind;




(iii)

the Customer on the sale is not a Subsidiary or a director, officer, employee,
agent, parent or Affiliate of any Credit Party; and




(iv)

the Receipts from the sale are subject to a perfected, first priority Lien in
favor of Lender and not subject to any Lien whatsoever, other than the Lien of
Lender and except for Permitted Liens.




(B)

all Accounts of the Credit Parties which meet each of the criteria set forth
below (an Account that fails to meet the criteria below can still be deemed an
Eligible Account, in Lender’s sole discretion):




(i)

are genuine in all respects and have arisen in the Credit Parties’ Ordinary
Course of Business from the sale of goods or performance of services by Credit
Parties, which delivery of goods has occurred or performance of services have
been fully performed;




(ii)

are evidenced by an invoice delivered to the Customer obligated under such
Account, are due and payable within thirty (30) days after the date of the
invoice, and are not more than ninety (90) days outstanding past the invoice
date;




(iii)

do not arise from a “sale on approval”, “sale or return”, “consignment”,
“guaranteed sale” or “bill and hold”, or are subject to any other repurchase or
return agreement;




(iv)

have not arisen in connection with a sale to a Customer obligated under such
Account who is not a resident or citizen of, or an entity organized in, and is
principally located within, the United States of America;




(v)

are not due from a Customer obligated under such Account which is a Subsidiary
or a director, officer, employee, agent, parent or Affiliate of any Credit
Party;




(vi)

do not arise out of contracts with the United States or any Governmental
Authority thereof, unless the a Credit Party has assigned its right to payment
of





5




--------------------------------------------------------------------------------







such Account to Lender pursuant to the Federal Assignment of Claims Act of 1940
(or analogous statute), and evidence (satisfactory to Lender) of such assignment
has been delivered to Lender;




(vii)

do not arise in connection with a sale to a Customer obligated under such
Account who is located within a state or jurisdiction which requires any Credit
Party, as a precondition to commencing or maintaining an action in the courts of
that state or jurisdiction, either to: (A) receive a certificate of authority to
do business and be in good standing in such state or jurisdiction; or (B) file a
notice of business activities or similar report with such state’s or
jurisdiction’s taxing authority, unless: (I) the applicable Credit Party has
taken one of the actions described in clauses (A) or (B); (II) the failure to
take one of the actions described in either clause (A) or (B) may be cured
retroactively by the applicable Credit Party at its election; or (III) the
applicable Credit Party has proven to the satisfaction of Lender that it is
exempt from any such requirements under such state’s or jurisdiction’s laws;




(viii)

do not arise out of a contract or order which, by its terms, forbids or makes
void or unenforceable the assignment to Lender of the Account arising with
respect thereto and are not assignable to Lender for any other reason;




(ix)

are the valid, legally enforceable and unconditional obligation of the Customer
obligated under such Account, are not the subject of any setoff, counterclaim,
credit, allowance or adjustment by the Customer obligated under such Account, or
of any claim by the Customer obligated under such Account denying liability
thereunder in whole or in part, and the Customer obligated under such Account
has not refused to accept and/or has not returned or offered to return any of
the goods or services which are the subject of such Account;




(x)

are subject to a perfected, first priority Lien in favor of Lender and not
subject to any Lien whatsoever, other than the Lien of Lender and except for
Permitted Liens;




(xi)

no Proceedings are pending or threatened against the Customer obligated under
such Account which might result in any material adverse change in its financial
condition or in its ability to pay any Account in full;




(xii)

if the Account is evidenced by chattel paper or an instrument, the originals of
such chattel paper or instrument shall have been endorsed and/or assigned and
delivered to Lender or, in the case of electronic chattel paper, shall be in the
control of Lender, in each case in a manner satisfactory to Lender; and




(xiii)

there is no bankruptcy, insolvency or liquidation Proceeding pending by or
against the Customer obligated under such Account, nor has the Customer
obligated under such Account gone out of or suspended business, made a general
assignment for the benefit of creditors or failed to pay its debts generally as
they come due, and/or no condition or event has occurred having a Material
Adverse Effect on the Customer obligated under such Account which would require
the Accounts of such Customer to be deemed uncollectible in accordance with
GAAP.








6




--------------------------------------------------------------------------------







A sale or Account which is an Eligible Account shall cease to be an Eligible
Account whenever it ceases to meet any one of the foregoing requirements. In
addition, any sale or Account that otherwise meets each of the criteria above
for an Eligible Account, may nonetheless be deemed not to be an Eligible
Account, or may be deemed as an Eligible Account for a discounted value, all in
Lender’s sole and absolute discretion.




If Accounts representing Fifty Percent (50%) or more of the unpaid net amount of
all Accounts from any one Customer fail to qualify as Eligible Accounts,
including because such Accounts are unpaid more than ninety (90) days after the
due date of such Accounts, then all Accounts relating to such Customer shall
cease to be Eligible Accounts.  If Accounts owed by a single Customer exceed
Fifty Percent (50%) of all Eligible Accounts, then all Accounts relating to
such Customer in excess of such amount shall cease to be Eligible Accounts.




(ee)

“Employee Plan” includes any pension, stock bonus, employee stock ownership
plan, retirement, disability, medical, dental or other health plan, life
insurance or other death benefit plan, profit sharing, deferred compensation,
stock option, bonus or other incentive plan, vacation benefit plan, severance
plan or other employee benefit plan or arrangement, including, without
limitation, those pension, profit-sharing and retirement plans of the Credit
Parties described from time to time in the consolidated financial statements of
the Credit Parties and any pension plan, welfare plan, Defined Benefit Pension
Plans (as defined in ERISA) or any multi-employer plan, maintained or
administered by the Credit Parties or to which is the Credit Parties are a party
or may have any liability or by which the Credit Parties are bound.

(ff)

“Environmental Laws” shall mean all federal, state, district, local and foreign
laws, rules, regulations, ordinances, and consent decrees relating to health,
safety, hazardous substances, pollution and environmental matters, as now or at
any time hereafter in effect, applicable to the Credit Parties’ business or
facilities owned or operated by the Credit Parties, including laws relating to
emissions, discharges, releases or threatened releases of pollutants,
contamination, chemicals, or hazardous, toxic or dangerous substances, materials
or wastes in the environment (including ambient air, surface water, land surface
or subsurface strata) or otherwise relating to the generation, manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of Hazardous Materials.

(gg)

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

(hh)

“Estimated Over-advance Payment” shall have the meaning given to it in Section
2.1(d)(i) hereof.

(ii)

“Event of Default” shall mean any of the events or conditions set forth in
Section 12 hereof.

(jj)

“Financial Statements” shall have the meaning given to it in Section 7.10
hereof.





7




--------------------------------------------------------------------------------







(kk)

“Funded Indebtedness” shall mean, as to any Person, without duplication: (i) all
indebtedness for borrowed money of such Person (including principal, interest
and, if not paid when due, fees and charges), whether or not evidenced by bonds,
debentures, notes or similar instruments; (ii) all obligations to pay the
deferred purchase price of property or services; (iii) all obligations,
contingent or otherwise, with respect to the maximum face amount of all letters
of credit (whether or not drawn), bankers’ acceptances and similar obligations
issued for the account of such Person (including the Letters of Credit), and all
unpaid drawings in respect of such letters of credit, bankers’ acceptances and
similar obligations; and (iv) all indebtedness secured by any Lien on any
property owned by such Person, whether or not such indebtedness has been assumed
by such Person (provided, however, if such Person has not assumed or otherwise
become liable in respect of such indebtedness, such indebtedness shall be deemed
to be in an amount equal to the fair market value of the property subject to
such Lien at the time of determination).  Notwithstanding the foregoing, Funded
Indebtedness shall not include trade payables and accrued expenses incurred by
such Person in accordance with customary practices and in the Ordinary Course of
Business of such Person.

(ll)

“GAAP” shall mean United States generally accepted accounting principles set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
U.S. accounting profession), which are applicable to the circumstances as of the
date of determination; provided, however, that interim financial statements or
reports shall be deemed in compliance with GAAP despite the absence of footnotes
and fiscal year-end adjustments as required by GAAP.

(mm)

“Governmental Authority” means any foreign, federal, state or local government,
or any political subdivision thereof, or any court, agency or other body,
organization, group, stock market or exchange exercising any executive,
legislative, judicial, quasi-judicial, regulatory or administrative function of
government.

(nn)

“Guarantors” shall have the meaning given to it in the preamble hereof.  If any
Guarantor is an individual, then the term “Guarantors” shall also include such
individual’s spouse, if any.

(oo)

“Guarantee Agreement(s)” shall mean the guaranty agreements executed by each
Guarantor in favor of the Lender, pursuant to which the Guarantors shall each
guarantee all of the Obligations of the Borrower, the form of which is attached
hereto as Exhibit “B”.

(pp)

“Hazardous Materials” shall mean any hazardous, toxic or dangerous substance,
materials and wastes, including hydrocarbons (including naturally occurring or
man-made petroleum and hydrocarbons), flammable explosives, asbestos, urea
formaldehyde insulation, radioactive materials, biological substances,
polychlorinated biphenyls, pesticides, herbicides and any other kind and/or type
of pollutants or contaminants (including, without limitation, materials which
include hazardous constituents), sewage, sludge, industrial slag, solvents
and/or any other similar substances, materials or wastes that are or become
regulated





8




--------------------------------------------------------------------------------







under any Environmental Law (including any that are or become classified as
hazardous or toxic under any Environmental Law).

(qq)

“Income Projections” shall have the meaning given to it in Section 10.8 hereof.

(rr)

“Insurance Policies” shall have the meaning given to it in Section 7.23 hereof.

(ss)

“Interest Rate” shall mean a fixed rate of interest equal to eleven percent
(11.0%) per annum, calculated on the actual number of days elapsed over a
360-day year.

(tt)

“IP Rights” shall have the meaning given to it in Section 7.21 hereof.

(uu)

“Irrevocable Transfer Agent Instructions” shall mean the Irrevocable Transfer
Agent Instructions to be entered into by and among the Lender, the Borrower and
the Borrower’s transfer agent, the form of which is attached hereto as Exhibit
“C”.

(vv)

“Lender” shall have the meaning given to it in the preamble hereof.

(ww)

“Lender Indemnitee(s)” shall have the meaning given to it in Section 14.19
hereof.

(xx)

“License Agreements” shall have the meaning given to it in Section 7.21 hereof.

(yy)

“Lien” shall mean, with respect to any Person, any mortgage, pledge,
hypothecation, judgment lien or similar legal process, title retention lien, or
other lien, security interest or encumbrance of any nature or kind granted by
such Person or arising by judicial process or otherwise, including the interest
of a vendor under any conditional sale or other title retention agreement and
the interest of a lessor under a lease of any interest in any kind of property
or asset, whether real, personal or mixed, or tangible or intangible, by such
Person as lessee that is, or should be, a Capital Lease on the balance sheet of
such Person prepared in accordance with GAAP.

(zz)

“Loan” or “Loans” shall mean the aggregate of all Revolving Loans made by Lender
to Borrower under and pursuant to this Agreement.

(aaa)

“Loan Documents” shall mean those documents listed in Sections 3.1, 3.2 and 3.3
hereof, and any other documents or instruments executed in connection with this
Agreement or the Revolving Loans contemplated hereby, and all renewals,
extensions, future advances, modifications, substitutions, or replacements
thereof.

(bbb)

“Lock Box” shall have the meaning given to it in Section 2.1(e) hereof.

(ccc)

“Lock Box Account” shall have the meaning given to it in Section 2.1(e) hereof.





9




--------------------------------------------------------------------------------







(ddd)

“Lock Box Payments” shall have the meaning given to it in Section 2.1(e) hereof.

(eee)

“Mandatory Principal Repayment Amount” shall have the meaning given to it in
Section 2.1(d) hereof.

(fff)

“Material Adverse Effect” shall mean: (i) a material adverse change in, or a
material adverse effect upon, the assets, business, properties, financial
condition or results of operations of any Credit Party; (ii) a material
impairment of the ability of any Credit Party to perform any of its Obligations
under any of the Loan Documents; or (iii) a material adverse effect on: (A) any
material portion of the Collateral; (B) the legality, validity, binding effect
or enforceability against any Credit Party of any of the Loan Documents; (C) the
perfection or priority (subject to Permitted Liens) of any Lien granted to
Lender under any Loan Document; (D) the rights or remedies of Lender under any
Loan Document; or (E) the Lender’s ability to legally sell, without limitation
or restriction, if applicable, any shares issued to the Lender upon a conversion
pursuant to the Revolving Note or the Advisory Fee Notes.  For purposes of
determining whether any of the foregoing changes, effects, impairments, or other
events have occurred, such determination shall be made by Lender, in its sole
but reasonable discretion.

(ggg)

“Material Contract” shall mean any contract or agreement to which any Credit
Party is a party or by which any Credit Party or any of its assets are bound and
which: (i) must be disclosed to the SEC, the Principal Trading Market, or any
other Governmental Authority pursuant to the Securities Act, the Exchange Act,
the rules and regulations of the SEC, or any other laws, rules or regulations of
any Governmental Authority or the Principal Trading Market; (ii) involves
aggregate payments of Thirty-Five Thousand and No/100 United States Dollars
(US$35,000.00) or more to or from any Credit Party; (iii) involves delivery,
purchase, licensing or provision, by or to any Credit Party, of any goods,
services, assets or other items having a value (or potential value) over the
term of such contract or agreement of Thirty-Five Thousand and No/100 United
States Dollars (US$35,000.00) or more or is otherwise material to the conduct of
the Credit Party’s business as now conducted and as contemplated to be conducted
in the future; (iv) involves a Credit Party Lease; (v) imposes any guaranty,
surety or indemnification obligations on any Credit Party; or (vi) prohibits any
Credit Party from engaging in any business or competing anywhere in the world.

(hhh)

“Material Shareholder” shall have the meaning given to it in Section 7.31
hereof.

(iii)

“Net Amount” shall have the meaning given to it in Section 2.1(e) hereof.

(jjj)

“Obligations” shall mean, whether now existing or hereafter arising, created or
incurred: (i) all Revolving Loans, advances (whether of principal or otherwise)
and other financial accommodations (whether primary, contingent or otherwise)
made by Lender to Borrower under any Loan Documents; (ii) all interest accrued
thereon (including interest which would be payable as post-petition in
connection with any bankruptcy or similar Proceeding, whether or not permitted
as a claim thereunder); (iii) any and all fees, charges or other amounts due to
Lender under this Agreement or the other Loan Documents; (iv) any and all
expenses





10




--------------------------------------------------------------------------------







incurred by Lender under, or in connection with, this Agreement or the other
Loan Documents; (v) any and all other liabilities and obligations of any of the
Credit Parties to Lender under this Agreement and any other Loan Documents; and
(vi) the performance by the Credit Parties of all covenants, agreements and
obligations of every nature and kind on the part of any of the Credit Parties to
be performed under this Agreement and any other Loan Documents.

(kkk)

“OFAC” shall have the meaning given to it in Section 14.22 hereof

(lll)

“Ordinary Course of Business” means the Ordinary Course of Business of the
Person in question consistent with past custom and practice (including with
respect to quantity, quality and frequency).

(mmm)

“Over-advance” shall have the meaning given to it in Section 2.1(d)(i) hereof.

(nnn)

“Payment Date” shall have the meaning given to it in Section 2.1(c) hereof.

(ooo)

“Payment Direction” shall have the meaning given to it in Section 2.1(e)(i)(3)
hereof.

(ppp)

“Payment Processing Companies” shall have the meaning given to it in Section
2.1(e)(i)(3) hereof.

(qqq)

“Permitted Liens” shall mean: (i) Liens for Taxes, assessments or other
governmental charges not at the time delinquent or thereafter payable without
penalty or being contested in good faith by appropriate proceedings and, in each
case, for which adequate reserves are maintained in accordance with GAAP and in
respect of which no Lien has been filed; (ii) Liens of carriers, warehousemen,
mechanics and materialmen arising in the Ordinary Course of Business; (iii)
Liens in the form of deposits or pledges incurred in connection with worker’s
compensation, unemployment compensation and other types of social security
(excluding Liens arising under ERISA or in connection with surety bonds, bids,
performance bonds and similar obligations) for sums not overdue or being
contested in good faith by appropriate Proceedings and not involving any
advances or borrowed money or the deferred purchase price of property or
services, which do not in the aggregate materially detract from the value of the
property or assets of the Credit Parties taken as a whole or materially impair
the use thereof in the operation of the Credit Parties’ business and, in each
case, for which adequate reserves are maintained in accordance with GAAP and in
respect of which no Lien has been filed; (iv) Liens described in the Financial
Statements and acceptable to Lender in its sole and absolute discretion, and the
replacement, extension or renewal of any such Lien upon or in the same property
subject thereto arising out of the extension, renewal or replacement of the
indebtedness secured thereby (without increase in the amount thereof and without
expansion of such Liens upon any other property); (v) attachments, appeal bonds,
judgments and other similar Liens, for sums not exceeding Fifty Thousand and
No/100 United States Dollars (US$50,000.00) arising in connection with court
Proceedings, provided the execution or other enforcement of such Liens is
effectively stayed and the claims secured thereby are being actively contested
in good faith and by appropriate Proceedings, and only to the extent such
judgments or awards do not otherwise constitute an





11




--------------------------------------------------------------------------------







Event of Default; (vi) zoning and similar restrictions on the use of property
and easements, rights of way, restrictions, minor defects or irregularities in
title and other similar Liens not interfering in any material respect with the
ordinary conduct of the business of the Credit Parties; (vii) Liens arising in
connection with Capital Leases (and attaching only to the property being
leased); (viii) Liens that constitute purchase money security interests on any
property securing indebtedness incurred for the purpose of financing all or any
part of the cost of acquiring such property, provided that any such Lien
attaches to such property within sixty (60) days of the acquisition thereof and
attaches solely to the property so acquired; (ix) Liens granted to Lender
hereunder and under the Loan Documents; (x) any interest or title of a lessor,
sublessor, licensor or sublicensor under any lease or non-exclusive license
permitted by this Agreement; (xi) Liens arising from precautionary uniform
commercial code financing statements filed under any lease permitted by this
Agreement; (xii) banker’s Liens and rights of set-off of financial institutions
arising in connection with items deposited in accounts maintained at such
financial institutions and subsequently unpaid and unpaid fees and expenses that
are charged to the Credit Parties by such financial institutions in the Ordinary
Course of Business of the maintenance and operation of such accounts; and (xiii)
Liens in favor of Comerica Bank (“Comerica”) arising under UCC-1 Financing
Statement filed by Comerica with the Secretary of State of the State of
California under filing number 05-7011347604 (the “Comerica Lien”); provided,
however, the Comerica Lien shall only be a Permitted Lien to the extent same is
and remains subject to a fully executed and binding subordination agreement in
form and substance acceptable to Lender.

(rrr)

“Permit” means any license, permit, approval, waiver, order, authorization,
right or privilege of any nature whatsoever, granted, issued, approved or
allowed by any Governmental Authority.

(sss)

“Person” shall mean any individual, partnership, limited liability company,
limited liability partnership, corporation, trust, joint venture, joint stock
company, association, unincorporated organization, government or agency or
political subdivision thereof, or other entity.

(ttt)

“Pledge Agreement(s)” shall mean the pledge agreement(s) executed by the
Borrower in favor of the Lender, pursuant to which the Borrower grants a first
priority lien and security interest to the Lender in and to all of the shares or
membership interests (as applicable) owned by the Borrower in each of the
Borrower’s Subsidiaries, the form of which is attached hereto as Exhibit “D”.

(uuu)

“Point-of-Sale Transactions” means any sale transactions by any Credit Parties
whereby the purchase price for the sale transaction is paid in full by the
Customer at the time of the sale transaction.

(vvv)

“Portals” shall have the meaning given to it in Section 2.1(e)(i)(3) hereof.

(www)

 “Preferred Stock” shall have the meaning given to it in Section 7.4 hereof.





12




--------------------------------------------------------------------------------







(xxx)

“Prepayment Penalty” shall have the meaning given to it in Section 2.1(d)(ii)
hereof.

(yyy)

“Principal Trading Market” shall mean the Nasdaq Global Select Market, the
Nasdaq Global Market, the Nasdaq Capital Market, the OTCQX, the OTCQB, the OTC
Pink, the NYSE Euronext or the New York Stock Exchange, whichever is at the time
the principal trading exchange or market for the Common Stock.

(zzz)

“Proceeding” means any demand, claim, suit, action, litigation, investigation,
audit, study, arbitration, administrative hearing, or any other proceeding of
any nature whatsoever.

(aaaa)

“Public Documents” shall have the meaning given to it in Section 7.11 hereof.

(bbbb)

“Real Property” means any real estate, land, building, structure, improvement,
fixture or other real property of any nature whatsoever, including, but not
limited to, fee and leasehold interests, any specifically including the real
property listed on Schedule 7.18.

(cccc)

“Receipts” shall mean all revenues, receipts, receivables, Accounts, collections
or any other funds at any time received or receivable by the Credit Parties, or
otherwise owing to the Credit Parties, in connection with its sales, business,
operations or from any other source.

(dddd)

“Receipts Collection Fee” shall mean a surcharge charged by Lender to the
Borrower on a monthly basis, and shall be in an amount calculated by Lender such
that, when added together with any monthly interest paid by Borrower hereunder,
the aggregate amount of the monthly interest and the monthly Receipts Collection
Fee shall not exceed 1.5% of the then outstanding principal balance of all Loans
hereunder, per month.

(eeee)

“Reserve Amount” shall mean an amount, expressed in Dollars, equal to twenty
percent (20%) of the then applicable Revolving Loan Commitment.  The Reserve
Amount, or any portion thereof collected and held by Lender from time to time,
whether in the Lock Box Account or otherwise, shall be deemed additional
security for all of the Obligations, and until Lender delivers written notice to
the Credit Parties that such Reserve Amount has been applied to any of the
Obligations then outstanding, such Reserve Amount shall not be considered a
repayment of any of the Obligations (principal, interest, or otherwise), or
otherwise applied against any portion thereof, and shall be considered part of
the outstanding Loans hereunder.  In the event the Credit Parties request a
payoff letter with the intent of paying off all Obligations in full, then any
portion of the Reserve Amount then collected and held by Lender shall be
credited to Credit Parties in calculating the payoff amount, and upon receipt of
the payoff sums required to pay off all Obligations in full, the Reserve Amount
shall be paid to Lender and applied to the Obligations.

(ffff)

“Revolving Loan” and “Revolving Loans” shall mean, respectively, each advance,
and the aggregate of all such advances, made by Lender to Borrower under and
pursuant to this Agreement or any other Loan Documents.  





13




--------------------------------------------------------------------------------







(gggg)

“Revolving Loan Availability” shall mean at any time, the lesser of: (i) the
then applicable Revolving Loan Commitment; or (ii) the Borrowing Base Amount.

(hhhh)

“Revolving Loan Commitment” shall mean, on the Effective Date, Eight Hundred
Thousand and No/100 United States Dollars (US$800,000.00), and in the event
Borrower requests and Lender agrees to increase the Revolving Loan Commitment
pursuant to Section 2.1(b), thereafter, shall mean the amount to which Lender
agrees to increase the Revolving Loan Commitment, up to Three Million and No/100
United States Dollars (US$3,000,000.00), all as applicable pursuant to Section
2.1(b).

(iiii)

“Revolving Loan Maturity Date” shall mean the earlier of: (i) six (6) months
from the Effective Date; (ii) upon prepayment of the Revolving Note by Borrower
(subject to Section 2.1(d)(ii)); or (iii) the occurrence of an Event of Default
and acceleration of the Revolving Note pursuant to this Agreement, unless the
date in clause (i) shall be extended pursuant to Section 2.3 or by Lender
pursuant to any modification, extension or renewal note executed by Borrower and
accepted by Lender in its sole and absolute discretion in substitution for the
Revolving Note.

(jjjj)

“Revolving Note” shall mean that certain Revolving Note in the principal amount
of the Revolving Loan Commitment of even date herewith made by Borrower in favor
of Lender, the form of which is attached hereto as Exhibit “E”, and any renewal,
extension, future advance, modification, substitution, or replacement thereof.

(kkkk)

“Rule 144” shall mean Rule 144 or Rule 144A promulgated under the Securities Act
(or a successor rule thereto).

(llll)

“Rule 144 Certificate” shall have the meaning given to it in Section 10.20
hereof.

(mmmm)

“Rule 144 Opinion” shall have the meaning given to it in Section 10.20 hereof.

(nnnn)

“SEC” shall mean the United States Securities and Exchange Commission.

(oooo)

“Securities Act” shall mean the Securities Act of 1933, as amended.

(pppp)

“Securities Being Sold” shall have the meaning given to it in Section 10.20
hereof.

(qqqq)

“Security Agreement(s)” shall mean the security agreements executed by the
Credit Parties in favor of Lender, pursuant to which each of the Credit Parties
grant a first priority lien and security interest in and to all of their
respective Collateral as security for the Obligations, the form of which is
attached hereto as Exhibit “F”.

(rrrr)

“Share Reserve” shall have the meaning given to it in Section 10.21 hereof.





14




--------------------------------------------------------------------------------







(ssss)

“Shell Company” shall have the meaning given to it in Section 10.20 hereof.

(tttt)

“Subsidiary” and “Subsidiaries” shall mean, respectively, each and all such
corporations, partnerships, limited partnerships, limited liability companies,
limited liability partnerships or other entities of which or in which a Person
owns, directly or indirectly, fifty percent (50%) or more of: (i) the combined
voting power of all classes of stock having general voting power under ordinary
circumstances to elect a majority of the board of directors of such entity if a
corporation; (ii) the management authority and capital interest or profits
interest of such entity, if a partnership, limited partnership, limited
liability company, limited liability partnership, joint venture or similar
entity; or (iii) the beneficial interest of such entity, if a trust, association
or other unincorporated organization.

(uuuu)

“Sweep Period” shall have the meaning given to it in Section 2.1(d)(i) hereof.

(vvvv)

“Transfer Agent” shall have the meaning given to it in Section 2.2(g) hereof.

(wwww)

“UCC” shall mean the Uniform Commercial Code in effect in Nevada from time to
time.

(xxxx)

“Use of Proceeds Confirmation” shall have the meaning given to it in Section 9.8
hereof.

(yyyy)

“Validity Certificates” shall mean the Validity Certificates executed by certain
officers and directors of the Borrower, the form of which is attached hereto as
Exhibit “G”.

1.2

Accounting Terms.  Any accounting terms used in this Agreement which are not
specifically defined herein shall have the meanings customarily given them in
accordance with GAAP.  Calculations and determinations of financial and
accounting terms used and not otherwise specifically defined hereunder and the
preparation of financial statements to be furnished to Lender pursuant hereto
shall be made and prepared, both as to classification of items and as to amount,
in accordance with GAAP as used in the preparation of the financial statements
of Borrower on the date of this Agreement.  If any changes in accounting
principles or practices from those used in the preparation of the financial
statements are hereafter occasioned by the promulgation of rules, regulations,
pronouncements and opinions by or required by the Financial Accounting Standards
Board or the American Institute of Certified Public Accountants (or any
successor thereto or agencies with similar functions), which results in a
material change in the method of accounting in the financial statements required
to be furnished to Lender hereunder or in the calculation of financial
covenants, standards or terms contained in this Agreement, the parties hereto
agree to enter into good faith negotiations to amend such provisions so as
equitably to reflect such changes to the end that the criteria for evaluating
the financial condition and performance of Borrower will be the same after such
changes as they were before such changes; and if the parties fail to agree on
the amendment of such provisions, Borrower will furnish financial statements in
accordance with such changes but





15




--------------------------------------------------------------------------------







shall provide calculations for all financial covenants, perform all financial
covenants and otherwise observe all financial standards and terms in accordance
with applicable accounting principles and practices in effect immediately prior
to such changes.  Calculations with respect to financial covenants required to
be stated in accordance with applicable accounting principles and practices in
effect immediately prior to such changes shall be reviewed and certified by
Borrower’s accountants.

1.3

Other Terms Defined in UCC.  All other words and phrases used herein and not
otherwise specifically defined shall have the respective meanings assigned to
such terms in the UCC, as amended from time to time, to the extent the same are
used or defined therein.

1.4

Other Definitional Provisions; Construction.  Whenever the context so requires,
the neuter gender includes the masculine and feminine, the single number
includes the plural, and vice versa.  In addition: (i) the words “hereof”,
“herein” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement, and references to Article, Section, Subsection, Annex, Schedule,
Exhibit and like references are references to this Agreement unless otherwise
specified; (ii) wherever the word “include,” “includes” or “including” is used
in this Agreement, it will be deemed to be followed by the words “without
limitation;” (iii) an Event of Default shall “continue” or be “continuing” until
such Event of Default has been cured in Lender’s sole and absolute discretion,
or waived by Lender in accordance with Section 14.3 hereof; (iv) any reference
to the Credit Parties shall mean and refer to all the Credit Parties,
collectively, and to each Credit Party, individually, and accordingly, each
representation, warranty, covenant, obligation or other agreement, term or
provision in this Agreement or any other Loan Documents, to the extent
applicable to the Credit Parties, shall be deemed to be applicable and effective
as to all Credit Parties, collectively, and to each Credit Party, individually,
as the context may so require, regardless of the gender, singular, plural, or
other tense used in the applicable provision; (v) references in this Agreement
to any party shall include such party’s successors and permitted assigns; and
(vi) references to any “Section” shall be a reference to such Section of this
Agreement unless otherwise stated.  To the extent any of the provisions of the
other Loan Documents are inconsistent with the terms of this Agreement, the
provisions of this Agreement shall govern.

2.

REVOLVING LOAN FACILITY.

2.1

Revolving Loan.

(a)

Revolving Loan Commitment.  Subject to the terms and conditions of this
Agreement and the other Loan Documents, and in reliance upon the representations
and warranties set forth herein and in the other Loan Documents, Lender agrees
to make Revolving Loans to Borrower from time to time, pursuant to the terms of
this Agreement, until, but not including, the Revolving Loan Maturity Date, and
in such amounts as Lender may determine  from time to time up to the Revolving
Loan Availability (and subject at all times to the amounts available to be
borrowed in accordance with the Borrowing Base Certificate); provided, however,
that the aggregate principal balance of all Revolving Loans outstanding at any
time shall not exceed the Revolving Loan Availability; and further provided,
however, that, notwithstanding anything contained in this Agreement or any other
Loan Documents to the





16




--------------------------------------------------------------------------------







contrary, each Revolving Loan under this Agreement shall be subject to Lender’s
approval, which approval may be given or withheld in Lender’s sole and absolute
discretion.  Revolving Loans made by Lender may be repaid and, subject to the
terms and conditions hereof, borrowed again up to, but not including, the
Revolving Loan Maturity Date, unless the Revolving Loans are otherwise
terminated or extended as provided in this Agreement.  The Revolving Loans shall
be used by Borrower for the specific purposes permitted hereunder and for no
other purpose.

(b)

Increase to Revolving Loan Commitment.  Borrower may request, from time to time,
that the Revolving Loan Commitment be increased to up to Three Million and
No/100 United States Dollars (US$3,000,000); and Lender, in its sole and
absolute discretion, may make available Revolving Loan Commitment increases to
Borrower.  Lender’s election to increase the Revolving Loan Commitment from time
to time may be granted or denied by Lender in its sole and absolute discretion,
however, at a minimum, the following conditions must be satisfied, in Lender’s
sole and absolute discretion:

(i)

no Event of Default shall have occurred or be continuing, or result from the
applicable increase of the Revolving Loan Commitment;

(ii)

Borrower shall have executed and delivered a new or revised Revolving Note;

(iii)

after giving effect to such increase, the amount of the aggregate outstanding
principal balance of all Revolving Loans shall not be in excess of the Revolving
Loan Availability;

(iv)

Lender shall have reviewed and accepted, in its sole and absolute discretion,
the amount and type of current and historical Receipts of the Credit Parties,
Eligible Accounts or other Collateral required for the increase; and

(v)

Lender shall have received any and all documents or agreements as it shall
require in its sole and absolute discretion.

It is expressly agreed and acknowledged by each of the Credit Parties that,
notwithstanding that this Agreement provides for the opportunity to increase the
Revolving Loan Commitment as hereby provided: (i) Lender has no obligation of
any nature or kind whatsoever to grant or provide any such increase to the
Credit Parties; (ii) the Credit Parties did not enter into this Agreement based
on any promise, express or implied, by Lender or any of its agents or
representatives, or based on any expectation by any of the Credit Parties, that
funds or Loans beyond the Revolving Loans made on the Effective Date would be
made or provided after the Effective Date; and (iii) each of the Credit Parties
hereby fully and unconditionally waives any and all claims, counterclaims, and
defenses any of them may have based on any argument that Lender had any
obligation or otherwise promised to fund additional Revolving Loans beyond the
Revolving Loan funded on the Effective Date, or any argument or implied covenant
of fair dealing and good faith that may in any way imply an obligation upon
Lender to make such additional Revolving Loans.

(c)

Revolving Loan Interest and Payments.  Except as otherwise provided in this
Section, the outstanding principal balance of the Revolving Loans and all other
Obligations





17




--------------------------------------------------------------------------------







shall be repaid on or before the Revolving Loan Maturity Date.  The principal
amount of the Revolving Loans outstanding from time to time shall bear interest
at the Interest Rate. The Receipts Collection Fee, accrued and unpaid interest
on the unpaid principal balance of all Revolving Loans outstanding from time to
time, and other fees and charges due hereunder, shall be payable on a weekly
basis on the weekly anniversary date of the Effective Date, or such other date
as Lender and Borrower may agree upon (provided, however, if no such other
agreement is made or reached, then on the weekly anniversary date of the
Effective Date), commencing on the first such date to occur after the Effective
Date and on the Revolving Loan Maturity Date (each a “Payment Date”).  Any
amount of principal or interest on the Obligations which is not paid when due,
whether at stated maturity, by acceleration or otherwise, shall at Lender’s
option bear interest payable on demand at the Default Rate.

(d)

Revolving Loan Principal Repayments.

(i)

Mandatory Principal Prepayments; Overadvances.  All Obligations shall be repaid
by Borrower on or before the Revolving Loan Maturity Date, unless payable sooner
pursuant to the provisions of this Agreement.  In the event at any time the
aggregate outstanding principal balance of all Revolving Loans hereunder exceeds
the Revolving Loan Availability (an “Over-advance”), Borrower shall be obligated
to eliminate such Over-advance as follows: (A) if the Over-advance exists as of
the Effective Date, then: (I) Lender shall determine the amount of the
Over-advance, as well as the estimated amount of a payment (“Estimated
Over-advance Payment”) to be made by Borrower on each Payment Date (or such
other time period as Lender may reasonably determine, such as a monthly payment)
to be applied against the principal balance of the outstanding Revolving Loans,
such that the Over-advance would be eliminated over a one hundred twenty (120)
day period from the Effective Date (Lender shall have the right to modify the
amount of the Estimated Over-advance Payment from time to time upon notice to
Borrower as necessary to cause the elimination of the Over-advance over the one
hundred twenty (120) day period contemplated hereby); and (II) Lender shall
notify Borrower of the amount of the Estimated Over-advance Payment, and on each
Payment Date (or such other time period selected by Lender), Borrower shall make
the Estimated Over-Advance Payment to Lender, or, at Lender’s election,
notwithstanding the priorities set forth in Section 2.1(e)(ii), Lender may apply
any amounts in the Lock Box Account towards the Estimated Over-advance Payment
required to be made hereby, until the Over-advance is eliminated in full; or (B)
if an Over-advance should occur after the Effective Date and during the term of
this Agreement, then: (I) Lender shall determine, in its sole discretion,
whether: (1) the Over-advance needs to be paid immediately; or (2) the
Over-advance can be cured during a period of time as determined by Lender, in
its sole discretion, and if so, what other conditions Lender may impose in
connection with such cure period.  If Lender elects option (1), then Borrower
shall, upon notice or demand from Lender, immediately make such repayments of
the Revolving Loans or take such other actions as shall be necessary to
immediately eliminate such Over-advance in full (or, notwithstanding the
priorities set forth in Section 2.1(e)(ii), Lender may immediately apply any
amounts in the Lock Box Account from time to time to eliminate such Over-advance
in full).  If Lender elects option (2) above, then Lender shall determine the
amount of the Over-advance, the cure period available to Borrower in which to
eliminate the Over-advance, and any other conditions to be satisfied by Borrower
in connection with the cure period selected by Lender for elimination of the
Over-advance, as well as the Estimated Over-advance Payment to be made by
Borrower on each Payment Date (or such other time period as Lender may
determine, such as a





18




--------------------------------------------------------------------------------







monthly payment) to be applied against the principal balance of the outstanding
Revolving Loans, such that the Over-advance would be eliminated over whatever
cure period shall have been elected by Lender, in its sole discretion (Lender
shall have the right to modify the amount of the Estimated Over-advance Payment
from time to time upon notice to Borrower as necessary to cause the elimination
of the Over-advance over the cure period selected by Lender); and (II) Lender
shall notify Borrower of the amount of the Estimated Over-advance Payment, the
cure period selected by Lender during which the Over-advance must be eliminated,
and any other conditions applicable thereto, and on each Payment Date (or such
other time period selected by Lender), Borrower shall make the Estimated
Over-Advance Payment to Lender, or, at Lender’s election, notwithstanding the
priorities set forth in Section 2.1(e)(ii), Lender may apply any amounts in the
Lock Box Account towards the Estimated Over-advance Payment required to be made
hereby, such that the Over-advance is eliminated in full in the period of time
selected by Lender therefor.  Credit Parties shall also satisfy whatever other
conditions may be imposed by Lender as conditions to allowing Credit Parties a
cure period to eliminate the Over-advance.  In addition, following collection
and payment of all items and fees as required by Section 2.1(e)(ii)(1) – (6),
inclusive (including collection of the Reserve Amount in full, but excluding the
Mandatory Principal Repayment Amount), on each Payment Date, an amount equal to
ten percent (10.0%) of all amounts collected into the Lock Box Account since the
immediately preceding Payment Date (such a period of time hereinafter referred
to as the “Sweep Period”) shall be paid to Lender to reduce the then outstanding
principal balance of all Revolving Loans hereunder (the “Mandatory Principal
Repayment Amount”).  Lender shall apply funds received into the Lock Box Account
in accordance with Section 2.1(e) below.

(ii)

Optional Prepayments.  Borrower may from time to time prepay the Revolving Loan,
in whole or in part, provided, however, that if the Borrower prepays more than
eighty percent (80%) of the amount of the Revolving Loan Commitment within
ninety (90) days following the Effective Date, Borrower shall pay to Lender as
liquidated damages and compensation for the costs of being prepared to make
funds available hereunder an amount equal to two and 50/100 percent (2.50%) of
the Revolving Loan Commitment (the “Prepayment Penalty”).  The Prepayment
Penalty owed pursuant to this Section shall not be applicable with respect to
any payment of the Mandatory Principal Repayment Amount.

(e)

Collections; Lock Box.

(i)

Funds Collected.

(1)

Wire Transfers.  To the extent any Customers make or pay any Receipts to any
Credit Party by a wire transfer or other form of electronic funds transfer,
effective as of the Effective Date, the Credit Parties shall direct all of such
Customers, in writing, to make all such wire transfer or electronic fund
transfer payments directly to the Lock Box Account.

(2)

Cash, Checks and Other Payments.  To the extent any Customers make or pay any
Receipts to any Credit Party by any other form other than wire transfer or other
form of electronic funds transfer (such as through cash or a check), then
effective as of the Effective Date, the Credit Parties shall direct all of its
Customers, in writing, to make, deposit, and/or send, as applicable, all such
payments and Receipts directly to the Lock





19




--------------------------------------------------------------------------------







Box Account or a post office box designated by, and under the exclusive control
of, Lender (such post office box is referred to herein as the “Lock Box”).

(3)

Credit/Debit Card Payments.  The parties recognize that in some instances or
from time to time, the Credit Parties may elect to take or receive payments from
Customers through the use of a credit or debit card (including payments made
using a credit or debit card, or other payment mechanisms, through online
re-sellers or systems, such as PayPal, Amazon and the like).  In the event the
Credit Parties shall at any time take or receive any Receipts through the use of
a credit or debit card (including payments made using a credit or debit card, or
other payment mechanisms, through online re-sellers or systems, such as PayPal,
Amazon and the like), then effective as of the date (the “Credit Card Date”)
when the Credit Parties enter into any agreements with any credit/debit card or
other payment processing companies for the processing of credit and debit card
payments (including payments made using a credit or debit card, or other payment
mechanisms, through online re-sellers or systems, such as PayPal, Amazon and the
like) on behalf of the Credit Parties (the “Payment Processing Companies”), the
Credit Parties shall modify all of its agreements with any such Payment
Processing Companies, so as to authorize, direct and cause: (A) all credit/debit
card payments from any Customers; and (B) any reserves or holdbacks withheld by
any of the Payment Processing Companies, if, as, and when distributed or paid to
the Credit Parties, to be deposited directly into the Lock Box Account, rather
than any other bank accounts of the Credit Parties.  In this regard, effective
as of the Effective Date (or, if there are no agreements with any Payment
Processing Companies as of the Effective Date, then effective as of the Credit
Card Date), the Credit Parties shall obtain from the each of the Payment
Processing Companies and deliver to Lender, an estoppel certificate,
disbursement direction or other similar document in form and substance
acceptable to Lender (the “Payment Direction”), pursuant to which the Payment
Processing Companies confirm and agree, among other things Lender may require:
(I) to the foregoing payment directions; (II) that such payment instructions and
directions shall not be changed, amended or terminated, except upon written
notice from Lender; and (III) that copies of all statements, notices and other
communications sent by any Payment Processing Companies to the Credit Parties,
also be delivered to Lender. At any time prior to the Payment Direction being
effective and in place, any Receipts received by the Credit Parties from any
Payment Processing Companies shall be immediately (within twenty-four (24)
hours) re-directed and deposited by Borrower into the Lock Box Account;
provided, however, that any such re-direction shall not diminish or abrogate the
Credit Parties’ obligation to obtain the Payment Direction from each of the
Payment Processing Companies.  The Credit Parties shall not enter into any new
agreements with any Payment Processing Companies, unless prior to or
contemporaneously with entering into such relationships or agreements, such
Payment Processing Companies execute a Payment Direction in favor of Lender.
 Notwithstanding the foregoing to the contrary, so long as the Receipts
collected by Credit Parties in any calendar year from any particular Payment
Processing Company (which amount can be estimated by Lender based on Receipts
collected by Credit Parties in any shorter time period as may be determined by
Lender) are less than ten percent (10%) of the total Receipts collected by
Credit Parties from all sources in any calendar year (which amount can be
estimated by Lender based on Receipts collected by Credit Parties in any shorter
time period as may be determined by Lender) (a Payment Processing Company that
collects Receipts that are below the 10% threshold as hereby contemplated is
sometimes referred to as a “Non-Material PPC” and a Payment Processing Company
that collects Receipts above the 10% threshold as hereby contemplated is
sometimes referred to as a “Material PPC”), then





20




--------------------------------------------------------------------------------







Credit Parties shall not have an obligation to deliver the Payment Direction
with respect to such particular Payment Processing Company as contemplated by
this Section, but only so long as: (x) no Event of Default exists under this
Agreement or any other Loan Document, and provided no event has occurred that,
with the passage of time, or the giving of notice, or both, would constitute an
Event of Default under this Agreement or any other Loan Document; (y) Credit
Parties instruct the particular Payment Processing Company to remit all
credit/debit card payments from any Customers, any reserves or holdbacks
withheld by such Payment Processing Company, and other Receipts, directly into
the Lock Box Account, rather than any accounts of the Credit Parties; and (z) to
the extent that, despite the foregoing requirement to instruct such Payment
Processing Company to remit all Receipts directly into the Lock Box Account, any
Credit Party receives any Receipts from such Payment Processing Company directly
into an account of the Credit Parties, rather than the Lock Box Account, then
Credit Parties shall notify Lender of the receipt of such Receipts or other sums
within twenty-four (24) hours of receipt of same, and immediately upon receipt
thereof, remit or endorse same to Lender into the Lock Box Account; provided,
however, that any such re-direction shall not diminish or abrogate Credit
Parties’ obligation to direct, instruct and require all Payment Processing
Companies to make all payments and remittances otherwise due to the Credit
Parties directly to the Lock Box Account.  Each of the Credit Parties hereby
represent and warrant to Lender that as of the Effective Date, it only has
agreements or payment processing relationships with Non-Material PPC’s.

The Lender and Credit Parties acknowledge that, in some instances, or if
applicable, the mechanics of the payment processing relationships of the Credit
Parties with some of its Payment Processing Companies is such that Credit
Parties have portals or systems which they access online (the “Portals”) through
administrative usernames, passwords and other input details required to gain
access into such Portals (the “Access Details”), and that once the Portals are
accessed with the Access Details, the Credit Parties then, through certain user
elections and options made by Credit Parties on the Portals, elects to what bank
account and when funds from the Payment Processing Companies are transferred to
Credit Parties.  In this regard, to the extent the payment mechanics of any
Payment Processing Companies use Portals and Access Details, then on the
Effective Date (or, if acceptable to Lender, in Lender’s sole and absolute
discretion, as soon as practicably possible following the Effective Date),
Credit Parties shall provide to Lender the web address for the Portals and the
Access Details for each of the Payment Processing Companies, and Lender shall
have the full right and authority to modify the Access Details, so that only
Lender has access to the Portals and access to control all payments and
remittances to and from such Payment Processing Companies, and so that Credit
Parties do not have access or authority to change or thereafter modify the
elections made by Lender on the Portals (provided that Lender shall provide
view/read access only to Credit Parties so Credit Parties can see, on a daily
basis, the transactions processed by the Payment Processing Companies and
movement of funds from the Payment Processing Companies to the Lock Box
Account).  Lender shall have the absolute right and authority to designate the
account to which any remittances from the Payment Processing Companies are made,
which account shall be the Lock Box Account.  Credit Parties hereby agree to
undertake any and all required actions, execute any required documents,
instruments or agreements, or to otherwise do any other thing required or
requested by Lender in order to effectuate the foregoing with respect to the
Portals and Access Details.  Credit Parties shall not undertake any action or
give any direction to any Payment Processing Companies that is in conflict with,
changes, or is otherwise in derogation of the requirements and obligations of
Credit





21




--------------------------------------------------------------------------------







Parties set forth in this paragraph. Upon indefeasible payment in full of all
Obligations, and termination of all other commitments of Lender to advance sums
hereunder, Lender shall provide the Access Details and control of the Portals
back to the Credit Parties.

(4)

General Collection Terms.  The Credit Parties hereby agree to undertake any and
all required actions, execute any required documents, instruments or agreements,
or to otherwise do any other thing required or requested by Lender in order to
effectuate the requirements of this Section 2.1(e).  Lender shall maintain an
account at a financial institution acceptable to Lender in its sole and absolute
discretion (the “Lock Box Account”), which Lock Box Account is and shall be
maintained in Lender’s (or its Affiliate’s) name, and into which all Receipts,
whether through wires, electronic fund transfers, credit and debit card payments
from any Customers, and all other monies, checks, notes, drafts or other
payments or Receipts of any kind received or receivable by, or due to, the
Credit Parties shall be deposited. Credit Parties acknowledge that the Lock Box
Account may be established by Lender as an “FBO” account, pursuant to which the
Lock Box Account is in the name of Lender (or its Affiliate) “for the benefit
of” the Credit Parties.  Notwithstanding any such designation on the Lock Box
Account, or any documents entered into or executed by the Credit Parties in
connection with the establishment of the Lock Box Account, the Credit Parties
hereby agree and acknowledge that: (i) Lender shall at all times have full
“control” (within the meaning of the UCC) of the Lock Box Account and all funds
deposited therein; (ii) the Credit Parties shall not revoke Lender’s authority
or rights with respect to the Lock Box Account and the funds therein
(notwithstanding any right Credit Parties may have to do so under ancillary
documents executed by the Credit Parties to establish the Lock Box Account); and
(iii) Credit Parties shall not take any action or position contrary to the
intent of the parties as expressed herein that Lender shall at all times be in
full control of the Lock Box Account and the deposits therein.  It is the intent
of the parties that all Receipts, whether through wires, electronic fund
transfers, credit and debit card payments from any Customers, and all other
monies, checks, notes, drafts or other payments or Receipts of any kind received
or receivable by, or due to, the Credit Parties, shall be deposited directly
into the Lock Box Account, rather than any other accounts of Borrower, or if
received into any account of the Credit Parties, then the Credit Parties shall
immediately re-direct and deposit same into the Lock Box Account.  In this
regard, if Borrower, any Affiliate or Subsidiary, any shareholder, officer,
director, employee or agent of the Credit Parties or any Affiliate or
Subsidiary, or any other Person acting for or in concert with the Credit
Parties, shall receive any monies, checks, notes, drafts or other payments or
Receipts, the Credit Parties and each such Person shall receive all such items
in trust for, and as the sole and exclusive property of, Lender, and,
immediately upon receipt thereof, shall remit the same (or cause the same to be
remitted) in kind to the Lock Box Account.

(ii)

Distribution of Funds From the Lock Box Account.  The Credit Parties and Lender
agree that all payments made to the Lock Box Account, whether in respect of
Receipts, as proceeds of Collateral, or otherwise, will be swept from the Lock
Box Account to Lender on each Payment Date to be applied according to the
following priorities: (1) to unpaid fees and expenses due hereunder, including
any recurring fees due pursuant to Section 2.2 hereof; (2) to any
custodian/back-up servicer (if applicable); (3) to accrued but unpaid interest
owed under Sections 2.1(c) and 2.4 hereof; (4) to the Receipts Collection Fee;
(5) if at any time the Lender is not holding or has reserved, in the Lock Box
Account or otherwise, an amount equal to at least the Reserve Amount, then
twenty percent (20%) of all Receipts received into the





22




--------------------------------------------------------------------------------







Lock Box Account during each Sweep Period shall be withheld and applied by
Lender to amounts required to establish the Reserve Amount, until the Reserve
Amount is reached, which Reserve Amount (or portion thereof) may be kept and
maintained in the Lock Box Account during the duration of this Agreement as
additional security for the Obligations; (6) to amounts payable pursuant to
Section 2.1(d), including the Mandatory Principal Repayment Amount (provided,
however, that so long as no Event of Default shall have occurred, the Mandatory
Principal Repayment Amount shall not be due and payable unless and until the
Reserve Amount is collected in full by Lender), the Estimated Over-Advance
Payment, and other amounts required to eliminate any Over-advance; and (7) upon
the occurrence of an Event of Default, to Lender, to reduce the balance of the
Obligations to zero (each of the foregoing payments, the “Lock Box Payments”).
 The amount remaining in the Lock Box Account following the payment of the Lock
Box Payments on each Payment Date (less any amount in the Lock Box Account
withheld and applied by Lender to the Reserve Amount) shall be referred to
herein as the “Net Amount”.  The Lender agrees that, provided the Credit Parties
are each in good standing under this Agreement and the other Loan Documents, and
provided no Event of Default exists under this Agreement or any other Loan
Document, and provided no event has occurred that, with the passage of time, or
the giving of notice, or both, would constitute an Event of Default under this
Agreement or any other Loan Document, and further provided that any Estimated
Over-advance Payments have been timely made as required by this Agreement, and
subject to the terms and conditions of this Agreement, the Net Amount will be
transferred to Borrower from the Lock Box Account via wire transfer or
electronic funds transfer to an account designated by the Borrower on the
immediately subsequent Payment Date (provided, however, any failure by Lender to
transfer the Net Amount to Borrower by such date shall not in any way hinder,
impair, or otherwise adversely affect Credit Parties’ Obligations, or Lender’s
rights and remedies under this Agreement or any other Loan Documents). The
Credit Parties agree to pay all reasonable fees, costs and expenses in
connection with opening and maintaining of the Lock Box and the Lock Box
Account.  All of such reasonable fees, costs and expenses, if not paid by the
Credit Parties within five (5) Business Days of Lender’s written request, may be
paid by Lender and in such event all amounts paid by Lender shall constitute
Obligations hereunder, shall be payable to Lender by any Credit Party upon
demand, and, until paid, shall bear interest at the Default Rate.
 Notwithstanding anything contained herein to the contrary, in the event the
amounts collected into the Lock Box Account from time to time, whether in
respect of Receipts, as proceeds of Collateral, or otherwise, are at any time
not sufficient to pay the amounts due to Lender on any Payment Date under items
(1) – (6) above of this Section 2.1(e)(ii), then the Credit Parties shall, upon
written notice from Lender, pay any such shortfall amounts to the Lock Box
Account within five (5) Business Days from the Payment Date for which such
amounts were due, or notwithstanding the foregoing order and priority, Lender
shall have the right to sweep from the Lock Box Account any such shortfall
amounts immediately upon any Receipts coming into the Lock Box Account.  In
addition, notwithstanding anything contained in this Agreement to the contrary,
Lender agrees that, for the first thirty (30) days following the Effective Date,
no portion of the Receipts collected into the Lock Box Account shall be applied
towards the Reserve Amount.

(iii)

Power of Attorney.  It is intended that all Receipts, and all other checks,
drafts, instruments and other items of payment or proceeds of Collateral at any
time received, due or owing to the Credit Parties from a Customer, any other
Person, or otherwise, shall be deposited directly into the Lock Box Account, and
if not deposited directly into the Lock





23




--------------------------------------------------------------------------------







Box Account, shall be immediately remitted or endorsed by the Credit Parties to
Lender into the Lock Box Account, and, if that remittance or endorsement of any
such item shall not be immediately made for any reason, Lender is hereby
irrevocably authorized to remit or endorse the same on Credit Parties’ behalf.
 For purpose of this Section, the Credit Parties irrevocably hereby make,
constitute and appoint Lender (and all Persons designated by Lender for that
purpose) as the Credit Parties’ true and lawful attorney and agent-in-fact: (A)
to endorse the Credit Parties’ name upon said Receipts or items of payment
and/or proceeds of Collateral and upon any chattel paper, document, instrument,
invoice or similar document or agreement relating to any Receipts of the Credit
Parties; (B) to take control in any manner of any item of payment or proceeds
thereof; (C) to have access to the Credit Parties’ operating accounts, through
the Credit Parties’ online banking system, or otherwise, to make remittances of
any Receipts deposited therein into the Lock Box Account as required hereby; (D)
to have access to any lock box or postal box into which any of the Credit
Parties’ mail is deposited, and open and process all mail addressed to the
Credit Parties and deposited therein; and (E) direct and otherwise deal with all
Payment Processing Companies, or other Persons, to insure that all Receipts,
payments and reserves as hereby contemplated are remitted to the Lock Box
Account.

(iv)

Rights Upon Default.  Lender may, at any time and from time to time after the
occurrence and during the continuance of an Event of Default, whether before or
after notification to any Customer and whether before or after the maturity of
any of the Obligations: (A) enforce collection of any of the Accounts (including
all Eligible Accounts) and Receipts of the Credit Parties or other amounts owed
to the Credit Parties by suit or otherwise; (B) exercise all of the rights and
remedies of the Credit Parties with respect to Proceedings brought to collect
any Accounts (including all Eligible Accounts), Receipts, or other amounts owed
to the Credit Parties; (C) surrender, release or exchange all or any part of any
Accounts (including all Eligible Accounts), Receipts, or other amounts owed to
the Credit Parties, or compromise or extend or renew for any period (whether or
not longer than the original period) any indebtedness thereunder; (D) sell or
assign any Account (including all Eligible Accounts) or Receipts of the Credit
Parties, or other amount owed to the Credit Parties, upon such terms, for such
amount and at such time or times as Lender deems advisable; (E) prepare, file
and sign any Credit Parties’ name on any proof of claim in bankruptcy or other
similar document against any Customer or other Person obligated to the Credit
Parties; and (F) do all other acts and things which are necessary, in Lender’s
sole discretion, to fulfill the Credit Parties’ obligations under this Agreement
and the other Loan Documents and to allow Lender to collect the Accounts
(including all Eligible Accounts), Receipts, or other amounts owed to the Credit
Parties.  In addition to any other provision hereof, Lender may at any time
after the occurrence and during the continuance of an Event of Default, at the
Credit Parties’ expense, notify any parties obligated on any of the Accounts
(including all Eligible Accounts) and Receipts to make payment directly to
Lender of any amounts due or to become due thereunder.

(v)

Statement.  From time to time, Lender may deliver to Borrower an invoice and or
an account statement showing all Revolving Loans, charges and payments, which
shall be deemed final, binding and conclusive upon Borrower, unless Borrower
notifies Lender in writing, specifying any error therein, within thirty (30)
days of the date such account statement is sent to Borrower and any such notice
shall only constitute an objection to the items specifically identified.





24




--------------------------------------------------------------------------------







(vi)

Authorization to Deduct Amounts in Lock Box.  

(1)

Notwithstanding anything contained in this Agreement to the contrary, any time
that any charges, fees, amounts or other Obligations are due and owing by any
Credit Parties to Lender under this Agreement or any other Loan Document, Lender
shall have the right, and is hereby authorized, to deduct such charges, fees,
amounts or other Obligations directly from the Lock Box Account and from all
receipts from time to time deposited therein.  

2.2

Fees.

(a)

Asset Monitoring Fee. Borrower agrees to pay to Lender an asset monitoring fee
(“Asset Monitoring Fee”) equal to One Thousand Five Hundred and No/100 United
States Dollars (US$1,500.00), which shall be due and payable on the Effective
Date, and thereafter on the first day of each third (3rd) calendar month during
the term of this Agreement.  The Asset Monitoring Fee shall be increased in
increments of Five Hundred and No/100 United States Dollars (US$500.00) each
time the Revolving Loan Commitment amount is increased pursuant to Section
2.1(b); provided that the Asset Monitoring Fee shall never exceed Two Thousand
Five Hundred and No/100 United States Dollars (US$2,500.00).

(b)

Transaction Advisory Fee.  In addition to the Advisory Fee contained in Section
2.2(f) herein, the Borrower agrees to pay to Lender a transaction advisory fee
equal to two percent (2.0%) of the Revolving Loan Commitment as of the Effective
Date, and two percent (2.0%) on the amount of any increase thereof pursuant to
Section 2.1(b), which shall be due and payable on the Effective Date and on the
date of any increase to the Revolving Loan Commitment pursuant to Section
2.1(b).

(c)

Due Diligence Fees.  Borrower agrees to pay a due diligence fee equal to Fifteen
Thousand and No/100 United States Dollars (US$15,000.00), which shall be due and
payable in full on the Effective Date, or any remaining portion thereof shall be
due and payable on the Effective Date if a portion of such fee was paid upon the
execution of any term sheet related to this Agreement.

(d)

Document Review and Legal Fees.  Borrower agrees to pay a document review and
legal fee equal to Fifteen Thousand and No/100 United States Dollars
(US$15,000.00) which shall be due and payable in full on the Effective Date, or
any remaining portion thereof shall be due and payable on the Effective Date if
a portion of such fee was paid upon the execution of any term sheet related to
this Agreement.

(e)

Other Fees.  Borrower also agrees to pay to the Lender (or any designee of the
Lender), upon demand, or to otherwise be responsible for the payment of, any and
all other costs, fees and expenses, including the reasonable fees, costs,
expenses and disbursements of counsel for the Lender and of any experts and
agents, which the Lender may incur or which may otherwise be due and payable in
connection with: (i) the preparation, negotiation, execution, delivery,
recordation, administration, amendment, waiver, subordination, or other
modification or termination of this Agreement or any other Loan Documents
(provided that there shall be no fees for the preparation and negotiation of
this Agreement other than as specifically set forth in





25




--------------------------------------------------------------------------------







the closing or settlement statement executed by Borrowers and Lender on  the
Effective Date); (ii) any documentary stamp taxes, intangibles taxes, recording
fees, filing fees, or other similar taxes, fees or charges imposed by or due to
any Governmental Authority in connection with this Agreement or any other Loan
Documents; (iii) the exercise or enforcement of any of the rights of the Lender
under this Agreement or the Loan Documents; or (iv) the failure by the Credit
Parties to perform or observe any of the provisions of this Agreement or any of
the Loan Documents.  Included in the foregoing shall be the amount of all
expenses paid or incurred by Lender in consulting with counsel concerning any of
its rights under this Agreement or any other Loan Document or under applicable
law.  All such costs and expenses, if not so immediately paid when due or upon
demand thereof, shall bear interest from the date of outlay until paid, at the
Default Rate.  All of such costs and expenses shall be additional Obligations of
the Credit Parties to Lender secured under the Loan Documents.  The provisions
of this Subsection shall survive the termination of this Agreement.

(f)

 Advisory Fees.  The Borrower shall pay to Lender a fee for advisory services
provided by the Lender to the Borrower prior to the Effective Date in the amount
of One Hundred Twenty-Five Thousand and No/100 United States Dollars
(US$125,000.00) (the “Advisory Fee”) by issuing to Lender, on the Effective
Date, three (3) convertible promissory notes in the form attached hereto as
Exhibit “H” (the “Advisory Fee Notes”), each of the Advisory Fee Notes having an
original principal balance of $41,666.67 and otherwise due on the earlier to
occur of: (A) the twelve (12) month anniversary of the Effective Date; (B) the
occurrence of an Event of Default; or (C) the Revolving Loan Maturity Date.  The
Advisory Fee Notes shall be deemed fully earned as of the Effective Date,
regardless of the amount or number of Revolving Loans made hereunder. 
Notwithstanding anything contained in this Section to the contrary, the Borrower
shall have the right to redeem the Advisory Fee Notes then in the Lender’s
possession for an amount payable by the Borrower to Lender in cash equal to the
Advisory Fee, less any net cash proceeds received by the Lender from any prior
sales of the Advisory Fee Notes, if any.  The Borrower’s obligation to pay the
Advisory Fee contemplated by this Section 2.2(f), whether through payment of the
Advisory Fee Notes when due, or otherwise, shall be an Obligation hereunder,
secured by all Loan Documents, and failure by the Borrower to pay such Advisory
Fee in full as required by this Section 2.2(f) shall be an immediate Event of
Default hereunder and under the other Loan Documents.  In the event the Lender
elects to increase the Revolving Loan Commitment as permitted by this Agreement,
the Borrower agrees to pay additional advisory fees to Lender either in cash or
in a similar manner as set forth in this Section 2.2(f) through the issuance of
additional Advisory Fee Notes, at Lender’s sole discretion, in an amount to be
mutually agreed upon between Lender and Borrower.

(g)

Matters with Respect to Common Stock.

(i)

Issuance of Conversion Shares.  The parties hereto acknowledge that pursuant to
the terms of the Revolving Note and the Advisory Fee Notes, Lender has the right
(after the occurrence of an Event of Default under the Revolving Note), to
convert amounts due under the Revolving Note or the Advisory Fee Notes into
Common Stock in accordance with the terms thereof.  In the event, for any
reason, the Borrower fails to issue, or cause the Transfer Agent to issue, any
portion of the Common Stock issuable upon conversion of the Revolving Note or
the Advisory Fee Notes (the “Conversion Shares”) to Lender, or its successors or
assigns, in connection with the exercise by Lender, or such successors and
assigns, of any of the





26




--------------------------------------------------------------------------------







conversion rights under the Revolving Note or Advisory Fee Notes, then the
parties hereto acknowledge that Lender, or its successors and assigns, shall
irrevocably be entitled to deliver to the Transfer Agent, on behalf of itself
and the Borrower, a “Conversion Notice” (as defined in the Revolving Note and
the Advisory Fee Notes) requesting the issuance of the Conversion Shares then
issuable in accordance with the terms of the Revolving Note or Advisory Fee
Notes, and the Transfer Agent, provided they are the acting transfer agent for
the Borrower at the time, shall, and the Borrower hereby irrevocably authorizes
and directs the Transfer Agent to, without any further confirmation or
instructions from the Borrower, issue the Conversion Shares applicable to the
Conversion Notice then being exercised, and surrender to a nationally recognized
overnight courier for delivery to Lender, its successors and assigns, at the
address specified in the Conversion Notice, a certificate of the Common Stock of
the Borrower, registered in the name of Lender, such successors and assigns, or
their designee, for the number of Conversion Shares to which they shall be then
entitled under the Revolving Note or Advisory Fee Notes, as set forth in the
Conversion Notice.

(ii)

Intentionally Left Blank.

(iii)

Removal of Restrictive Legends.  In the event that Lender has any shares of the
Borrower’s Common Stock bearing any restrictive legends, and Lender, through its
counsel or other representatives, submits to the Transfer Agent any such shares
for the removal of the restrictive legends thereon, whether in connection with a
sale of such shares pursuant to any exemption to the registration requirements
under the Securities Act, or otherwise, and the Borrower refuses or fails for
any reason to provide any documents, certificates or instructions required for
the removal of the restrictive legends (including causing its counsel to render
an opinion of counsel), then: (A) to the extent such legends could be lawfully
removed under applicable laws, Borrower’s failure to provide the required
opinion of counsel or any other documents, certificates or instructions required
for the removal of the restrictive legends shall be an immediate Event of
Default under this Agreement and all other Loan Documents; and (B) the Borrower
hereby agrees and acknowledges that Lender is hereby irrevocably and expressly
authorized to have counsel to Lender render any and all opinions and other
certificates or instruments which may be required for purposes of removing such
restrictive legends, and the Borrower hereby irrevocably authorizes and directs
the Transfer Agent to, without any further confirmation or instructions from the
Borrower, issue any such shares without restrictive legends as instructed by
Lender, and surrender to a common carrier for overnight delivery to the address
as specified by Lender, certificates, registered in the name of Lender or its
designees, representing the shares of Common Stock to which Lender is entitled,
without any restrictive legends and otherwise freely transferable on the books
and records of the Borrower.  

(iv)

Authorized Agent of the Borrower.  The Borrower hereby irrevocably appoints the
Lender and its counsel and its representatives, each as the Borrower’s duly
authorized agent and attorney-in-fact for the Borrower for the purposes of
authorizing and instructing the Transfer Agent to process issuances, transfers
and legend removals upon instructions from Lender, or any counsel or
representatives of Lender, as specifically contemplated herein.  The
authorization and power of attorney granted hereby is coupled with an interest
and is irrevocable so long as any Obligations of the Borrower under this
Agreement or any other Loan Documents remain outstanding, and so long as the
Lender owns or has the right to receive, any shares of the Borrower’s Common
Stock hereunder or under the Revolving Note





27




--------------------------------------------------------------------------------







or the Advisory Fee Notes.  In this regard, the Borrower hereby confirms to the
Transfer Agent and the Lender that it can NOT and will NOT give instructions,
including stop orders or otherwise, inconsistent with the terms of this
Agreement with regard to the matters contemplated herein, and that the Lender
shall have the absolute right to provide a copy of this Agreement to the
Transfer Agent as evidence of the Borrower’s irrevocable authority for Lender
and Transfer Agent to process issuances, transfers and legend removals upon
instructions from Lender, or any counsel or representatives of Lender, as
specifically contemplated herein, without any further instructions, orders or
confirmations from the Borrower.

(v)

Injunction and Specific Performance.  The Borrower specifically acknowledges and
agrees that in the event of a breach or threatened breach by the Borrower of any
provision of this Section, the Lender will be irreparably damaged and that
damages at law would be an inadequate remedy if this Agreement were not
specifically enforced.  Therefore, in the event of a breach or threatened breach
of any provision of this Section by the Borrower, the Lender shall be entitled
to obtain, in addition to all other rights or remedies Lender may have, at law
or in equity, an injunction restraining such breach, without being required to
show any actual damage or to post any bond or other security, and/or to a decree
for specific performance of the provisions of this Section.

(h)

Surviving Obligations.  The Credit Parties agree and acknowledge that
notwithstanding the termination of this Agreement, or the payment in full of all
of the Revolving Loans or other obligations hereunder or under any other Loan
Documents, the Credit Parties’ obligations and liability under this Agreement
and the other Loan Documents, and the Lender’s Lien and security interest on all
Collateral, shall survive, shall remain valid and effective and shall not be
released or terminated, until the Lender receives the full amount of the
Advisory Fee in cash, either through the payment or sale of Advisory Fee Notes,
or through cash payments from Borrower in redemption of the Advisory Fee Notes.
 All of the Credit Parties’ obligations under Section 2.2(f) and 2.2(g) shall
survive termination of this Agreement.

(i)

Right to Approve Transfer Agent. The Borrower hereby represents and warrants
that the Borrower’s current Transfer Agent is Island Stock Transfer, whose
contact information is as follows: 15500 Roosevelt Boulevard, Suite 301,
Clearwater, Florida 33760, Attn: Kim Whiteside.  The Borrower hereby agrees that
it shall not change the Transfer Agent, unless the Lender first approves the
proposed new Transfer Agent, such approval to be in Lender’s sole and absolute
discretion.

2.3

Renewal of Revolving Loans; Non-Renewal of Revolving Loans; Fees.  So long as no
Event of Default exists under this Agreement or any other Loan Documents, and so
long as no event has occurred that, with the passage of time, the giving of
notice, or both, would constitute an Event of Default under this Agreement or
any other Loan Documents, Borrower shall have the option to request a renewal of
the Revolving Loan Commitment and extension of the Revolving Loan Maturity Date
for one (1) additional six (6) month period.  To make such request, Borrower
shall give written notice to Lender of Borrower’s request to renew the Revolving
Loan Commitment and extend the Revolving Loan Maturity Date for an additional
six (6) month period on or before a date that is thirty (30) days prior to the
then scheduled Revolving Loan Maturity Date.  Lender may elect to accept or
reject Borrower’s request for a renewal of the Revolving Loan Commitment and
extension of the Revolving Loan Maturity Date in its sole





28




--------------------------------------------------------------------------------







and absolute discretion, and any acceptance may be conditioned upon additional
obligations, terms and conditions, including an increase in the percentage used
to calculate the amount of Mandatory Principal Repayment Amount.

2.4

Interest and Fee Computation; Collection of Funds.  Interest accrued hereunder
shall be payable as set forth in Section 2.1(c) hereof.  Except as otherwise set
forth herein, all interest and fees shall be calculated on the basis of a year
consisting of 360 days and shall be paid for the actual number of days elapsed.
 Principal payments submitted in funds not immediately available shall continue
to bear interest until collected.  If any payment to be made by Borrower
hereunder or under the Revolving Note shall become due on a day other than a
Business Day, such payment shall be made on the next succeeding Business Day and
such extension of time shall be included in computing any interest in respect of
such payment.  Any Obligations which are not paid when due (subject to
applicable grace periods) shall bear interest at the Default Rate.

2.5

Automatic Debit.  In order to effectuate the timely payment of any of the
Obligations when due, Borrower hereby authorizes and directs Lender, at Lender’s
option, to: (i) debit, or cause or instruct the debit of, the amount of the
Obligations to any ordinary deposit account of Borrower; or (ii) make a
Revolving Loan hereunder to pay the amount of the Obligations.

2.6

Discretionary Disbursements.  Lender, in its sole and absolute discretion, may
immediately upon notice to Borrower, disburse any or all proceeds of the
Revolving Loans made or available to Borrower pursuant to this Agreement to pay
any fees, costs, expenses or other amounts required to be paid by Borrower
hereunder and not so paid.  All monies so disbursed shall be a part of the
Obligations, payable by Borrower on demand from Lender.

2.7

US Dollars; Currency Risk.  All Receipts will be in Dollars.  In the event
Receipts are not in Dollars, Borrower shall bear the risk of Lender’s currency
losses, and if Lender suffers a currency loss and the result is to increase the
cost to Lender or to reduce the amount of any sum received or receivable by
Lender under this Agreement or under the Revolving Note with respect thereto,
then after demand by Lender (which demand shall be accompanied by a certificate
setting forth reasonably detailed calculations of the basis of such demand),
Borrower shall pay to Lender such additional amount or amounts as will
compensate Lender for such increased cost or such reduction.  Borrower hereby
authorizes Lender to advance or cause an advance of Revolving Loans to pay for
the increased costs or reductions associated with any such currency losses.

3.

CONDITIONS OF BORROWING.

Notwithstanding any other provision of this Agreement, the obligation of Lender
to disburse or make all or any portion of any Loans is subject to satisfaction
of all of the following conditions precedent (unless a condition is waived in
writing by Lender) contained in this Article 3.

3.1

Loan Documents to be Executed by Borrower.  As a condition precedent to Lender’s
disbursal or making of the Loans pursuant to this Agreement, Borrower shall have





29




--------------------------------------------------------------------------------







executed or cause to be executed and delivered to Lender all of the following
documents, each of which must be satisfactory to Lender and Lender’s counsel in
form, substance and execution:

(a)

Credit Agreement.  An original of this Agreement, duly executed by Borrower and
consented and agreed to by the Guarantors;

(b)

Revolving Note.  An original Revolving Note, duly executed by Borrower and
consented and agreed to by the Guarantors;

(c)

Security Agreement.  An original of the Security Agreements, duly executed by
the Credit Parties;

(d)

Guaranty Agreement.  An original of the Guaranty Agreements, duly executed by
the Guarantors;

(e)

Validity Certificates. An original of each Validity Certificate, duly executed
by such officers and directors of Borrower as Lender shall require;

(f)

Pledge Agreements.  An original of the Pledge Agreement, duly executed by the
Borrower;

(g)

Irrevocable Transfer Agent Instructions.  An original of the Irrevocable
Transfer Agent Instructions, duly executed by the Borrower and the Borrower’s
Transfer Agent;

(h)

Closing Statement.  An original of a closing or settlement statement, duly
executed by the Borrower.

(i)

Additional Documents.  Such other agreements, documents, instruments,
certificates, financial statements, schedules, resolutions, opinions of counsel,
notes and other items which Lender shall require in connection with this
Agreement.

3.2

Organizational and Authorization Documents.  A certificate of the corporate
secretary, manager, members or other officer, partner, manager or equivalent
authorized Person of each Credit Party certifying and attaching: (i) copies of
each Credit Parties’ respective articles of incorporation (including any
certificates of designation, is applicable), bylaws, operating agreement,
partnership agreement, certificate of organization or other applicable formation
or governing documents; (ii) resolutions of the board of directors, managers,
members, general partners or other Persons with proper authority to manage the
affairs of, and otherwise bind, each Credit Party, approving and authorizing the
execution, delivery and performance of the Loan Documents to which it is party
and the transactions contemplated thereby; (iii) resolution of the Guarantors’
shareholders (if applicable), approving and authorizing the execution, delivery
and performance of the Loan Documents to which it is party and the transactions
contemplated thereby; and (iv) the signatures and incumbency of the officers,
managers, members, partners or other authorized Persons of each Credit Party
executing any of the Loan Documents, each of which Borrower hereby certifies to
be true and complete, and in full force and effect without modification, it
being understood that Lender may conclusively rely on each such document and
certificate until formally advised by Borrower of any changes therein.





30




--------------------------------------------------------------------------------







3.3

Certificates of Good Standing.  Copies of certificates of good standing with
respect to each Credit Party, issued by the Secretary of State of the state of
incorporation of each Credit Party, dated such a date as is reasonably
acceptable to Lender, evidencing the good standing thereof.

3.4

Search Results.  Copies of UCC search reports dated such a date as is reasonably
acceptable to Lender, listing all effective financing statements which name each
Credit Party, under its present name and any previous names, as debtors,
together with copies of such financing statements.

3.5

Insurance.  Within thirty (30) days of the Effective Date, evidence satisfactory
to Lender of the existence of insurance required to be maintained pursuant to
this Agreement and the Security Agreement, together with evidence that Lender
has been named as additional insured and lender’s loss payee, as applicable, on
all related insurance policies.

3.6

Use of Proceeds.  A detailed summary of the Borrower’s use of the proceeds being
funded hereunder.

3.7

Certificates.  Originals of certificates evidencing the shares and/or membership
interests, as applicable, to be pledged in connection with the Pledge Agreement.

3.8

Customer Payment Redirection.  Evidence satisfactory to the Lender that the
Credit Parties have irrevocably instructed its Customers to redirect all
Receipts to the Lock Box Account.

3.9

Income Statement / Profit and Loss Statement.  An income statement or a profit
and loss statement showing the consolidated revenues, expenses, profits and
losses of the Credit Parties for the twelve (12) month period ending the
Effective Date, as well as a reasonable projection of the consolidated revenues,
expenses, profits and losses of the Credit Parties for the twelve (12) month
period immediately following the Effective Date.

3.10

Opinion of Counsel.  A customary opinion of Borrower’s counsel, in form
satisfactory to Lender.

3.11

Perfection of Lien on Collateral.  The Credit Parties shall have duly
authorized, executed and delivered any other related documentation necessary or
advisable to perfect the Lien on the Collateral in the jurisdiction of
incorporation of the Credit Parties, including such UCC-1 Financing Statements
and any and all documents necessary to complete any filings which Lender shall
require in connection with this Agreement.

3.12

Press Release Authorization.  Evidence satisfactory to the Lender that the
Borrower has authorized the Lender to publish such press releases with respect
to this Agreement and the instant transaction, including a copy of an e-mail
delivered to Marketwire.com by the Borrower whereby the Borrower authorizes the
Lender to use its name and, if applicable, stock symbol, in connection with
current or future press releases.

3.13

Payment of Fees.  Borrower shall have paid to Lender all fees, costs and
expenses, including due diligence expenses, attorney’s fees, search fees, title
fees, documentation





31




--------------------------------------------------------------------------------







and filing fees (including documentary stamps and taxes payable on the face
amount of the Revolving Note).

3.14

Event of Default.  No Event of Default, or event which, with notice or lapse of
time, or both, would constitute an Event of Default, shall have occurred and be
continuing.

3.15

Adverse Changes.  There shall not have occurred any Material Adverse Effect.

3.16

Litigation.  No pending claim, investigation, litigation or other Proceeding
shall have been instituted against any Credit Party or any of their respective
officers, shareholders, members, managers, partners, or other principals of any
Credit Party.

3.17

Representations and Warranties.  No representation or warranty of any of the
Credit Parties contained herein or in any Loan Documents shall be untrue or
incorrect in any material respect as of the date of any Loans as though made on
such date, except to the extent such representation or warranty expressly
relates to an earlier date.

3.18

Due Diligence.  The business, legal and collateral due diligence review
performed by Lender, including a review of the Credit Parties’ historical
performance and financial information, must be acceptable to Lender in its sole
discretion.  Lender reserves the right to increase any and all aspects of its
due diligence in Lender’s sole discretion.

3.19

Key Personnel Investigations.  Lender shall be satisfied, in its sole
discretion, with results from background investigations conducted on key members
of Borrower’s principals and management teams.

3.20

Repayment of Outstanding Indebtedness.  The Credit Parties shall have repaid in
full all outstanding indebtedness secured by Collateral, other than indebtedness
giving rise to Permitted Liens.

3.21

Loan Documents to be Executed by any Subsidiary following the Effective Date.
 Within ten (10) days of any entity becoming a Subsidiary of any Credit Party,
the following documents shall have executed or cause to be executed and
delivered to Lender, each of which must be satisfactory to Lender and Lender’s
counsel in form, substance and execution:

(a)

Consent and Agreement.  An original of a Consent and Agreement duly executed by
such Subsidiary, pursuant to which such Subsidiary consents and agrees to become
a “Credit Party” hereunder and to be bound by the terms and conditions of this
Agreement and all other Loan Documents;

(b)

Security Agreement.  An original of a Security Agreement, duly executed by such
Subsidiary;

(c)

Guaranty Agreement.  An original of a Guaranty Agreement, duly executed by such
Subsidiary;

(d)

Pledge Agreement.  An original of a Pledge Agreement, duly executed by the
parent of the Subsidiary;





32




--------------------------------------------------------------------------------







(e)

Organizational and Authorization Documents. A certificate of the corporate
secretary, manager, members or other officer, partner, manager or equivalent
authorized Person of such Subsidiary certifying and attaching: (i) copies of
such Subsidiary’s articles of incorporation (including any certificates of
designation, is applicable), bylaws, operating agreement, partnership agreement,
certificate of organization or other applicable formation or governing
documents; (ii) resolutions of the board of directors, managers, members,
general partners or other Persons with proper authority to manage the affairs
of, and authorizing the execution, delivery and performance of the Loan
Documents to which it is party and the transactions contemplated thereby; (iii)
resolution of the Subsidiary’s shareholders (if applicable), approving and
authorizing the execution, delivery and performance of the Loan Documents to
which it is or will become a party and the transactions contemplated thereby;
and (iv) the signatures and incumbency of the officers, managers, members,
partners or other authorized Persons of such Subsidiary executing any of the
Loan Documents, each of which Borrower hereby certifies to be true and complete,
and in full force and effect without modification, it being understood that
Lender may conclusively rely on each such document and certificate until
formally advised by Borrower of any changes therein.

(f)

Additional Documents.  Such other agreements, documents, instruments,
certificates, financial statements, schedules, resolutions, opinions of counsel,
notes and other items which Lender shall require in connection with this
Agreement and the other Loan Documents.

3.22

Loan Documents to be Executed by each Credit Party Upon Each Subsequent Advance.
 As a condition precedent to Lender’s disbursal or making of additional advances
of principal pursuant to this Agreement following the Effective Date, the Credit
Parties shall have executed or caused to be executed and delivered to Lender all
of the documents in this Section 3 applicable thereto, and such documents shall
remain in full force and effect as of the date of the subsequent principal
advance.

4.

NOTES EVIDENCING LOANS.

The Revolving Loans shall be evidenced by the Revolving Note (together with any
and all renewal, extension, modification or replacement notes executed by
Borrower and delivered to Lender and given in substitution therefor) duly
executed by Borrower, and consented and agreed to by the Guarantors, and payable
to the order of Lender.  At the time of the initial disbursement of a Revolving
Loan and at each time an additional Revolving Loan shall be requested hereunder
or a repayment made in whole or in part thereon, an appropriate notation thereof
shall be made on the books and records of Lender.  All amounts recorded shall
be, absent demonstrable error, conclusive and binding evidence of: (i) the
principal amount of the Revolving Loans advanced hereunder; (ii) any unpaid
interest owing on the Revolving Loans; and (iii) all amounts repaid on the
Revolving Loans.  The failure to record any such amount or any error in
recording such amounts shall not, however, limit or otherwise adversely affect
the obligations of Borrower under the Revolving Note to repay the principal
amount of the Revolving Loans, together with all other Obligations.

5.

MANNER OF BORROWING.





33




--------------------------------------------------------------------------------







5.1

Loan Requests.  Subject to Section 2.1(a) and Article 3 hereof, the Loans shall
be made available to Borrower in accordance with the terms and provisions of
this Agreement, up to the then applicable Revolving Loan Availability; provided,
however, that, notwithstanding anything contained in this Agreement or any other
Loan Documents to the contrary, each Revolving Loan requested by Borrower under
this Agreement shall be subject to Lender’s approval, which approval may be
given or withheld in Lender’s sole and absolute discretion.  A Revolving Loan
may only be made if no Event of Default shall have occurred or be continuing,
and only if no event shall have occurred that, with the passage of time, the
giving of notice, or both, would constitute an Event of Default under this
Agreement or the other Loan Documents, and shall be subject to: (i) Lender’s
preparation of a Borrowing Base Certificate, showing that there is borrowing
availability under the Revolving Loan Availability and pursuant to a calculation
of the Borrowing Base Amount; and (ii) Receipts deposited into the Lock Box
Account, Eligible Accounts and other Collateral being acceptable to Lender.  

5.2

Communications. Lender is authorized to rely on any written, verbal, electronic,
telephonic or telecopy loan requests which Lender believes in its good faith
judgment to emanate from the President or Chief Executive Officer, or any other
authorized representative of Borrower.  Borrower hereby irrevocably confirms,
ratifies and approves all such advances by Lender and Borrower hereby
indemnifies Lender against losses and expenses (including court costs,
attorneys’ and paralegals’ fees) and shall hold Lender harmless with respect
thereto.

6.

SECURITY FOR THE OBLIGATIONS.

6.1

Security Agreement.  To secure the payment and performance by Borrower of the
Obligations hereunder, each of the Credit Parties grants, under and pursuant to
the Security Agreement executed by the Credit Parties dated as of the Effective
Date, to Lender, its successors and assigns, an unconditional, continuing,
first-priority, perfected security interest in, and does hereby assign,
transfer, mortgage, convey, pledge, hypothecate and set over to Lender, its
successors and assigns, all of the right, title and interest of the Credit
Parties in and to the Collateral, whether now owned or hereafter acquired, and
all proceeds (including all insurance proceeds) and products of any of the
Collateral.  At any time upon Lender’s request, the Credit Parties shall execute
and deliver to Lender any other documents, instruments or certificates requested
by Lender for the purpose of properly documenting and perfecting the security
interests of Lender in and to the Collateral granted hereunder, including any
additional security agreements, mortgages, control agreements, and financing
statements.  The Security Agreement executed by the Credit Parties shall
terminate following the full payment and performance of all of the Obligations
hereunder and under any Loan Document and upon Lender’s express written
acknowledgement of such full payment and performance being received by the
Borrower.

6.2

Pledge Agreement.  To secure the payment and performance by Borrower of the
Obligations hereunder, the Borrower shall grant, under and pursuant to the
Pledge Agreement executed by the Borrower dated as of the Effective Date, to
Lender, its successors and assigns, a continuing, first-priority security
interest in, and assignment, transference, mortgage, conveyance, pledge,
hypothecation and set over to Lender, its successors and assigns, all of the
Borrower’s right, title and interest in and to all of the shares and/or
membership interests, as applicable, of each Guarantor.  At any time upon
Lender’s request, the Borrower shall execute and deliver to Lender any other
documents, instruments or certificates requested by Lender for





34




--------------------------------------------------------------------------------







the purpose of properly documenting and perfecting the security interests of
Lender in and to the shares of common stock of the Guarantor granted hereunder,
including any additional pledge agreements and financing statements.  The Pledge
Agreement executed by the Borrower shall terminate following the full payment
and performance of all of the Obligations hereunder and under any Loan Document
and upon Lender’s express written acknowledgement of such full payment and
performance being received by the Borrower.

7.

REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES.

To induce Lender to make the Loans, the Credit Parties make the following
representations and warranties to Lender, each of which shall be true and
correct in all material respects as of the date of the execution and delivery of
this Agreement and as of the date of each Revolving Loan made hereunder, except
to the extent such representation expressly relates to an earlier date, and
which shall survive the execution and delivery of this Agreement:

7.1

Subsidiaries.  A list of all of the Borrower’s Subsidiaries and each of the
Guarantor’s Subsidiaries are listed on Schedule 7.1 hereto.  All of such
Subsidiaries are wholly-owned Subsidiaries of the Borrower or a Guarantor, as
applicable, and except for such Subsidiaries as listed on Schedule 7.1, no
Borrower or Guarantor has any Control over, any other Person.

7.2

Borrower Organization and Name.  Each Credit Party is a corporation, limited
liability company, or other form of legally recognized entity, as applicable,
duly organized, validly existing and in good standing under the laws of its
jurisdiction of organization, and has the full power and authority and all
necessary Permits to: (i) enter into and execute this Agreement and the Loan
Documents and to perform all of its obligations hereunder and thereunder; and
(ii) own and operate its assets and properties and to conduct and carry on its
business as and to the extent now conducted.  Each Credit Party is duly
qualified to transact business and is in good standing as a foreign corporation,
company or other entity in each jurisdiction where the character of its business
or the ownership or use and operation of its assets or properties requires such
qualification.  The exact legal names of each of the Credit Parties is as set
forth in the first paragraph of this Agreement, and the Credit Parties do not
currently conduct, nor have the Credit Parties conducted, during the last five
(5) years, business under any other name or trade name, except for Amerilithium
Corporation, a Nevada corporation.

7.3

Authorization; Validity.  Each Credit Party has full right, power and authority
to enter into this Agreement, to make the borrowings and execute and deliver the
Loan Documents as provided herein and to perform all of its duties and
obligations under this Agreement and the Loan Documents and no other action or
consent on the part of the Credit Parties, its board of directors, stockholders,
members, managers, partners, or any other Person is necessary or required by the
Credit Parties to execute this Agreement and the Loan Documents, consummate the
transactions contemplated herein and therein, and perform all of its obligations
hereunder and thereunder.  The execution and delivery of this Agreement and the
Loan Documents will not, nor will the observance or performance of any of the
matters and things herein or therein set forth, violate or contravene any
provision of law or of the Credit Parties’ articles of incorporation, bylaws,
operating agreement, partnership agreement, or other governing documents.  All
necessary and appropriate action has been taken on the part of the Credit
Parties to authorize the





35




--------------------------------------------------------------------------------







execution and delivery of this Agreement and the Loan Documents and the issuance
of the Revolving Note.  This Agreement and the Loan Documents are valid and
binding agreements and contracts of the Credit Parties, enforceable against the
Credit Parties in accordance with their respective terms, except to the extent
that enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium and other laws enacted for the relief of debtors
generally and other similar laws affecting the enforcement of creditors’ rights
generally or by equitable principles which may affect the availability of
specific performance and other equitable remedies.  The Credit Parties do not
know of any reason why the Credit Parties cannot perform any of its obligations
under this Agreement, the Loan Documents or any related agreements.

7.4

Capitalization.  The authorized capital stock or other capitalization of each
Credit Party, as applicable, is as set forth in Schedule 7.4(a) attached hereto.
 Schedule 7.4(a) shall specify, for each Credit Party, the total number of
authorized shares of capital stock or other securities (or functional
equivalents thereof in the applicable jurisdiction), and of such authorized
shares or securities, the number which are designated as Common Stock, the
number designated as preferred stock (the “Preferred Stock”), or any other
applicable designations.  Schedule 7.4(a) shall also specify, for each Credit
Party, as applicable, as of the date hereof, the number of shares of Common
Stock issued and outstanding and the number of shares of Preferred Stock issued
and outstanding, or, if applicable, the number and classes of other securities
issued and outstanding, and the names and amounts of such stock other securities
owned by each Person who is a stockholder or owner of other securities in any
Credit Party. All of the outstanding shares of capital stock or other securities
of each Credit Party are validly issued, fully paid and non-assessable, have
been issued in compliance with all foreign, federal and state securities laws
and none of such outstanding shares or other securities were issued in violation
of any preemptive rights or similar rights to subscribe for or purchase
securities.  As of the date of this Agreement, no shares of capital stock or
other securities of any Credit Party are subject to preemptive rights or any
other similar rights or any Liens suffered or permitted by any Credit Parties.
The Common Stock is currently quoted by the Principal Trading Market on the OTC
Pink under the trading symbol “IENG”.  The Borrower has received no notice,
either oral or written, with respect to the continued eligibility of the Common
Stock for quotation on the Principal Trading Market, and the Borrower has
maintained all requirements on its part for the continuation of such quotation.
 Except for the securities to be issued pursuant to this Agreement, except as
disclosed in any Public Documents, and except as set forth in Schedule 7.4(b),
as of the date of this Agreement: (i) there are no outstanding options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, any shares of
capital stock or other securities of any Credit Party, or contracts,
commitments, understandings or arrangements by which any Credit Party is or may
become bound to issue additional shares of capital stock or other securities of
any Credit Party, or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock or other securities of any Credit
Party; (ii) there are no outstanding debt securities, notes, credit agreements,
credit facilities or other contracts or instruments evidencing Funded
Indebtedness of any Credit Party, or by which any Credit Party is or may become
bound; (iii) there are no outstanding registration statements with respect to
any Credit Party or any of its securities and there are no outstanding comment
letters from any Governmental Authority with respect to any securities of any
Credit Party; (iv) there are no agreements or arrangements under which any
Credit Party is obligated to register the sale of any of its securities under
the Securities Act or any other laws of any





36




--------------------------------------------------------------------------------







Governmental Authority; (v) there are no financing statements or other security
interests or Liens filed with any Governmental Authority securing any
obligations of any Credit Party, or filed in connection with any assets or
properties of any Credit Party; (vi) there are no securities or instruments
containing anti-dilution or similar provisions that will be triggered by this
Agreement or any related agreement or the consummation of the transactions
described herein or therein; and (vii) there are no outstanding securities or
instruments of any Credit Party which contain any redemption or similar
provisions, and there are no contracts or agreements by which any Credit Party
is or may become bound to redeem a security of any Credit Party.  Borrower has
furnished to the Lender true, complete and correct copies of, as applicable,
each Credit Parties’ respective articles of incorporation (including any
certificates of designation, is applicable), bylaws, operating agreement,
partnership agreement, certificate of organization or similar organizational and
governing documents.  Except for the documents delivered to Lender in accordance
with the immediately preceding sentence, there are no other shareholder
agreements, voting agreements, operating agreements, or other contracts or
agreements of any nature or kind that restrict, limit or in any manner impose
obligations, restrictions or limitations on the governance of any Credit Party.

7.5

No Conflicts; Consents and Approvals.  The execution, delivery  and performance
of this Agreement and the Loan Documents, and the consummation of the
transactions contemplated hereby and thereby, including the issuance of the
Revolving Note, will not: (i) constitute a violation of or conflict with the any
Credit Parties’ respective articles of incorporation (including any certificates
of designation, is applicable), bylaws, operating agreement, partnership
agreement, certificate of organization or similar governing or organizational
documents; (ii) constitute a violation of, or a default or breach under (either
immediately, upon notice, upon lapse of time, or both), or conflicts with, or
gives to any other Person any rights of termination, amendment, acceleration or
cancellation of, any provision of any contract or agreement to which any Credit
Party is a party or by which any of its or their assets or properties may be
bound; (iii) to the best knowledge of the Credit Parties, constitute a violation
of, or a default or breach under (either immediately, upon notice, upon lapse of
time, or both), or conflicts with, any order, writ, injunction, decree, or any
other judgment of any nature whatsoever; (iv) to the best knowledge of the
Credit Parties, constitute a violation of, or conflict with, any law, rule,
ordinance or other regulation (including foreign and United States federal and
state securities laws); or (v) result in the loss or adverse modification of, or
the imposition of any fine, penalty or other Lien, claim or encumbrance with
respect to, any Permit granted or issued to, or otherwise held by or for the use
of, any Credit Party or any of its assets.  The Credit Parties are not in
violation of any Credit Parties’ respective articles of incorporation (including
any certificates of designation, is applicable), bylaws, operating agreement,
partnership agreement, certificate of organization or similar governing or
organizational documents, as applicable, and the Credit Parties are not in
default or breach (and no event has occurred which with notice or lapse of time
or both could put any Credit Party in default or breach) under, and the Credit
Parties have not taken any action or failed to take any action that would give
to any other Person any rights of termination, amendment, acceleration or
cancellation of, any contract or agreement to which any Credit Party is a party
or by which any property or assets of any Credit Party are bound or affected. To
the best knowledge of the Credit Parties, no business of any Credit Party is
being conducted, and shall not be conducted, in violation of any law, rule,
ordinance or other regulation. Except as specifically contemplated by this
Agreement, to the best knowledge of the Credit Parties, the Credit Parties are
not required to obtain any consent or





37




--------------------------------------------------------------------------------







approval of, from, or with any Governmental Authority, or any other Person, in
order for it to execute, deliver or perform any of its obligations under this
Agreement or the Loan Documents in accordance with the terms hereof or thereof.
 To the best knowledge of the Credit Parties, all consents and approvals which
any Credit Party is required to obtain pursuant to the immediately preceding
sentence have been obtained or effected on or prior to the Effective Date.

7.6

Issuance of Securities. The Advisory Fee Notes are duly authorized and, upon
issuance in accordance with the terms hereof, shall be duly issued, fully paid
and non-assessable, and free from all Liens, claims, charges, taxes, or other
encumbrances with respect to the issue thereof, and will be issued in compliance
with all applicable United States federal and state securities laws and the laws
of any foreign jurisdiction applicable to the issuance thereof.  Any shares
issuable upon conversion of the Revolving Note or the Advisory Fee Notes, in
accordance with the terms thereof, are duly authorized and, upon issuance in
accordance with the terms hereof, shall be duly issued, fully paid and
non-assessable, and free from all Liens, claims, charges, taxes, or other
encumbrances with respect to the issue thereof, and will be issued in compliance
with all applicable United States federal and state securities laws and the laws
of any foreign jurisdiction applicable to the issuance thereof.  The issuance of
the Revolving Note the Advisory Fee Notes, and any shares issuable pursuant to
the terms thereof, are and will be exempt from: (i) the registration and
prospectus delivery requirements of the Securities Act; (ii) the registration
and/or qualification provisions of all applicable state and provincial
securities and “blue sky” laws; and (iii) any similar registration or
qualification requirements of any foreign jurisdiction or other Governmental
Authority.

7.7

Compliance With Laws.  The nature and transaction of the Credit Parties’
business and operations and the use of its properties and assets, including the
Collateral or any real estate owned, leased, or occupied by the Credit Parties,
to the best knowledge of the Credit Parties, do not and during the term of the
Loans shall not, violate or conflict with any applicable law, statute,
ordinance, rule, regulation or order of any kind or nature, including the
provisions of the Fair Labor Standards Act or any zoning, land use, building,
noise abatement, occupational health and safety or other laws, any Permit or any
condition, grant, easement, covenant, condition or restriction, whether recorded
or not, except to the extent such violation or conflict would not result in a
Material Adverse Effect.

7.8

Environmental Laws and Hazardous Substances.  Except to the extent that any of
the following would not have a Material Adverse Effect (including financial
reserves, insurance policies and cure periods relating to compliance with
applicable laws and Permits) and are used in such amounts as are customary in
the Ordinary Course of Business in compliance with all applicable Environmental
Laws, the Credit Parties represent and warrant to Lender that, to the best
knowledge of each of the Credit Parties: (i) the Credit Parties have not
generated, used, stored, treated, transported, manufactured, handled, produced
or disposed of any Hazardous Materials, on or off any of the premises of the
Credit Parties (whether or not owned by the Credit Parties) in any manner which
at any time violates any Environmental Law or any Permit, certificate, approval
or similar authorization thereunder; (ii) the operations of the Credit Parties
comply in all material respects with all Environmental Laws and all Permits
certificates, approvals and similar authorizations thereunder; (iii) there has
been no investigation, Proceeding, complaint, order, directive, claim, citation
or notice by any Governmental Authority or any other Person, nor is any of same
pending or, to Credit Parties’ knowledge, threatened; and (iv) the





38




--------------------------------------------------------------------------------







Credit Parties do not have any liability, contingent or otherwise, in connection
with a release, spill or discharge, threatened or actual, of any Hazardous
Materials or the generation, use, storage, treatment, transportation,
manufacture, handling, production or disposal of any Hazardous Material.

7.9

Collateral Representations.  No Person other than the Credit Parties, owns or
has other rights in the Collateral, and the Collateral is valid and genuine
Collateral, free from any Lien of any kind, other than the Lien of Lender and
Permitted Liens.

7.10

Financial Statements. The Borrower has delivered to the Lender an unaudited
consolidated Balance Sheet and Statement of Income for fiscal year ending
December 31, 2013, and an unaudited consolidated Balance Sheet and Statement of
Income as of ___________________ (collectively, together with any financial
statements filed by the Borrower with the SEC, any Principal Trading Market, or
any other Governmental Authority, if applicable, the “Financial Statements”).
 The Financial Statements have been prepared in accordance with GAAP,
consistently applied, during the periods involved (except: (i) as may be
otherwise indicated in such Financial Statements or the notes thereto; or (ii)
in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements), and fairly and accurately
present in all material respects the consolidated financial position of the
Credit Parties as of the dates thereof and the consolidated results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments).  To the best
knowledge of the Credit Parties, no other information provided by or on behalf
of the Credit Parties to the Lender, either as a disclosure schedule to this
Agreement, or otherwise in connection with Lender’s due diligence investigation
of the Credit Parties, contains any untrue statement of a material fact or omits
to state any material fact necessary in order to make the statements therein, in
the light of the circumstance under which they are or were made, not misleading.

7.11

Public Documents.  The Common Stock of the Borrower is registered pursuant to
Section 12 of the Exchange Act and the Borrower is subject to the reporting
requirements of Section 13 or 15(d) of the Exchange Act.  The Borrower has
timely filed all reports, schedules, forms, statements and other documents
required to be filed by it with the SEC, the Principal Trading Market, or any
other Governmental Authority, as applicable (all of the foregoing filed within
the two (2) years preceding the date hereof or amended after the date hereof and
all exhibits included therein and financial statements and schedules thereto and
documents incorporated by reference therein, being hereinafter referred to as
the “Public Documents”). The Borrower is current with its filing obligations
with the SEC, the Principal Trading Market, or any other Governmental Authority,
as applicable, and all Public Documents have been filed on a timely basis by the
Borrower. The Borrower represents and warrants that true and complete copies of
the Public Documents are available on the SEC website or the Principal Trading
Market website, as applicable (www.sec.gov, or www.otcmarkets.com) at no charge
to Lender, and Lender acknowledges that it may retrieve all Public Documents
from such websites and Lender’s access to such Public Documents through such
website shall constitute delivery of the Public Documents to Lender; provided,
however, that if Lender is unable to obtain any of such Public Documents from
such websites at no charge, as result of such websites not being available or
any other reason beyond Lender’s control, then upon request from Lender, the
Borrower shall deliver to Lender true and complete copies of such Public
Documents.  The Borrower shall also





39




--------------------------------------------------------------------------------







deliver to Lender true and complete copies of all draft filings, reports,
schedules, statements and other documents required to be filed with the
requirements of the Principal Trading Market that have been prepared but not
filed with the Principal Trading Market as of the date hereof. None of the
Public Documents, at the time they were filed with the SEC, the Principal
Trading Market, or other Governmental Authority, as applicable, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading.  None of
the statements made in any such Public Documents is, or has been, required to be
amended or updated under applicable law (except for such statements as have been
amended or updated in subsequent filings prior the date hereof, which amendments
or updates are also part of the Public Documents).  As of their respective
dates, the consolidated financial statements of the Borrower and its
Subsidiaries included in the Public Documents complied in all material respects
with applicable accounting requirements and any published rules and regulations
of the SEC and Principal Trading Market with respect thereto.

7.12

Absence of Certain Changes.  Since the date of the most recent of the Financial
Statements, none of the following have occurred:

(a)

There has been no event or circumstance of any nature whatsoever that has
resulted in, or could reasonably be expected to result in, a Material Adverse
Effect; or

(b)

Any transaction, event, action, development, payment, or any other matter of any
nature whatsoever entered into by the Credit Parties other than in the Ordinary
Course of Business of the Credit Parties.

7.13

Litigation and Taxes.  There is no Proceeding pending, or to the best knowledge
of the Credit Parties, threatened, against any Credit Party or its officers,
managers, members, shareholders or other principals, or against or affecting any
of its assets.  In addition, there is no outstanding judgments, orders, writs,
decrees or other similar matters or items against or affecting the Credit
Parties, its business or assets.  The Credit Parties have not received any
material complaint from any Customer, supplier, vendor or employee.  The Credit
Parties have duly filed all applicable income or other tax returns and has paid
all income or other taxes when due.  There is no Proceeding, controversy or
objection pending or threatened in respect of any tax returns of the Credit
Parties.

7.14

Event of Default.  No Event of Default has occurred and is continuing, and no
event has occurred and is continuing which, with the lapse of time, the giving
of notice, or both, would constitute such an Event of Default under this
Agreement or any of the other Loan Documents, and the Credit Parties are not in
default (without regard to grace or cure periods) under any contract or
agreement to which it is a party or by which any of their respective assets are
bound.

7.15

ERISA Obligations.  To the best knowledge of each of the Credit Parties, all
Employee Plans of the Credit Parties meet the minimum funding standards of
Section 302 of ERISA, where applicable, and each such Employee Plan that is
intended to be qualified within the meaning of Section 401 of the Internal
Revenue Code of 1986 is qualified.  No withdrawal liability has been incurred
under any such Employee Plans and no “Reportable Event” or





40




--------------------------------------------------------------------------------







“Prohibited Transaction” (as such terms are defined in ERISA), has occurred with
respect to any such Employee Plans, unless approved by the appropriate
Governmental Authority.  To the best knowledge of each of the Credit Parties,
the Credit Parties have promptly paid and discharged all obligations and
liabilities arising under the ERISA of a character which if unpaid or
unperformed might result in the imposition of a Lien against any of its
properties or assets.

7.16

Adverse Circumstances.  To the best knowledge of the Credit Parties, no
condition, circumstance, event, agreement, document, instrument, restriction,
litigation or Proceeding (or threatened litigation or Proceeding or basis
therefor) exists which: (i) could adversely affect the validity or priority of
the Liens granted to Lender under the Loan Documents; (ii) could adversely
affect the ability of the Credit Parties to perform its obligations under the
Loan Documents; (iii) would constitute a default under any of the Loan
Documents; (iv) would constitute such a default with the giving of notice or
lapse of time or both; or (v) would constitute or give rise to a Material
Adverse Effect.

7.17

Liabilities and Indebtedness of the Borrower.  The Credit Parties do not have
any Funded Indebtedness or any liabilities or obligations of any nature
whatsoever, except: (i) as disclosed in the Financial Statements; or (ii)
liabilities and obligations incurred in the Ordinary Course of Business since
the date of the last Financial Statements which do not or would not,
individually or in the aggregate, exceed Ten Thousand and No/100 United States
Dollars (US$10,000.00) or otherwise have a Material Adverse Effect.

7.18

Real Estate.  

(a)

Real Property Ownership.  Except for the Credit Party Leases and as otherwise
disclosed in Schedule 7.18, Borrower does not own any Real Property.

(b)

Real Property Leases.  Except for ordinary leases for office space from which
the Credit Parties conduct its business (the “Credit Party Leases”), the Credit
Parties do not lease any other Real Property.  With respect to each of the
Credit Party Leases: (i) the Credit Parties have been in peaceful possession of
the property leased thereunder and neither the Credit Parties nor the landlord
is in default thereunder; (ii) no waiver, indulgence or postponement of any of
the obligations thereunder has been granted by the Credit Parties or landlord
thereunder; and (iii) there exists no event, occurrence, condition or act known
to the officers or directors of the Credit Parties which, upon notice or lapse
of time or both, would be or could become a default thereunder or which could
result in the termination of the Credit Party Leases, or any of them, or have a
Material Adverse Effect.  The Credit Parties have not violated nor breached any
provision of any such Credit Party Leases, and all obligations required to be
performed by the Credit Parties under any of such Credit Party Leases have been
fully, timely and properly performed.  The Credit Parties have delivered to the
Lender true, correct and complete copies of all Credit Party Leases, including
all modifications and amendments thereto, whether in writing or otherwise.  The
Credit Parties have not received any written or oral notice to the effect that
any of the Credit Party Leases will not be renewed at the termination of the
term of such Credit Party Leases, or that the Credit Party Leases will be
renewed only at higher rents.

7.19

Material Contracts.  An accurate, current and complete copy of each of the
Material Contracts has been furnished to Lender, and each of the Material
Contracts constitutes





41




--------------------------------------------------------------------------------







the entire agreement of the respective parties thereto relating to the subject
matter thereof.  There are no outstanding offers, bids, proposals or quotations
made by any Credit Party which, if accepted, would create a Material Contract
with any Credit Party.  Each of the Material Contracts is in full force and
effect and is a valid and binding obligation of the parties thereto in
accordance with the terms and conditions thereof.  To the best knowledge of each
Credit Party, all obligations required to be performed under the terms of each
of the Material Contracts by any party thereto have been fully performed by all
parties thereto, and no party to any Material Contracts is in default with
respect to any term or condition thereof, nor has any event occurred which,
through the passage of time or the giving of notice, or both, would constitute a
default thereunder or would cause the acceleration or modification of any
obligation of any party thereto or the creation of any Lien, claim, charge or
other encumbrance upon any of the assets or properties of any Credit Party.
 Further, no Credit Party has received any notice, nor does any Credit Party
have any knowledge, of any pending or contemplated termination of any of the
Material Contracts and, no such termination is proposed or has been threatened,
whether in writing or orally.

7.20

Title to Assets.  The Credit Parties have good and marketable title to, or a
valid leasehold interest in, all of its assets and properties which are material
to its business and operations as presently conducted, free and clear of all
Liens, claims, charges or other encumbrances or restrictions on the transfer or
use of same.  Except as would not have a Material Adverse Effect, the assets and
properties of each Credit Party are in good operating condition and repair,
ordinary wear and tear excepted, and are free of any latent or patent defects
which might impair their usefulness, and are suitable for the purposes for which
they are currently used and for the purposes for which they are proposed to be
used.

7.21

Intellectual Property. The Credit Parties own or possess adequate and legally
enforceable rights or licenses to use all trademarks, trade names, service
marks, service mark registrations, service names, patents, patent rights,
copyrights, inventions, licenses, approvals, governmental authorizations, trade
secrets and all other intellectual property rights necessary to conduct its
business as now conducted (collectively, the “IP Rights”).  All IP Rights, and
any federal, state, local or foreign patent and trademark office, or functional
equivalent thereof where any such IP Rights may be filed or registered, is set
forth in Schedule 7.21.  All of the IP Rights are owned by the Credit Parties,
except for IP rights licensed by the Credit Parties, which licensed IP Rights
are specifically outlined and described in Schedule 7.21.  If any IP Rights are
licensed by any Credit Party, the underlying license agreement or other
agreement pursuant to which such IP Rights are licensed (collectively, the
“License Agreements”), permits Lender to encumber such License Agreements
without any further consent or approval of any other Person, including the
underlying owner of such IP Rights, such that if there was an Event of Default
and Lender foreclosed on all Collateral, Lender would have the right to use such
IP Rights under the License Agreements, subject only to Lender’s obligation to
comply with the terms of such License Agreements.  The Credit Parties do not
have any knowledge of any infringement by any Credit Party of any IP Rights of
others, and, to the knowledge of the Credit Parties, there is no claim, demand
or Proceeding, or other demand of any nature being made or brought against, or
to any Credit Party’s knowledge, being threatened against, any Credit Party
regarding IP Rights or other intellectual property infringement; and is the
Credit Parties are not aware of any facts or circumstances which might give rise
to any of the foregoing.





42




--------------------------------------------------------------------------------







7.22

Labor and Employment Matters.  The Credit Parties are not involved in any labor
dispute or, to the knowledge of the Credit Parties, is any such dispute
threatened. To the knowledge of the Credit Parties and its officers, none of the
employees of any Credit Party is a member of a union and the Credit Parties
believe that its relations with its employees are good.  To the knowledge of the
Credit Parties and its officers, the Credit Parties have complied in all
material respects with all laws, rules, ordinances and regulations relating to
employment matters, civil rights and equal employment opportunities.

7.23

Insurance.  The Credit Parties are each covered by valid, outstanding and
enforceable policies of insurance which were issued to it by reputable insurers
of recognized financial responsibility, covering its properties, assets and
business against losses and risks normally insured against by other corporations
or entities in the same or similar lines of businesses as the Credit Parties are
engaged and in coverage amounts which are prudent and typically and reasonably
carried by such other corporations or entities (the “Insurance Policies”).  Such
Insurance Policies are in full force and effect, and all premiums due thereon
have been paid.  None of the Insurance Policies will lapse or terminate as a
result of the transactions contemplated by this Agreement.  The Credit Parties
have complied with the provisions of such Insurance Policies.  The Credit
Parties have not been refused any insurance coverage sought or applied for and
the Credit Parties do not have any reason to believe that it will not be able to
renew its existing Insurance Policies as and when such Insurance Policies expire
or to obtain similar coverage from similar insurers as may be necessary to
continue its business at a cost that would not materially and adversely affect
the condition, financial or otherwise, or the earnings, business or operations
of the Credit Parties.

7.24

Permits.  To the best knowledge of the Credit Parties, the Credit Parties
possess all Permits necessary to conduct its business, and the Credit Parties
have not received any notice of, or is otherwise involved in, any Proceedings
relating to the revocation or modification of any such Permits.  All such
Permits are valid and in full force and effect and the Credit Parties are in
full compliance with the respective requirements of all such Permits.

7.25

Lending Relationship.  The Credit Parties acknowledge and agree that the
relationship hereby created with Lender is and has been conducted on an open and
arm’s length basis in which no fiduciary relationship exists and that Borrower
has not relied, nor is relying on, any such fiduciary relationship in executing
this Agreement and in consummating the Loans.

7.26

Compliance with Regulation U.  No portion of the proceeds of the Loans shall be
used by Borrower, or any Affiliates of Borrower, either directly or indirectly,
for the purpose of purchasing or carrying any margin stock, within the meaning
of Regulation U as adopted by the Board of Governors of the Federal Reserve
System.

7.27

Governmental Regulation.  The Credit Parties are not, nor after giving effect to
any Loan, will be, subject to regulation under the Public Utility Holding
Borrower Act of 1935, the Federal Power Act or the Investment Company Act of
1940 or to any federal or state statute or regulation limiting its ability to
incur indebtedness for borrowed money.

7.28

Bank Accounts.  Schedule 7.28 sets forth, with respect to each account of the
Credit Parties with any bank, broker, Payment Processing Company, or other
depository





43




--------------------------------------------------------------------------------







institution: (i) the name and account number of such account; (ii) the name and
address of the institution where such account is held; (iii) the name of any
Person(s) holding a power of attorney with respect to such account, if any; and
(iv) the names of all authorized signatories and other Persons authorized to
withdraw funds from each such account.

7.29

Places of Business.  The principal place of business of each of the Credit
Parties is set forth on Schedule 7.29 and the Credit Parties shall promptly
notify Lender of any change in such location.  The Credit Parties will not
remove or permit the Collateral to be removed from such locations without the
prior written consent of Lender, except for: (i) certain heavy equipment kept at
third party sites when conducting business or maintenance; (ii) vehicles,
containers and rolling stock; (iii) Inventory sold or leased in the Ordinary
Course of Business of the Credit Parties; and (iv) temporary removal of
Collateral to other locations for repair or maintenance as may be required from
time to time in each instance in the Ordinary Course of Business of the Credit
Parties.

7.30

Illegal Payments.  Neither the Credit Parties, nor any director, officer,
member, manager,  agent, employee or other Person acting on behalf of the Credit
Parties has, in the course of his actions for, or on behalf of, the Credit
Parties: (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expenses relating to political activity; (ii)
made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated or is in
violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977, as
amended; or (iv) made any bribe, rebate, payoff, influence payment, kickback or
other unlawful payment to any foreign or domestic government official or
employee.

7.31

Related Party Transactions.  Except for arm’s length transactions pursuant to
which the Credit Parties make payments in the Ordinary Course of Business of the
Credit Parties upon terms no less favorable than the Credit Parties could obtain
from third parties, none of the officers, directors, managers, or employees of
the Credit Parties, nor any stockholders, members or partners who own, legally
or beneficially, five percent (5%) or more of the ownership interests of the
Credit Parties (each a “Material Shareholder”), is presently a party to any
transaction with the Credit Parties (other than for services as employees,
officers and directors), including any contract providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from, any officer, director or such
employee or Material Shareholder or, to the best knowledge of the Credit
Parties, any other Person in which any officer, director, or any such employee
or Material Shareholder has a substantial or material interest in or of which
any officer, director or employee of Borrower or Material Shareholder is an
officer, director, trustee or partner.  There are no claims, demands, disputes
or Proceedings of any nature or kind between the Credit Parties and any officer,
director or employee of the Credit Parties or any Material Shareholder, or
between any of them, relating to the Credit Parties.

7.32

Internal Accounting Controls.  The Credit Parties maintain a system of internal
accounting controls sufficient to provide reasonable assurance that:
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability; (iii) access to assets is permitted only in accordance
with





44




--------------------------------------------------------------------------------







management’s general or specific authorization; and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.

7.33

Brokerage Fees.  There is no Person acting on behalf of the Credit Parties who
is entitled to or has any claim for any brokerage or finder’s fee or commission
in connection with the execution of this Agreement or the consummation of the
transactions contemplated hereby.  

7.34

Acknowledgment Regarding Lender’s Loans. The Credit Parties acknowledge and
agree that Lender is acting solely in the capacity of an arm’s length lender
with respect to this Agreement and the transactions contemplated hereby. The
Credit Parties further acknowledge that Lender is not acting as a financial
advisor or fiduciary of the Credit Parties (or in any similar capacity) with
respect to this Agreement and the transactions contemplated hereby and any
advice given by Lender or any of its representatives or agents in connection
with this Agreement and the transactions contemplated hereby is merely
incidental to the making of the Loans hereunder by Lender. The Credit Parties
further represent to Lender that the Credit Parties’ decision to enter into this
Agreement has been based solely on the independent evaluation by the Credit
Parties and its representatives.

7.35

Seniority.  No Funded Indebtedness or other equity or debt security of the
Credit Parties is senior to the Obligations in right of payment, whether with
respect to interest or upon liquidation or dissolution, or otherwise.

7.36

No General Solicitation.  Neither the Credit Parties, nor any of its Affiliates,
nor any Person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D under
the Securities Act) in connection with the offer or issuance of the Revolving
Note.

7.37

No Integrated Offering.  Neither the Credit Parties, nor any of its Affiliates,
nor any Person acting on its or their behalf has, directly or indirectly, made
any offers or sales of any security or solicited any offers to buy any security,
under circumstances that would require registration of the Revolving Note under
the Securities Act or any similar laws of any foreign jurisdiction, or cause
this offering of such securities to be integrated with prior offerings by the
Credit Parties for purposes of the Securities Act or any similar laws of any
foreign jurisdiction.

7.38

Private Placement.  Assuming the accuracy of the Lender’s representations and
warranties set forth in Section 8 below, no registration under the Securities
Act or the laws, rules or regulation of any other Governmental Authority is
required for the issuance of the Revolving Note.

7.39

Complete Information.  This Agreement and all financial statements, schedules,
certificates, confirmations, agreements, contracts, and other materials
submitted to Lender in connection with or in furtherance of this Agreement by or
on behalf of the Credit Parties fully and fairly states the matters with which
they purport to deal, and do not misstate any material fact nor, separately or
in the aggregate, fail to state any material fact necessary to make the
statements made not misleading.





45




--------------------------------------------------------------------------------







7.40

Interpretation; Reliance; Survival.  Each warranty and representation made by
the Credit Parties in this Agreement or pursuant hereto, or in any other Loan
Documents, is independent of all other warranties and representations made by
the Credit Parties in this Agreement or pursuant hereto, or in any other Loan
Documents (whether or not covering identical, related or similar matters) and
must be independently and separately satisfied.  Exceptions or qualifications to
any such warranty or representation shall not be construed as exceptions or
qualifications to any other warranty or representation.  Notwithstanding any
investigation made by Lender or any of its agents or representatives, or any
rights to conduct such investigations, and notwithstanding any knowledge of
facts determined or determinable by Lender as a result of such investigation or
right of investigation, the Lender has the unqualified right to rely upon the
representations and warranties made by the Credit Parties in this Agreement and
in the Schedules attached hereto or pursuant hereto, or in any other Loan
Documents.  Each and every representation and warranty of the Credit Parties
made herein, pursuant hereto, or in any other Loan Documents has been relied
upon by Lender, and is material to the decision of the Lender to enter into this
Agreement and to make the Loans contemplated herein.  All representations and
warranties of the Credit Parties made in this Agreement or pursuant hereto, or
in any other Loan Documents, shall survive the Effective Date, the consummation
of any Loans made hereunder, and any investigation, and shall be deemed and
construed as continuing representations and warranties.

8.

REPRESENTATIONS AND WARRANTIES OF LENDER.

Lender makes the following representations and warranties to the Borrower, each
of which shall be true and correct in all material respects as of the date of
the execution and delivery of this Agreement and as of the date of each Loan
made hereunder, except to the extent such representation expressly relates to an
earlier date, and which shall survive the execution and delivery of this
Agreement:

8.1

Investment Purpose. Lender is acquiring the Revolving Note for its own account,
for investment only and not with a view towards, or for resale in connection
with, the public sale or distribution thereof, except pursuant to sales
registered or exempted under the Securities Act.

8.2

Accredited Investor Status. Lender is an “Accredited Investor” as that term is
defined in Rule 501 of Regulation D promulgated under the Securities Act.

8.3

Reliance on Exemptions. Lender understands that the Revolving Note is being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that
Borrower is relying in part upon the truth and accuracy of, and Lender’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of Lender set forth herein in order to determine the
availability of such exemptions and the eligibility of Lender to acquire such
securities.

8.4

Information. Lender has been furnished with all materials it has requested
relating to the business, finances and operations of the Credit Parties and
information deemed material by Lender to making an informed investment decision
regarding the Revolving Note. Lender has been afforded the opportunity to ask
questions of the Credit Parties and its management.  Neither such inquiries nor
any other due diligence investigations conducted by Lender or its





46




--------------------------------------------------------------------------------







representatives shall modify, amend or affect Lender’s right to rely on the
Credit Parties’ representations and warranties contained in Article 7 above or
elsewhere in this Agreement or in any other Loan Documents. Lender understands
that its investment in the Revolving Note involves a high degree of risk. Lender
is in a position regarding the Credit Parties, which, based upon economic
bargaining power, enabled and enables Lender to obtain information from the
Credit Parties in order to evaluate the merits and risks of this investment.
Lender has sought such accounting, legal and tax advice, as it has considered
necessary to make an informed investment decision with respect to the Revolving
Note.

8.5

No Governmental Review. Lender understands that no United States federal or
state agency or any other Governmental Authority has passed on or made any
recommendation or endorsement of the Revolving Note, or the fairness or
suitability of the investment in the Revolving Note, nor have such authorities
passed upon or endorsed the merits of the offering of the Revolving Note.

8.6

Transfer or Resale.  Lender understands that: (i) the Revolving Note has not
been and is not being registered under the Securities Act or any other foreign
or state securities laws, and may not be offered for sale, sold, assigned or
transferred unless: (A) subsequently registered thereunder; or (B) such
securities to be sold, assigned or transferred may be sold, assigned or
transferred pursuant to an exemption from such registration requirements; and
(ii) neither the Credit Parties nor any other Person is under any obligation to
register such securities under the Securities Act or any foreign or state
securities laws or to comply with the terms and conditions of any exemption
thereunder, except as otherwise set forth in this Agreement.  

8.7

Authorization, Enforcement.  This Agreement has been duly and validly
authorized, executed and delivered on behalf of Lender and is a valid and
binding agreement of Lender enforceable in accordance with its terms, except as
such enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies.

8.8

Due Formation of Lender. Lender is an entity that has been formed and validly
exists and has not been organized for the specific purpose of purchasing the
Revolving Note and is not prohibited from doing so.

8.9

No Legal Advice from Credit Parties. Lender acknowledges that it had the
opportunity to review this Agreement and the transactions contemplated by this
Agreement with his or its own legal counsel and investment and tax advisors.
Lender is relying solely on such counsel and advisors and not on any statements
or representations of the Credit Parties or any of its representatives or agents
for legal, tax or investment advice with respect to this investment, the
transactions contemplated by this Agreement or the securities laws of any
jurisdiction; provided, however, the foregoing shall not modify, amend or affect
Lender’s right to rely on the Credit Parties’ representations and warranties
contained in Article 7 above or in any other Loan Documents.

9.

NEGATIVE COVENANTS.





47




--------------------------------------------------------------------------------







9.1

Indebtedness.  The Credit Parties shall not, either directly or indirectly,
create, assume, incur or have outstanding any Funded Indebtedness (including
purchase money indebtedness), or become liable, whether as endorser, guarantor,
surety or otherwise, for any debt or obligation of any other Person, except:

(a)

the Obligations;

(b)

endorsement for collection or deposit of any commercial paper secured in the
Ordinary Course of Business of the Credit Parties;

(c)

obligations for taxes, assessments, municipal or other governmental charges;
provided, the same are being contested in good faith by appropriate Proceedings
and are insured against or bonded over to the satisfaction of Lender;

(d)

obligations for accounts payable, other than for money borrowed, incurred in the
Ordinary Course of Business of the Credit Parties; provided that any fees or
other sums, other than salary accrued in the Credit Parties’ Ordinary Course of
Business, payable by the Credit Parties to any officer, director, member,
manager, principal, or Material Shareholder, shall be fully subordinated in
right of payment to the prior payment in full of the Obligations hereunder;

(e)

unsecured intercompany Funded Indebtedness incurred in the Ordinary Course of
Business of the Credit Parties;

(f)

Funded Indebtedness existing on the Effective Date and set forth in the
Financial Statements, including any extensions or refinancings of the foregoing,
which do not increase the principal amount of such Funded Indebtedness as of the
date of such extension or refinancing; provided such Funded Indebtedness is
subordinated to the Obligations owed to Lender pursuant to a subordination
agreement, in form and content acceptable to Lender in its sole discretion,
which shall include an indefinite standstill on remedies and payment blockage
rights during any default;

(g)

Funded Indebtedness consisting of Capital Lease obligations or secured by
Permitted Liens of the type described in clause (vii) of the definition thereof
not to exceed Fifty Thousand and No/100 United States Dollars (US$50,000.00) in
the aggregate at any time;

(h)

Contingent Liabilities arising with respect to customary indemnification
obligations in favor of purchasers in connection with dispositions permitted
hereunder;

(i)

Contingent Liabilities incurred in the Ordinary Course of Business with respect
to surety and appeal bonds, performance bonds and other similar obligations;

(j)

Contingent Liabilities arising under indemnity agreements to title insurers to
cause such title insurers to issue to Lender title insurance policies; and

(k)

Unsecured Funded Indebtedness consisting of convertible debt in an aggregate
amount of not more than $300,000 (i.e. no more than $300,000 of any such Funded
Indebtedness shall be outstanding at any one time), but only so long as the
following conditions





48




--------------------------------------------------------------------------------







are first satisfied: (i) prior to incurring any such Funded Indebtedness (and in
any event at least seven (7) days prior to incurring any such Funded
Indebtedness), Credit Parties shall deliver to Lender a detailed term sheet
outlining the basic terms and conditions of the convertible debt to be incurred;
(ii) the Funded Indebtedness must be substantially in accordance with the terms
of the term sheet delivered to Lender under (i) above; (iii) immediately upon
closing on the issuance of such Funded Indebtedness, Credit Parties shall notify
Lender of such closing, and provide to Lender true, correct and complete copies
of all fully executed instructions related thereto; and (iv) within five (5)
Business Days after closing on such Funded Indebtedness, from the proceeds of
such Funded Indebtedness, Credit Parties shall redeem (by payment in Dollars by
wire transfer to the Lock Box Account) a pro-rata portion of the Advisory Fees
then outstanding (such pro-rata amount to be based on the amount of Funded
Indebtedness so incurred, such that, for example, if Credit Parties incur
$100,000 of the permitted aggregate amount of $300,000 of such Funded
Indebtedness, then one-third of the Advisory Fees shall be so redeemed).

9.2

Encumbrances.  The Credit Parties shall not, either directly or indirectly,
create, assume, incur or suffer or permit to exist any Lien or charge of any
kind or character upon any asset of the Credit Parties, whether owned at the
date hereof or hereafter acquired, except Permitted Liens or as otherwise
authorized by Lender in writing.

9.3

Investments.  The Credit Parties shall not, either directly or indirectly, make
or have outstanding any new investments (whether through purchase of stocks,
obligations or otherwise) in, or loans or advances to, any other Person, or
acquire all or any substantial part of the assets, business, stock or other
evidence of beneficial ownership of any other Person, except following:

(a)

The stock or other ownership interests in a Subsidiary existing as of the
Effective Date;

(b)

investments in direct obligations of the United States or any state in the
United States;

(c)

trade credit extended by the Credit Parties in the Ordinary Course of Business
of the Credit Parties;

(d)

investments in securities of Customers received pursuant to any plan of
reorganization or similar arrangement upon the bankruptcy or insolvency of such
Customers;

(e)

investments existing on the Effective Date and set forth in the Financial
Statements;

(f)

Contingent Liabilities permitted pursuant to Section 9.1; or

(g)

Capital Expenditures permitted under Section 9.5.

9.4

Transfer; Merger.  The Credit Parties shall not, either directly or indirectly,
permit a Change in Control, merge, consolidate, sell, transfer, license, lease,
encumber or otherwise dispose of all or any part of its property or business or
all or any substantial part of its assets, or





49




--------------------------------------------------------------------------------







sell or discount (with or without recourse) any of its Note (as defined in the
UCC), Chattel Paper, Payment Intangibles or Accounts; provided, however, that
the Credit Parties may:

(a)

sell or lease Inventory and Equipment in the Ordinary Course of Business of the
Credit Parties;

(b)

upon not less than three (3) Business Days’ prior written notice to Lender, any
Subsidiary of Borrower may merge with (so long as the Borrower remains the
surviving entity), or dissolve or liquidate into, or transfer its property to
Borrower;

(c)

dispose of used, worn-out or surplus equipment in the Ordinary Course of
Business of the Credit Parties;

(d)

discount or write-off overdue Accounts for collection in the Ordinary Course of
Business of the Credit Parties;

(e)

sell or otherwise dispose (including cancellation of Funded Indebtedness) of any
Investment permitted under Section 9.3 in the Ordinary Course of Business of the
Credit Parties; and

(f)

grant Permitted Liens.

9.5

Capital Expenditures.  Without Lender’s prior written consent, the Credit
Parties shall not make or incur obligations for any Capital Expenditures.

9.6

Issuance of Stock.  The Credit Parties shall not either directly or indirectly,
issue or distribute any additional capital stock or other securities (including
any securities convertible or exercisable into capital stock or other
securities) of any Credit Party without the prior written consent of Lender,
except that the Borrower may issue its capital stock or other securities without
Lender’s prior approval (but subject to immediate notice of such issuance to
Lender upon any such issuance): (i) in connection with any institutional capital
raise pursuant to which the Borrower is issuing any capital stock or other
securities (including any securities convertible or exercisable into capital
stock), but only if and to the extent that all of the outstanding Obligations
hereunder shall be paid off in full directly from the proceeds of such capital
raise (such payment of the Obligations to occur directly from the proceeds of
such capital raise before such proceeds are paid to the Borrower); (ii) upon the
exercise of any warrants or stock options issued by the Borrower prior to the
Closing Date and disclosed on Schedule 7.4(a); (iii) options or other securities
issued in connection with any employee stock option plan approved by an
independent compensation committee of the board of directors comprised solely of
disinterested and independent members; (iv) in connection with Borrower’s
acquisition of Patten Energy Enterprise, Inc. and Atlantic-Pacific, LLC prior to
the Effective Date; (v) if the capital stock so issued is Common Stock issued
under an effective registration statement filed on Form S-8 and used for payment
of legitimate services actually provided to the Borrower in the Ordinary Course
of Business; and (vi) so long as the capital stock so issued does not exceed
$200,000 (based on the then current VWAP of the Common Stock) or would otherwise
result in a Change in Control.

9.7

Distributions; Restricted Payments; Change in Management.  The Credit Parties
shall not: (i) purchase or redeem any shares of its capital stock or other
securities, or declare or





50




--------------------------------------------------------------------------------







pay any dividends or distributions, whether in cash or otherwise, set aside any
funds for any such purpose, or make any distribution of any kind to its
shareholders, partners, or members, make any distribution of its property or
assets, or make any loans, advances or extensions of credit to, or investments
in, any Persons, including such Credit Parties’ Affiliates, officers, directors,
members, managers, principals, Material Shareholders, or employees, without the
prior written consent of Lender; (ii) make any payments of any Funded
Indebtedness other than as specifically permitted under the Use of Proceeds
Confirmation and as otherwise permitted hereunder; (iii) increase the annual
salary paid to any officers of the Credit Parties as of the Effective Date,
unless any such increase is part of a written employment contract with any such
officers entered into prior to the Effective Date, a copy of which has been
delivered to and approved by the Lender; or (iv) add, replace, remove, or
otherwise change any officers, managers, senior management positions or Persons
with authority to bind the Credit Parties from the officers, managers, senior
management positions, or other such Persons existing as of the Effective Date,
unless approved by Lender in writing.

9.8

Use of Proceeds.  The Credit Parties shall not use any portion of the proceeds
of the Loans, either directly or indirectly, for the purpose of purchasing any
securities underwritten by any Affiliate of Lender.  In addition, the Credit
Parties shall not use any portion of the proceeds of the Loans, either directly
or indirectly, for any of the following purposes: (i) to make any payment
towards any Funded Indebtedness of the Credit Parties or any Affiliates thereof,
except as specifically permitted under the Use of Proceeds Confirmation; (ii) to
pay any taxes of any nature or kind that may be due by the Credit Parties or any
Affiliates thereof; (iii) to pay any obligations or liabilities of any nature or
kind due or owing to any managers, officers, directors, employees, members,
principals, or Material Shareholders of the Credit Parties or any Affiliates
thereof.  The Credit Parties shall only use the proceeds of the Loans (or any
portion thereof) for the purposes set forth in a “Use of Proceeds Confirmation”
to be executed by Borrower on the Effective Date, unless Borrower obtains the
prior written consent of Lender to use proceeds of Loans for any other purpose,
which consent may be granted or withheld by Lender in its sole and absolute
discretion.

9.9

Business Activities; Change of Legal Status and Organizational Documents.  The
Credit Parties shall not: (i) engage in any line of business other than the
businesses engaged in on the date hereof and business reasonably related
thereto; (ii) change its name, its type of organization, its jurisdictions of
organization or other legal structure; or (iii) permit its articles of
incorporation (including any certificates of designation, is applicable),
bylaws, operating agreement, partnership agreement, certificate of organization
or similar governing or organizational documents to be amended or modified in
any way which could reasonably be expected to have a Material Adverse Effect.

9.10

Transactions with Affiliates.  The Credit Parties shall not enter into any
transaction with any of its Affiliates, except in the Ordinary Course of
Business of the Credit Parties and upon fair and reasonable terms that are no
less favorable to the Credit Parties than it would obtain in a comparable arm’s
length transaction with a Person not an Affiliate of the Credit Parties.

9.11

Bank Accounts.  The Credit Parties shall not maintain any bank, deposit or
credit card payment processing accounts with any financial institution, or any
other Person, for the





51




--------------------------------------------------------------------------------







Credit Parties or any Affiliate of the Credit Parties, other than the accounts
of the Credit Parties listed in the attached Schedule 7.28, and other than the
Lock Box Account established pursuant to this Agreement.  Specifically, the
Credit Parties shall not change, modify, close or otherwise affect the Lock Box
Account or any of the other accounts listed in Schedule 7.28, without Lender’s
prior written approval, which approval may be withheld or conditioned in
Lender’s sole and absolute discretion.

10.

AFFIRMATIVE COVENANTS.

10.1

Compliance with Regulatory Requirements.  Upon demand by Lender, Borrower shall
reimburse Lender for Lender’s additional costs and/or reductions in the amount
of principal or interest received or receivable by Lender if at any time after
the date of this Agreement any law, treaty or regulation or any change in any
law, treaty or regulation or the interpretation thereof by any Governmental
Authority charged with the administration thereof or any other authority having
jurisdiction over Lender or the Loans, whether or not having the force of law,
shall impose, modify or deem applicable any reserve and/or special deposit
requirement against or in respect of assets held by or deposits in or for the
account of the Loans by Lender or impose on Lender any other condition with
respect to this Agreement or the Loans, the result of which is to either
increase the cost to Lender of making or maintaining the Loans or to reduce the
amount of principal or interest received or receivable by Lender with respect to
such Loans.  Said additional costs and/or reductions will be those which
directly result from the imposition of such requirement or condition on the
making or maintaining of such Loans.  

10.2

Corporate Existence.  The Credit Parties shall at all times preserve and
maintain its: (i) existence and good standing in the jurisdiction of its
organization; and (ii) its qualification to do business and good standing in
each jurisdiction where the nature of its business makes such qualification
necessary (other than such jurisdictions in which the failure to be qualified or
in good standing could not reasonably be expected to have a Material Adverse
Effect), and shall at all times continue as a going concern in the business
which Borrower is presently conducting.

10.3

Maintain Property.  The Credit Parties shall at all times maintain, preserve and
keep its plants, properties and equipment, including, but not limited to, any
Collateral, in good repair, working order and condition, normal wear and tear
excepted, and shall from time to time, as Borrower deems appropriate in its
reasonable judgment, make all needful and proper repairs, renewals,
replacements, and additions thereto so that at all times the efficiency thereof
shall be fully preserved and maintained.  The Credit Parties shall permit Lender
to examine and inspect such plant, properties and equipment, including any
Collateral, at all reasonable times upon reasonable notice during business
hours.  During the continuance of any Event of Default, Lender shall, at the
Credit Parties’ expense, have the right to make additional inspections without
providing advance notice.

10.4

Maintain Insurance.  The Credit Parties’ shall at all times insure and keep
insured with insurance companies acceptable to Lender, all insurable property
owned by the Credit Parties which is of a character usually insured by companies
similarly situated and operating like properties, against loss or damage from
environmental, fire and such other hazards or risks as are customarily insured
against by companies similarly situated and operating like properties; and shall
similarly insure employers’, public and professional liability risks.  Prior to
the date of the





52




--------------------------------------------------------------------------------







funding of any Loans under this Agreement, Borrower shall deliver to Lender a
certificate setting forth in summary form the nature and extent of the insurance
maintained pursuant to this Section.  All such policies of insurance must be
satisfactory to Lender in relation to the amount and term of the Obligations and
type and value of the Collateral and assets of the Credit Parties, shall
identify Lender as sole/lender’s loss payee and as an additional insured.  In
the event the Credit Parties fail to provide Lender with evidence of the
insurance coverage required by this Section or at any time hereafter shall fail
to obtain or maintain any of the policies of insurance required above, or to pay
any premium in whole or in part relating thereto, then Lender, without waiving
or releasing any obligation or default by Borrower hereunder, may at any time
(but shall be under no obligation to so act), obtain and maintain such policies
of insurance and pay such premium and take any other action with respect
thereto, which Lender deems advisable.  This insurance coverage: (i) may, but
need not, protect the Credit Parties’ interest in such property, including, but
not limited to, the Collateral; and (ii) may not pay any claim made by, or
against, the Credit Parties in connection with such property, including, but not
limited to, the Collateral.  The Credit Parties may later cancel any such
insurance purchased by Lender, but only after providing Lender with evidence
that the insurance coverage required by this Section is in force.  The costs of
such insurance obtained by Lender, through and including the effective date such
insurance coverage is canceled or expires, shall be payable on demand by the
Credit Parties to Lender, together with interest at the Default Rate on such
amounts until repaid and any other charges by Lender in connection with the
placement of such insurance.  The costs of such insurance, which may be greater
than the cost of insurance which the Credit Parties may be able to obtain on its
own, together with interest thereon at the Default Rate and any other charges by
Lender in connection with the placement of such insurance may be added to the
total Obligations due and owing to the extent not paid by the Credit Parties.

10.5

Tax Liabilities.

(a)

The Credit Parties shall at all times pay and discharge all property, income and
other taxes, assessments and governmental charges upon, and all claims
(including claims for labor, materials and supplies) against the Credit Parties
or any of its properties, Equipment or Inventory, before the same shall become
delinquent and before penalties accrue thereon, unless and to the extent that
the same are being contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP are being maintained.

(b)

Borrower shall be solely responsible for the payment of any and all documentary
stamps and other taxes in connection with the execution of the Loan Documents.

10.6

ERISA Liabilities; Employee Plans.  The Credit Parties shall: (i) keep in full
force and effect any and all Employee Plans which are presently in existence or
may, from time to time, come into existence under ERISA, and not withdraw from
any such Employee Plans, unless such withdrawal can be effected or such Employee
Plans can be terminated without liability to the Credit Parties; (ii) make
contributions to all of such Employee Plans in a timely manner and in a
sufficient amount to comply with the standards of ERISA, including the minimum
funding standards of ERISA; (iii) comply with all material requirements of ERISA
which relate to such Employee Plans; (iv) notify Lender immediately upon receipt
by the Credit Parties of any notice concerning the imposition of any withdrawal
liability or of the institution of any Proceeding or other action which may
result in the termination of any such Employee Plans





53




--------------------------------------------------------------------------------







or the appointment of a trustee to administer such Employee Plans; (v) promptly
advise Lender of the occurrence of any “Reportable Event” or “Prohibited
Transaction” (as such terms are defined in ERISA), with respect to any such
Employee Plans; and (vi) amend any Employee Plan that is intended to be
qualified within the meaning of Section 401 of the Internal Revenue Code of 1986
to the extent necessary to keep the Employee Plan qualified, and to cause the
Employee Plan to be administered and operated in a manner that does not cause
the Employee Plan to lose its qualified status.

10.7

Financial Statements.  The Credit Parties shall at all times maintain a system
of accounting capable of producing its individual and consolidated financial
statements in compliance with GAAP (provided that monthly financial statements
shall not be required to have footnote disclosure, are subject to normal
year-end adjustments and need not be consolidated), and shall furnish to Lender
or its authorized representatives such information regarding the business
affairs, operations and financial condition of the Credit Parties as Lender may
from time to time request or require, including, but not limited to:

(a)

If the Revolving Loan Maturity Date is extended beyond the original term, as
soon as available, and in any event, within one hundred five (105) days after
the close of each fiscal year, a copy of the annual audited consolidated
financial statements of Borrower, including balance sheet, statement of income
and retained earnings, statement of cash flows for the fiscal year then ended,
in reasonable detail, prepared and reviewed by an independent certified public
accountant reasonably acceptable to Lender, containing an unqualified opinion of
such accountant;

(b)

as soon as available, and in any event, within forty-five (45) days after the
close of each fiscal quarter, a copy of the quarterly unaudited consolidated
financial statements of Borrower, including balance sheet, statement of income
and retained earnings, statement of cash flows for the fiscal year then ended,
in reasonable detail, prepared and certified as accurate in all material
respects by the President, Chief Executive Officer or Chief Financial Officer of
Borrower; and

(c)

as soon as available, and in any event, within ten (10) days following the end
of each calendar month, a consolidated cash flow report of the Borrower for the
month then ended, in reasonable detail, prepared and certified as accurate in
all material respects by the President, Chief Executive Officer or Chief
Financial Officer of Borrower.

No change with respect to such accounting principles shall be made by the Credit
Parties without giving prior notification to Lender. The Credit Parties
represent and warrant to Lender that the financial statements delivered to
Lender at or prior to the execution and delivery of this Agreement and to be
delivered at all times thereafter accurately reflect and will accurately reflect
the financial condition of the Credit Parties in all material respects. Lender
shall have the right at all times (and on reasonable notice so long as there
then does not exist any Event of Default) during business hours to inspect the
books and records of the Credit Parties and make extracts therefrom.  





54




--------------------------------------------------------------------------------







Borrower agrees to advise Lender immediately, in writing, of the occurrence of
any Material Adverse Effect, or the occurrence of any event, circumstance or
other happening that could be reasonably expected to lead to or become a
Material Adverse Effect.

10.8

Additional Reporting Requirements. Borrower shall provide the following reports
and statements to Lender as follows:

(a)

On or prior to the Effective Date, Borrower shall provide to Lender an income
statement or profit and loss statement showing actual results of the Borrower’s
consolidated operations for the prior twelve (12) months, as well as an income
statement projection showing, in reasonable detail, the Borrower’s consolidated
income statement projections for the twelve (12) calendar months following the
Effective Date (the “Income Projections”).  In addition, on the first (1st) day
of every calendar month after the Effective Date, the Borrower shall provide to
Lender a report comparing the Income Projections to actual results.  Any
variance in the Income Projections to actual results that is more than ten
percent (10%) (either above or below) will require the Borrower to submit to
Lender written explanations as to the nature and circumstances for the variance.

(b)

On the first (1st) day of every calendar month after the Effective Date, the
Borrower shall provide to Lender a report comparing the use of the proceeds of
the Revolving Loans set forth in the Use of Proceeds Confirmation, with the
actual use of such proceeds.  Any variance in the actual use of such proceeds
from the amounts set forth in the approved Use of Proceeds Confirmation will
require the Borrower to submit to Lender written explanations as to the nature
and circumstances for the variance.

(c)

Borrower shall submit to Lender true and correct copies of all bank statements
(and statements from any other depository accounts, brokerage accounts, or
accounts with any Payment Processing Companies) received by the Credit Parties
within five (5) days after the Credit Parties’ receipt thereof from its bank.

(d)

Promptly upon receipt thereof, Borrower shall provide to Lender copies of
interim and supplemental reports, if any, submitted to Borrower by independent
accountants in connection with any interim audit or review of the books of the
Credit Parties.

10.9

Aged Accounts/Payables Schedules.  If Borrower requires draws from the facility
contemplated hereby at least once a week, then Borrower shall, on the first
(1st) and fifteenth (15th) day of each and every calendar month, deliver to
Lender an aged schedule of the Accounts of the Credit Parties, listing the name
and amount due from each Customer and showing the aggregate amounts due from:
(i) 0-30 days; (ii) 31-60 days; (iii) 61-90 days; (iv) 91-120 days; and (v) more
than 120 days, and certified as accurate by the Chief Financial Officer or the
President of Borrower.  If, however, Borrower requires draws from the facility
contemplated hereby less than once a week, then the aged schedule of Accounts
required by the immediately preceding sentence shall be required to be delivered
within five (5) days after the end of each consecutive calendar month during the
term hereof.  Borrower shall, within five (5) days after the end of each
calendar month, deliver to Lender an aged schedule of the accounts payable of
the Credit Parties, listing the name and amount due to each creditor and showing
the aggregate amounts due from: (v) 0-30 days; (w) 31-60 days; (x) 61-90 days;
 (y) 91-120 days; and (z) more





55




--------------------------------------------------------------------------------







than 120 days, and certified as accurate by the Chief Financial Officer or the
President of Borrower.  If the Credit Parties engage in Point-of-Sale
Transaction exclusively, the foregoing requirement to deliver an aged schedule
of the Accounts of the Credit Parties shall not be applicable; provided,
however, in such a circumstance, Lender may request, and the Credit Parties
shall be obligated to deliver to Lender, any other reports or schedules as
Lender may require or request from time to time to evidence or confirm the
Point-of-Sale Transactions.

10.10

Failure to Provide Reports.  If at any time during the term of this Agreement,
Borrower shall fail to timely provide any reports required to be provided by any
Credit Party to Lender under this Agreement or any other Loan Document, in
addition to all other rights and remedies that Lender may have under this
Agreement and the other Loan Documents, Lender shall have the right to require,
at each instance of any such failure, upon written notice to Borrower, that the
Borrower redeem 2.5% of the aggregate amount of the Advisory Fee then
outstanding, which cash redemption payment shall be due and payable by wire
transfer of Dollars to an account designated by Lender within five (5) Business
Days from the date the Lender delivers such redemption notice to the Borrower.

10.11

Covenant Compliance. Borrower shall, within thirty (30) days after the end of
each calendar month, deliver to Lender a Compliance Certificate showing
compliance by Borrower with the covenants therein, and certified as accurate by
the President or Chief Executive Officer of the Borrower.

10.12

Continued Due Diligence/Field Audits.  Borrower acknowledges that during the
term of this Agreement, Lender and its agents and representatives undertake
ongoing and continuing due diligence reviews of the Credit Parties and its
business and operations.  Such ongoing due diligence reviews may include, and
the Credit Parties do hereby allow Lender, to conduct site visits and field
examinations of the office locations of the Credit Parties and the assets and
records of the Credit Parties, the results of which must be satisfactory to
Lender in Lender’s sole and absolute discretion.  In this regard, in order to
cover Lender’s expenses of the ongoing due diligence reviews and any site visits
or field examinations which Lender may undertake from time to time while this
Agreement is in effect, the Borrower shall pay to Lender, within five (5)
Business Days after receipt of an invoice or demand therefor from Lender, a fee
of up to Three Thousand and No/100 Dollars (US$3,000.00) per year (based on two
(2) expected filed audits and ongoing due diligence of One Thousand Five Hundred
and No/100 Dollars (US$1,500.00) per audit) to cover such ongoing expenses.
 Failure to pay such fee as and when required shall be deemed an Event of
Default under this Agreement and all other Loan Documents.  The foregoing
notwithstanding, from and after the occurrence of an Event of Default or any
event which with notice, lapse of time or both, would become an Event of
Default, Lender may conduct site visits, field examinations and other ongoing
reviews of the Credit Parties’ records, assets and operations at any time, in
its sole discretion, without any limitations in terms of number of site visits
or examinations and without being limited to the fee hereby contemplated, all at
the sole expense of Borrower.

10.13

Notice and Other Reports. Borrower shall provide prompt written notice to Lender
if at any time the Credit Parties fail to comply with any of the covenants in
Section 11 herein.  In addition, Borrower shall, within such period of time as
Lender may reasonably specify, deliver to Lender such other schedules and
reports as Lender may reasonably require.





56




--------------------------------------------------------------------------------







10.14

Collateral Records. The Credit Parties shall keep full and accurate books and
records relating to the Collateral and shall mark such books and records to
indicate Lender’s Lien in the Collateral including placing a legend, in form and
content reasonably acceptable to Lender, on all Chattel Paper created by the
Credit Parties indicating that Lender has a Lien in such Chattel Paper.

10.15

Notice of Proceedings.  Borrower shall, promptly, but not more than five (5)
days after knowledge thereof shall have come to the attention of any officer of
the Credit Parties, give written notice to Lender of all threatened or pending
actions, suits, and Proceedings before any Governmental Agency or other
administrative agency, or before or involving any other Person, which may have a
Material Adverse Effect.

10.16

Notice of Default.  Borrower shall, promptly, but not more than five (5) days
after the commencement thereof, give notice to Lender in writing of the
occurrence of an Event of Default or of any event which, with the lapse of time,
the giving of notice or both, would constitute an Event of Default hereunder.

10.17

Environmental Matters.  If any release or threatened release or other disposal
of Hazardous Substances shall occur or shall have occurred on any real property
or any other assets of the Credit Parties or any Subsidiary or Affiliate of the
Credit Parties, the Credit Parties shall cause the prompt containment and/or
removal of such Hazardous Substances and the remediation and/or operation of
such real property or other assets as necessary to comply with all Environmental
Laws and to preserve the value of such real property or other assets.  Without
limiting the generality of the foregoing, the Credit Parties shall comply with
any Federal or state judicial or administrative order requiring the performance
at any real property of the Credit Parties of activities in response to the
release or threatened release of a Hazardous Substance.  To the extent that the
transportation of Hazardous Substances is permitted by this Agreement, Borrower
shall dispose of such Hazardous Substances, or of any other wastes, only at
licensed disposal facilities operating in compliance with Environmental Laws.

10.18

Subsidiaries.  Any Subsidiary which is formed or acquired or otherwise becomes a
Subsidiary of the Credit Parties following the date hereof, within five (5)
Business Days of such event, shall become an additional the Credit Party hereto,
and the Borrower shall take any and all actions necessary or required by Lender
to cause said Subsidiary to execute a counterpart to this Agreement and any and
all other documents which the Lender shall require, including causing such party
to execute those documents contained in Section 3.12 hereof.

10.19

Reporting Status; Listing.  So long as this Agreement remains in effect, and for
so long as Lender owns, legally or beneficially, any shares of Common Stock the
Borrower shall: (i) file in a timely manner, including extensions, all reports
required to be filed with the Principal Trading Market, and, to provide a copy
thereof to the Lender promptly after such filing; (ii) if required by the rules
and regulations of the Principal Trading Market, promptly secure the listing of
any shares of the Borrower’s Common Stock issuable to Lender under any Loan
Documents upon the Principal Trading Market (subject to official notice of
issuance) and, take all reasonable action under its control to maintain the
continued listing, quotation and trading of its Common Stock on the Principal
Trading Market, and the Borrower shall comply in all respects with the
Borrower’s reporting, filing and other obligations under the bylaws or rules of
the Principal





57




--------------------------------------------------------------------------------







Trading Market and governmental authorities, as applicable. The Borrower shall
promptly provide to Lender copies of any notices it receives from the SEC or any
Principal Trading Market, to the extent any such notices could in any way have
or be reasonably expected to have a Material Adverse Effect.

10.20

Rule 144.  With a view to making available to Lender the benefits of Rule 144
under the Securities Act (“Rule 144”), or any similar rule or regulation of the
SEC that may at any time permit Lender to sell shares of Common Stock issuable
to Lender under any Loan Documents to the public without registration, the
Borrower represents and warrants that: (i) Borrower is not an issuer defined as
a “Shell Company” (as hereinafter defined); and (ii) if Borrower has, at any
time, been an issuer defined as a “Shell Company,” Borrower has not been an
issuer defined as a Shell Company for at least six (6) months prior to the
Effective Date.  For the purposes hereof, the term “Shell Company” shall mean an
issuer that meets the description defined under Rule 144.  In addition, so long
as Lender owns, legally or beneficially, any securities of Borrower, Borrower
shall, at its sole expense:

(a)

Make, keep and ensure that adequate current public information with respect to
Borrower, as required in accordance with Rule 144, is publicly available;

(b)

furnish to the Lender, promptly upon reasonable request: (A) a written statement
by Borrower that it has complied with the reporting requirements of Rule 144;
and (b) such other information as may be reasonably requested by Lender to
permit the Lender to sell any of the shares of Common Stock acquired hereunder
or under the Revolving Note or the Advisory Fee Notes pursuant to Rule 144
without limitation or restriction; and

(c)

promptly at the request of Lender, give Borrower’s Transfer Agent instructions
to the effect that, upon the Transfer Agent’s receipt from Lender of a
certificate (a “Rule 144 Certificate”) certifying that Lender’s holding period
(as determined in accordance with the provisions of Rule 144) for any portion of
the shares of Common Stock issuable upon conversion of the Revolving Note or the
Advisory Fee Notes which Lender proposes to sell (or any portion of such shares
which Lender is not presently selling, but for which Lender desires to remove
any restrictive legends applicable thereto) (the “Securities Being Sold”) is not
less than the required holding period pursuant to Rule 144, and receipt by the
Transfer Agent of the “Rule 144 Opinion” (as hereinafter defined) from Borrower
or its counsel (or from Lender and its counsel as permitted below), the Transfer
Agent is to effect the transfer (or issuance of a new certificate without
restrictive legends, if applicable) of the Securities Being Sold and issue to
Lender or transferee(s) thereof one or more stock certificates representing the
transferred (or re-issued) Securities Being Sold without any restrictive legend
and without recording any restrictions on the transferability of such shares on
the Transfer Agent’s books and records.  In this regard, upon Lender’s request,
Borrower shall have an affirmative obligation to cause its counsel to promptly
issue to the Transfer Agent a legal opinion providing that, based on the Rule
144 Certificate, the Securities Being Sold may be sold pursuant to the
provisions of Rule 144, even in the absence of an effective registration
statement, or re-issued without any restrictive legends pursuant to the
provisions of Rule 144, even in the absence of an effective registration
statement (the “Rule 144 Opinion”). If the Transfer Agent requires any
additional documentation in connection with any proposed transfer (or
re-issuance) by Lender of any Securities Being Sold, Borrower shall promptly
deliver or cause to be delivered to the Transfer





58




--------------------------------------------------------------------------------







Agent or to any other Person, all such additional documentation as may be
necessary to effectuate the transfer (or re-issuance) of the Securities Being
Sold and the issuance of an unlegended certificate to any such Lender or any
transferee thereof, all at Borrower’s expense.  Any and all fees, charges or
expenses, including, without limitation, attorneys’ fees and costs, incurred by
Lender in connection with issuance of any such shares, or the removal of any
restrictive legends thereon, or the transfer of any such shares to any assignee
of Lender, shall be paid by Borrower, and if not paid by Borrower, the Lender
may, but shall not be required to, pay any such fees, charges or expenses, and
the amount thereof, together with interest thereon at the highest non-usurious
rate permitted by law, from the date of outlay, until paid in full, shall be due
and payable by Borrower to Lender immediately upon demand therefor, and all such
amounts advanced by the Lender shall be additional Obligations due under this
Agreement and the Revolving Note and secured under the Loan Documents.  In the
event that the Borrower and/or its counsel refuses or fails for any reason to
render the Rule 144 Opinion or any other documents, certificates or instructions
required to effectuate the transfer (or re-issuance) of the Securities Being
Sold and the issuance of an unlegended certificate to any such Lender or any
transferee thereof, then: (A) to the extent the Securities Being Sold could be
lawfully transferred (or re-issued) without restrictions under applicable laws,
Borrower’s failure to promptly provide the Rule 144 Opinion or any other
documents, certificates or instructions required to effectuate the transfer (or
re-issuance) of the Securities Being Sold and the issuance of an unlegended
certificate to any such Lender or any transferee thereof shall be an immediate
Event of Default under this Agreement and all other Loan Documents; and (B) the
Borrower hereby agrees and acknowledges that Lender is hereby irrevocably and
expressly authorized to have counsel to Lender render any and all opinions and
other certificates or instruments which may be required for purposes of
effectuating the transfer (or re-issuance) of the Securities Being Sold and the
issuance of an unlegended certificate to any such Lender or any transferee
thereof, and the Borrower hereby irrevocably authorizes and directs the Transfer
Agent to, without any further confirmation or instructions from the Borrower,
transfer or re-issue any such Securities Being Sold as instructed by Lender and
its counsel.

10.21

Reservation of Shares.  Borrower shall take all action reasonably necessary to
at all times have authorized, and reserved for the purpose of issuance, such
number of shares of Common Stock as shall be necessary to effect the full
conversion of the Revolving Note in accordance with its terms (the “Share
Reserve”).  If at any time the Share Reserve is insufficient to effect the full
conversion of the Revolving Note then outstanding, Borrower shall increase the
Share Reserve accordingly.  If Borrower does not have sufficient authorized and
unissued shares of Common Stock available to increase the Share Reserve,
Borrower shall call and hold a special meeting of the shareholders within
forty-five (45) days of such occurrence, or take action by the written consent
of the holders of a majority of the outstanding shares of Common Stock, if
possible, for the sole purpose of increasing the number of shares authorized.
Borrower’s management shall recommend to the shareholders to vote in favor of
increasing the number of shares of Common Stock authorized.

11.

FINANCIAL COVENANTS.

11.1

Revenue Covenant.  For each calendar quarter while this Agreement remains in
effect, the Credit Parties shall have sales revenues for such calendar quarter
that are not less than seventy-five percent (75%) of the sales revenues shown
for the corresponding calendar quarter





59




--------------------------------------------------------------------------------







on the most recent of the Financial Statements (i.e. comparing third quarter
results to the prior years’ third quarter results).

12.

EVENTS OF DEFAULT.

Borrower, without notice or demand of any kind (except as specifically provided
in this Agreement), shall be in default under this Agreement upon the occurrence
of any of the following events (each an “Event of Default”):

12.1

Nonpayment of Obligations.  Any amount due and owing on the Revolving Note or
any of the Obligations, whether by its terms or as otherwise provided herein, is
not paid on the date such amount is due.

12.2

Misrepresentation.  Any written warranty, representation, certificate or
statement of the Credit Parties in this Agreement, the Loan Documents or any
other agreement with Lender shall be false or misleading in any material respect
when made or deemed made.

12.3

Nonperformance.  Any failure to perform or default in the performance of any
covenant, condition or agreement contained in this Agreement (not otherwise
addressed in this Article 12), which failure to perform or default in
performance continues for a period of ten (10) days after any Credit Party
receives notice from Lender of such failure to perform or default in performance
(provided that if the failure to perform or default in performance is not
capable of being cured, in Lender’s reasonable discretion, then the cure period
set forth herein shall not be applicable and the failure or default shall be an
immediate Event of Default hereunder).

12.4

Default under Loan Documents.  Any failure to perform or default in the
performance by any Credit Party that continues after applicable grace and cure
periods under any covenant, condition or agreement contained in any of the other
Loan Documents or any other agreement with Lender, all of which covenants,
conditions and agreements are hereby incorporated in this Agreement by express
reference.

12.5

Default under Other Obligations.  Any default by Borrower in the payment of
principal, interest or any other sum for any other obligation beyond any period
of grace provided with respect thereto or in the performance of any, other term,
condition or covenant contained in any agreement (including any capital or
operating lease or any agreement in connection with the deferred purchase price
of property), the effect of which default is to cause or permit the holder of
such obligation (or the other party to such other agreement) to cause such
obligation or agreement to become due prior to its stated maturity, to terminate
such other agreement, or to otherwise modify or adversely affect such obligation
or agreement in a manner that could have a Material Adverse Effect on any Credit
Party.

12.6

Assignment for Creditors.  Any Credit Party makes an assignment for the benefit
of creditors, fails to pay, or admits in writing its inability to pay its debts
as they mature; or if a trustee of any substantial part of the assets of the
Credit Parties is applied for or appointed, and in the case of such trustee
being appointed in a Proceeding brought against any of the Credit Parties, the
Credit Parties, by any action or failure to act indicates its approval of,
consent to, or acquiescence in such appointment and such appointment is not
vacated, stayed on appeal or





60




--------------------------------------------------------------------------------







otherwise shall not have ceased to continue in effect within sixty (60) days
after the date of such appointment.

12.7

Bankruptcy.  Any Proceeding involving any of the Credit Parties, is commenced by
or against any of the Credit Parties under any bankruptcy, reorganization,
arrangement, insolvency, readjustment of debt, dissolution or liquidation law or
statute of the federal government or any state government, and in the case of
any such Proceeding being instituted against any of the Credit Parties: (i) the
Credit Parties, by any action or failure to act, indicates its approval of,
consent to or acquiescence therein; or (ii) an order shall be entered approving
the petition in such Proceedings and such order is not vacated, stayed on appeal
or otherwise shall not have ceased to continue in effect within sixty (60) days
after the entry thereof.

12.8

Judgments.  The entry of any judgment, decree, levy, attachment, garnishment or
other process, or the filing of any Lien against the property of any of the
Credit Parties, unless such judgment or other process shall have been, within
sixty (60) days from the entry thereof: (i) bonded over to the satisfaction of
Lender and appealed; (ii) vacated; or (iii) discharged.

12.9

Material Adverse Effect.  A Material Adverse Effect shall occur, and such
Material Adverse Effect is not cured within the notice and cure periods provided
in Section 12.3 above.

12.10

Change in Control.  Except as permitted under this Agreement, any Change in
Control shall occur; provided, however, a Change in Control shall not constitute
an Event of Default if: (i) it arises out of an event or circumstance beyond the
reasonable control of the Credit Parties (for example, but not by way of
limitation, a transfer of ownership interest due to death or incapacity); and
(ii) within sixty (60) days after such Change in Control, the Credit Parties
provide Lender with information concerning the identity and qualifications of
the individual or individuals who will be in Control, and such individual or
individuals shall be acceptable to Lender, in Lender’s sole discretion.  

12.11

Collateral Impairment.  The entry of any judgment, decree, levy, attachment,
garnishment or other process, or the filing of any Lien against, any of the
Collateral or any collateral under a separate security agreement securing any of
the Obligations, and such judgment or other process shall not have been, within
thirty (30) days from the entry thereof: (i) bonded over to the satisfaction of
Lender and appealed; (ii) vacated; or (iii) discharged.

12.12

Intentionally Left Blank.  

12.13

Intentionally Left Blank.

12.14

Intentionally Left Blank.

12.15

Lock Box Account.  (i) The determination in good faith by the Lender that there
has been a failure to perform or default in the performance by a Credit Party of
Section 2.1(e) of this Agreement; or (ii) the failure of the Borrower to cause
sufficient funds to be on deposit in the Lock Box Account to permit the Lender
to withdraw payments at any such time payments are due to Lender by Borrower
pursuant hereto.





61




--------------------------------------------------------------------------------







13.

REMEDIES.

(a)

Upon the occurrence and during the continuance of an Event of Default, Lender
shall have all rights, powers and remedies set forth in the Loan Documents, in
any written agreement or instrument (other than this Agreement or the Loan
Documents) relating to any of the Obligations or any security therefor, or as
otherwise provided at law or in equity.  Without limiting the generality of the
foregoing, Lender may, at its option, upon the occurrence and during the
continuance of an Event of Default, declare its commitments to Borrower to be
terminated and all Obligations to be immediately due and payable; provided,
however, that upon the occurrence of an Event of Default under either Section
12.6, “Assignment for Creditors”, or Section 12.7, “Bankruptcy”, all commitments
of Lender to Borrower shall immediately terminate and all Obligations shall be
automatically due and payable, all without demand, notice or further action of
any kind required on the part of Lender.  The Credit Parties hereby waive any
and all presentment, demand, notice of dishonor, protest, and all other notices
and demands in connection with the enforcement of Lender’s rights under the Loan
Documents, and hereby consents to, and waives notice of release, with or without
consideration, of the Credit Parties or of any Collateral, notwithstanding
anything contained herein or in the Loan Documents to the contrary.

(b)

No Event of Default shall be waived by Lender, except and unless such waiver is
in writing and signed by Lender.  No failure or delay on the part of Lender in
exercising any right, power or remedy hereunder shall operate as a waiver of the
exercise of the same or any other right at any other time; nor shall any single
or partial exercise of any such right, power or remedy preclude any other or
further exercise thereof or the exercise of any other right, power or remedy
hereunder.  There shall be no obligation on the part of Lender to exercise any
remedy available to Lender in any order. The remedies provided for herein are
cumulative and not exclusive of any remedies provided at law or in equity.  The
Credit Parties agree that in the event that Borrower fails to perform, observe
or discharge any of its Obligations or liabilities under this Agreement, the
Revolving Note, and other Loan Documents, or any other agreements with Lender,
no remedy of law will provide adequate relief to Lender, and further agrees that
Lender shall be entitled to temporary and permanent injunctive relief in any
such case without the necessity of proving actual damages.

(c)

Upon each occurrence of a default or an Event of Default pursuant to Section
12.15, in addition to any other rights or remedies the Lender may have under the
Loan Documents or applicable law, the Lender shall have the right, but not the
obligation, to cause the Borrower to pay to Lender a penalty in cash in an
amount equal to ten percent (10%) of the outstanding amount of the Obligations
as of the time of each said default or Event of Default.  The penalty provided
in this Section 13(c) shall be applied and be added to the Obligations: (i) upon
the occurrence of each single default or Event of Default pursuant to Section
12.15 and; (ii) in the event that any single default or Event of Default
continues for a period of longer than thirty (30) days, the penalty provided in
this Section shall be immediately applied upon the expiration of each subsequent
thirty (30) day period and shall continue to be applied upon the expiration of
each subsequent thirty (30) day period until such default or Event of Default is
cured by the Borrower to the satisfaction of the Lender, in its sole
discretion.  In connection with the penalty described herein, the Lender need
not provide, and the Borrower hereby waives, any presentment, demand, protest or
other notice of any kind, and the Lender





62




--------------------------------------------------------------------------------







may immediately and without expiration of any grace period enforce any and all
of its rights and remedies hereunder and all other remedies available to it
under applicable law.  Nothing herein shall limit Lender’s right to pursue any
other remedies available to it at law or in equity including a decree of
specific performance and/or injunctive relief with respect to causing Borrower
to comply with the terms and conditions of Section 2.1(e).

14.

MISCELLANEOUS.

14.1

Obligations Absolute.  None of the following shall affect the Obligations of the
Credit Parties to Lender under this Agreement or Lender’s rights with respect to
the Collateral:

(a)

acceptance or retention by Lender of other property or any interest in property
as security for the Obligations;

(b)

release by Lender of all or any part of the Collateral or of any party liable
with respect to the Obligations (other than Borrower);

(c)

release, extension, renewal, modification or substitution by Lender of the
Revolving Note, or any note evidencing any of the Obligations; or

(d)

failure of Lender to resort to any other security or to pursue the Credit
Parties or any other obligor liable for any of the Obligations before resorting
to remedies against the Collateral.

14.2

Entire Agreement.  This Agreement and the other Loan Documents: (i) are valid,
binding and enforceable against the Credit Parties and Lender in accordance with
its provisions and no conditions exist as to their legal effectiveness; (ii)
constitute the entire agreement between the parties; and (iii) are the final
expression of the intentions of the Credit Parties and Lender.  No promises,
either expressed or implied, exist between the Credit Parties and Lender, unless
contained herein or in the Loan Documents.  This Agreement and the Loan
Documents supersede all negotiations, representations, warranties, commitments,
offers, contracts (of any kind or nature, whether oral or written) prior to or
contemporaneous with the execution hereof.

14.3

Amendments; Waivers.  No amendment, modification, termination, discharge or
waiver of any provision of this Agreement or of the Loan Documents, or consent
to any departure by the Credit Parties therefrom, shall in any event be
effective unless the same shall be in writing and signed by Lender, and then
such waiver or consent shall be effective only for the specific purpose for
which given.

14.4

WAIVER OF DEFENSES. THE CREDIT PARTIES WAIVE EVERY PRESENT AND FUTURE DEFENSE,
CAUSE OF ACTION, COUNTERCLAIM OR SETOFF WHICH THE CREDIT PARTIES MAY HAVE AS OF
THE DATE HEREOF TO ANY ACTION BY LENDER IN ENFORCING THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS.  THE CREDIT PARTIES WAIVE ANY IMPLIED COVENANT OF GOOD
FAITH AND RATIFIES AND CONFIRMS WHATEVER LENDER MAY DO PURSUANT TO THE TERMS OF
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AS OF THE DATE OF THIS AGREEMENT.
 THIS PROVISION IS A MATERIAL INDUCEMENT FOR LENDER GRANTING ANY FINANCIAL
ACCOMMODATION TO BORROWER.





63




--------------------------------------------------------------------------------







14.5

WAIVER OF JURY TRIAL. LENDER AND CREDIT PARTIES, AFTER CONSULTING OR HAVING HAD
THE OPPORTUNITY TO CONSULT WITH COUNSEL, KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE, IRREVOCABLY, THE RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY
LEGAL PROCEEDING BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT, THE REVOLVING NOTE, ANY LOAN DOCUMENT OR ANY OF THE OBLIGATIONS,
THE COLLATERAL, OR ANY OTHER AGREEMENT EXECUTED OR CONTEMPLATED TO BE EXECUTED
IN CONJUNCTION WITH THIS AGREEMENT, OR ANY COURSE OF CONDUCT OR COURSE OF
DEALING IN WHICH LENDER AND CREDIT PARTIES ARE ADVERSE PARTIES.  THIS PROVISION
IS A MATERIAL INDUCEMENT FOR LENDER GRANTING ANY FINANCIAL ACCOMMODATION TO
BORROWER.

14.6

MANDATORY FORUM SELECTION.  TO INDUCE LENDER TO MAKE THE LOANS, CREDIT PARTIES
IRREVOCABLY AGREE THAT ANY DISPUTE ARISING UNDER, RELATING TO, OR IN CONNECTION
WITH, DIRECTLY OR INDIRECTLY, THIS AGREEMENT OR RELATED TO ANY MATTER WHICH IS
THE SUBJECT OF OR INCIDENTAL TO THIS AGREEMENT ANY OTHER LOAN DOCUMENT, OR THE
COLLATERAL (WHETHER OR NOT SUCH CLAIM IS BASED UPON BREACH OF CONTRACT OR TORT)
SHALL, EXCEPT AS HEREINAFTER PROVIDED, BE SUBJECT TO THE EXCLUSIVE JURISDICTION
AND VENUE OF THE STATE AND/OR FEDERAL COURTS LOCATED IN BROWARD COUNTY, FLORIDA;
PROVIDED, HOWEVER, LENDER MAY, AT LENDER’S SOLE OPTION, ELECT TO BRING ANY
ACTION IN ANY OTHER JURISDICTION.  THIS PROVISION IS INTENDED TO BE A
“MANDATORY” FORUM SELECTION CLAUSE AND GOVERNED BY AND INTERPRETED CONSISTENT
WITH FLORIDA LAW. BORROWER HEREBY CONSENTS TO THE EXCLUSIVE JURISDICTION AND
VENUE OF ANY STATE OR FEDERAL COURT HAVING ITS SITUS IN SAID COUNTY (OR TO ANY
OTHER JURISDICTION OR VENUE, IF LENDER SO ELECTS), AND WAIVES ANY OBJECTION
BASED ON FORUM NON CONVENIENS. CREDIT PARTIES HEREBY WAIVE PERSONAL SERVICE OF
ANY AND ALL PROCESS AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO BORROWER, AS SET FORTH
HEREIN OR IN THE MANNER PROVIDED BY APPLICABLE STATUTE, LAW, RULE OF COURT OR
OTHERWISE.

14.7

Usury Savings Clause. Notwithstanding any provision in this Agreement or the
other Loan Documents, the total liability for payments of interest and payments
in the nature of interest, including, without limitation, all charges, fees,
exactions, or other sums which may at any time be deemed to be interest, shall
not exceed the limit imposed by the usury laws of the jurisdiction governing
this Agreement or any other applicable law.  In the event the total liability of
payments of interest and payments in the nature of interest, including, without
limitation, all charges, fees, exactions or other sums which may at any time be
deemed to be interest, shall, for any reason whatsoever, result in an effective
rate of interest, which for any month or other interest payment period exceeds
the limit imposed by the usury laws of the jurisdiction governing this
Agreement, all sums in excess of those lawfully collectible as interest for the
period in question shall, without further agreement or notice by, between, or to
any party hereto, be applied to the reduction of the outstanding principal
balance of this Agreement immediately





64




--------------------------------------------------------------------------------







upon receipt of such sums by the Lender, with the same force and effect as
though the Borrower had specifically designated such excess sums to be so
applied to the reduction of such outstanding principal balance and the Lender
hereof had agreed to accept such sums as a penalty-free payment of principal;
provided, however, that the Lender may, at any time and from time to time,
elect, by notice in writing to the Borrower, to waive, reduce, or limit the
collection of any sums in excess of those lawfully collectible as interest
rather than accept such sums as a prepayment of the outstanding principal
balance.  It is the intention of the parties that the Borrower do not intend or
expect to pay nor does the Lender intend or expect to charge or collect any
interest under this Agreement greater than the highest non-usurious rate of
interest which may be charged under applicable law.

14.8

Assignability. Lender may at any time assign Lender’s rights in this Agreement,
the Revolving Note, any Loan Documents, the Obligations, or any part thereof,
and transfer Lender’s rights in any or all of the Collateral, all without the
Credit Parties’ consent or approval, and Lender thereafter shall be relieved
from all liability with respect to such instrument or Collateral so transferred.
 In addition, Lender may at any time sell one or more participations in the
Loans, all without the Credit Parties’ consent or approval. The Credit Parties
may not sell or assign this Agreement, any Loan Document or any other agreement
with Lender, or any portion thereof, either voluntarily or by operation of law,
nor delegate any of its duties of obligations hereunder or thereunder, without
the prior written consent of Lender, which consent may be withheld in Lender’s
sole and absolute discretion.  This Agreement shall be binding upon Lender and
the Credit Parties and their respective legal representatives, successors and
permitted assigns.  All references herein to a Credit Party shall be deemed to
include any successors, whether immediate or remote.  In the case of a joint
venture or partnership, the term “Borrower” or “Credit Party” shall be deemed to
include all joint venturers or partners thereof, who shall be jointly and
severally liable hereunder.

14.9

Confidentiality. Each of the Credit Parties shall keep confidential any
information obtained from Lender (except information publicly available or in
Credit Parties’ domain prior to disclosure of such information from Lender, and
except as required by applicable laws) and shall promptly return to the Lender
all schedules, documents, instruments, work papers and other written information
without retaining copies thereof, previously furnished by it as a result of this
Agreement or in connection herewith.

14.10

Publicity.  Lender shall have the right to approve, before issuance, any press
release or any other public statement with respect to the transactions
contemplated hereby made by the Credit Parties; provided, however, that the
Credit Parties shall be entitled, without the prior approval of Lender, to issue
any press release or other public disclosure with respect to such transactions
required under applicable securities or other laws or regulations.
 Notwithstanding the foregoing, the Credit Parties shall use its best efforts to
consult Lender in connection with any such press release or other public
disclosure prior to its release and Lender shall be provided with a copy thereof
upon release thereof.  Lender shall have the right to make any press release
with respect to the transactions contemplated hereby without the Credit Parties’
approval.  In addition, with respect to any press release to be made by Lender,
Borrower hereby authorizes and grants blanket permission to Lender to include
the Borrower’s stock symbol, if any, in any press releases.  Borrower shall,
promptly upon request, execute any additional





65




--------------------------------------------------------------------------------







documents of authority or permission as may be requested by Lender in connection
with any such press releases.

14.11

Binding Effect.  This Agreement shall become effective upon execution by the
Credit Parties and Lender.

14.12

Governing Law.  Except in the case of the Mandatory Forum Selection Clause in
Section 14.6 above, which clause shall be governed and interpreted in accordance
with Florida law, this Agreement, the Loan Documents and the Revolving Note
shall be delivered and accepted in, and shall be deemed to be contracts made
under and governed by, the internal laws of the State of Nevada, and for all
purposes shall be construed in accordance with the laws of the State of Nevada,
without giving effect to the choice of law provisions of such State.  The
governing law provisions of this Section 14.12 are a material inducement for
Lender to enter into this Agreement, and the Borrower hereby agrees,
acknowledges and understands that the Lender would not have entered into this
Agreement, nor made or provided the Loans, without the full agreement and
consent of the Credit Parties, with full knowledge and understanding, that
except in the case of the Mandatory Forum Selection Clause in Section 14.6
above, which clause shall be governed and interpreted in accordance with Florida
law, this Agreement, and each of the Loan Documents, shall be governed by the
internal laws of the State of Nevada, and for all purposes shall be construed in
accordance with the laws of the State of Nevada, without giving effect to the
choice of law provisions.  In this regard, each of the Credit Parties hereby
acknowledges that it has reviewed this Agreement and all Loan Documents, and
specifically, this Section 14.12, with competent counsel selected by the Credit
Parties, and in that regard, each of the Credit Parties fully understands the
choice of law provisions set forth in this Section.  In addition, each of the
Credit Parties agrees, and acknowledges that it has had an opportunity to
negotiate the terms and provisions of this Agreement and the other Loan
Documents with and through its counsel, and that the Credit Parties have
sufficient leverage and economic bargaining power, and have used such leverage
and economic bargaining power, to fairly and fully negotiate this Agreement and
the other Loan Documents in a manner that is acceptable to the Credit Parties.
Moreover, because of the material nature of this choice of law provision in
inducing Lender to enter into this Agreement and to make the Loans to the Credit
Parties, each of the Credit Parties hereby fully and absolutely waives any and
all rights to make any claims, counterclaims, defenses, to raise or make any
arguments (including any claims, counterclaims, defenses, or arguments based on
grounds of public policy, unconscionability, or implied covenants of fair
dealing and good faith), or to otherwise undertake any litigation strategy or
maneuver of any nature or kind that would result in, or which otherwise seeks
to, invalidate this choice of law provision, or that would otherwise result in
or require the application of the laws of any other State other than the State
of Nevada in the interpretation or governance of this Agreement or any other
Loan Documents (except for the Mandatory Forum Selection clause in Section 14.6
hereof).  Each of the Credit Parties has carefully considered this Section 14.12
and has carefully reviewed its application and effect with competent counsel,
and in that regard, fully understands and agrees that Lender would not have
entered into this Agreement, nor made the Loans, without the express agreement
and acknowledgement of each of the Credit Parties to this choice of law
provision, and the express waivers set forth herein.

14.13

Enforceability.  Wherever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision





66




--------------------------------------------------------------------------------







of this Agreement shall be prohibited by, unenforceable or invalid under any
jurisdiction, such provision shall as to such jurisdiction, be severable and be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.

14.14

Survival of Borrower’s Representations.  All covenants, agreements,
representations and warranties made by the Credit Parties herein shall,
notwithstanding any investigation by Lender, be deemed material and relied upon
by Lender and shall survive the making and execution of this Agreement and the
Loan Documents and the issuance of the Revolving Note, and shall be deemed to be
continuing representations and warranties until such time as the Credit Parties
have fulfilled all of its Obligations to Lender, and Lender has been
indefeasibly paid in full. Lender, in extending financial accommodations to
Borrower, is expressly acting and relying on the aforesaid representations and
warranties.

14.15

Extensions of Lender’s Commitment and the Revolving Note.  This Agreement shall
secure and govern the terms of any extensions or renewals of Lender’s commitment
hereunder and the Revolving Note pursuant to the execution of any modification,
extension or renewal note executed by Borrower, consented and agreed to by the
Guarantors, and accepted by Lender in its sole and absolute discretion in
substitution for the Revolving Note.

14.16

Time of Essence.  Time is of the essence in making payments of all amounts due
Lender under this Agreement and in the performance and observance by the Credit
Parties of each covenant, agreement, provision and term of this Agreement.

14.17

Execution.  This Agreement may be executed in one or more counterparts, all of
which taken together shall be deemed and considered one and the same Agreement.
 In the event that any signature of this Agreement or any other Loan Documents
is delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
file or other similar format file, such signature shall be deemed an original
for all purposes and shall create a valid and binding obligation of the party
executing same with the same force and effect as if such facsimile or “.pdf”
signature page was an original thereof.  Notwithstanding the foregoing, Lender
shall not be obligated to accept any document or instrument signed by facsimile
transmission or by e-mail delivery of a “.pdf” format file or other similar
format file as an original, and may in any instance require that an original
document be submitted to Lender in lieu of, or in addition to, any such document
executed by facsimile transmission or by e-mail delivery of a “.pdf” format file
or other similar format file.

14.18

Notices.  Any notices, consents, waivers, or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
in each case properly addressed to the party to receive the same in accordance
with the information below, and will be deemed to have been delivered: (i) if
mailed by certified mail, return receipt requested, postage prepaid and properly
addressed to the address below, then three (3) Business Days after deposit of
same in a regularly maintained U.S. Mail receptacle; or (ii) if mailed by
Federal Express, UPS or other nationally recognized overnight courier service,
overnight delivery, then one (1) Business Day after deposit of same in a
regularly maintained receptacle of such overnight courier; or (iii) if hand
delivered, then upon hand delivery thereof to the address indicated on or prior
to 5:00 p.m., EST, on a Business Day.  Any notice hand delivered after 5:00





67




--------------------------------------------------------------------------------







p.m., EST, shall be deemed delivered on the following Business Day.
 Notwithstanding the foregoing, notice, consents, waivers or other
communications referred to in this Agreement may be sent by facsimile, e-mail,
or other method of delivery, but shall be deemed to have been delivered only
when the sending party has confirmed (by reply e-mail or some other form of
written confirmation) that the notice has been received by the other party.  The
addresses and facsimile numbers for such communications shall be as set forth
below, unless such address or information is changed by a notice conforming to
the requirements hereof.  No notice to or demand on Borrower in any case shall
entitle Borrower to any other or further notice or demand in similar or other
circumstances:

If to any Credit Party:

Integrated Energy Solutions, Inc.

 

871 Coronado Center Drive, Suite 200

 

Henderson, NJ 89052

 

Attention:

Ernest Remo, CEO

 

E-Mail:

ernestremo@san.rr.com

 

 

 

 

 

 

 

 

If to the Lender:

TCA Global Credit Master Fund, LP

 

3960 Howard Hughes Parkway, Suite 500

 

Las Vegas, Nevada 89169

 

Attention:

Robert Press, Director

 

E-Mail:

bpress@tcaglobalfund.com

 

 

With a copy to:

TCA Global Credit Master Fund, LP

 

19950 W. Country Club Dr., First Floor

 

Aventura, FL 33180

 

Attention: Robert Press, Director

 

E-Mail: bpress@tcaglobalfund.com

 

 

With a copy to:

David Kahan, P.A.

 

6420 Congress Ave., Suite 1800

 

Boca Raton, Florida 33487

 

Telephone:

(561) 672-8330

 

Facsimile:

(561) 672-8301

 

E-Mail:

David@dkpalaw.com




14.19

Indemnification.  As a material inducement for Lender to enter into this
Agreement, the Credit Parties agree to defend, protect, indemnify and hold
harmless Lender, and its parent companies, Subsidiaries, Affiliates, divisions,
and their respective attorneys, officers, directors, agents, shareholders,
members, partners, employees, and representatives, and the predecessors,
successors, assigns, personal representatives, heirs and executors of each of
them (including those retained in connection with the transactions contemplated
by this Agreement) (each, a “Lender Indemnitee” and collectively, the “Lender
Indemnitees”) from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, Proceedings,





68




--------------------------------------------------------------------------------







suits, claims, costs, expenses and distributions of any kind or nature
(including the disbursements and the reasonable fees of counsel and paralegals
for each Lender Indemnitee thereto throughout all trial and appellate levels,
bankruptcy Proceedings, mediations, arbitrations, administrative hearings and at
all other levels and tribunals), which may be imposed on, incurred by, or
asserted against, any Lender Indemnitee (whether direct, indirect or
consequential and whether based on any federal, state or local laws or
regulations, including securities, Environmental Laws and commercial laws and
regulations, under common law or in equity, or based on contract, tort, or
otherwise) in any manner relating to or arising out of this Agreement or any of
the Loan Documents, or any act, event or transaction related or attendant
thereto, the preparation, execution and delivery of this Agreement and the Loan
Documents, including the making or issuance and management of the Loans, the use
or intended use of the proceeds of the Loans, the enforcement of Lender’s rights
and remedies under this Agreement, the Loan Documents, the Revolving Note, any
other instruments and documents delivered hereunder, or under any other
agreement between Borrower and Lender.  To the extent that the undertaking to
indemnify set forth in the preceding sentence may be unenforceable because it
violates any law or public policy, the Credit Parties shall satisfy such
undertaking to the maximum extent permitted by applicable law.  Any liability,
obligation, loss, damage, penalty, cost or expense covered by this indemnity
shall be paid to each Lender Indemnitee on demand, and, failing prompt payment,
shall, together with interest thereon at the Default Rate from the date incurred
by each Lender Indemnitee until paid by Borrower, be added to the Obligations of
Borrower and be secured by the Collateral.  The provisions of this Section shall
survive the satisfaction and payment of the other Obligations and the
termination of this Agreement.

14.20

Release.  In consideration of the mutual promises and covenants made herein, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, and intending to be legally bound hereby, each Credit Party
hereby agrees to fully, finally and forever release and forever discharge and
covenant not to sue the Lender Indemnitees, and each one of them, from any and
all debts, fees, attorneys’ fees, liens, costs, expenses, damages, sums of
money, accounts, bonds, bills, covenants, promises, judgments, charges, demands,
claims, causes of action, Proceedings, suits, liabilities, expenses, obligations
or contracts of any kind whatsoever, whether in law or in equity, whether
asserted or unasserted, whether known or unknown, fixed or contingent, under
statute or otherwise, from the beginning of time through the Effective Date,
including any and all claims relating to or arising out of any financing
transactions, credit facilities, notes, debentures, security agreements, and
other agreements, including each of the Loan Documents, entered into by the
Credit Parties with Lender and any and all claims that the Credit Parties do not
know or suspect to exist, whether through ignorance, oversight, error,
negligence, or otherwise, and which, if known, would materially affect their
decision to enter into this Agreement or the related Loan Documents. The
provisions of this Section shall survive the satisfaction and payment of the
other Obligations and the termination of this Agreement.

14.21

Interpretation.  If any provision in this Agreement requires judicial or similar
interpretation, the judicial or other such body interpreting or construing such
provision shall not apply the assumption that the terms hereof shall be more
strictly construed against one party because of the rule that an instrument must
be construed more strictly against the party which itself or through its agents
prepared the same.  The parties hereby agree that all parties and their agents
have participated in the preparation hereof equally.





69




--------------------------------------------------------------------------------







14.22

Compliance with Federal Law.  The Credit Parties shall: (i) ensure that no
Person who owns a controlling interest in or otherwise controls the Credit
Parties is or shall be listed on the Specially Designated Nationals and Blocked
Person List or other similar lists maintained by the Office of Foreign Assets
Control (“OFAC”), the Department of the Treasury, included in any Executive
Orders or any other similar lists from any Governmental Authority; (ii) not use
or permit the use of the proceeds of the Loans to violate any of the foreign
asset control regulations of OFAC or any enabling statute or Executive Order
relating thereto, or any other similar national or foreign governmental
regulations; and (iii) comply with all applicable Lender Secrecy Act (“BSA”)
laws and regulations, as amended.  As required by federal law and Lender’s
policies and practices, Lender may need to obtain, verify and record certain
customer identification information and documentation in connection with opening
or maintaining accounts or establishing or continuing to provide services.

14.23

Consents.  With respect to any provisions of this Agreement or any other Loan
Documents which require the consent or approval of Lender, unless expressly
otherwise provided in any such provision, such consent or approval may be
granted, conditioned, or withheld by Lender in its sole and absolute discretion.
 In any event, when any consent or approval of Lender is required under this
Agreement or any other Loan Documents, the Credit Parties shall not be entitled
to make any claim for, and the Credit Parties hereby expressly waives any claim
for, damages incurred by the Credit Parties by reason of Lender’s granting,
conditioning or withholding any such consent or approval, and the Credit
Parties’ sole and absolute remedy with respect thereto shall be an action for
specific performance.  To the extent any consent or approval is given by Lender
under any provision hereunder or under any other Loan Documents, such consent or
approval shall only be applicable to the specific instance to which it relates
and shall not be deemed to be a continuing or future consent or approval, and
any such consent or approval shall not impose any liability or warranty
obligation on the Lender.

14.24

Non-U.S. Status. THE LENDER IS A NON-U.S. PERSON AS THAT TERM IS DEFINED IN THE
UNITED STATES INTERNAL REVENUE CODE. IT IS HEREBY AGREED AND UNDERSTOOD THAT THE
OBLIGATIONS HEREUNDER MAY BE SOLD OR RESOLD ONLY TO NON-U.S. PERSONS. THE
INTEREST PAYABLE HEREUNDER IS PAYABLE ONLY OUTSIDE THE UNITED STATES. ANY U.S.
PERSON WHO HOLDS THIS OBLIGATION WILL BE SUBJECT TO LIMITATIONS UNDER THE UNITED
STATES INCOME TAX LAW.

[REMAINDER OF PAGE LEFT BLANK, SIGNATURE PAGE FOLLOWS]





70




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, Borrower and Lender have executed this Credit Agreement as
of the date first above written.

BORROWER:




INTEGRATED ENERGY SOLUTIONS, INC.,

a Nevada corporation







By:

/s/ Ernest B. Remo___________

Name:

Ernest B. Remo

Title:

Chief Executive Officer







LENDER:




TCA GLOBAL CREDIT MASTER FUND, LP




By:

TCA Global Credit Fund GP, Ltd.

Its:

General Partner







By:

/s/ Robert Press_______________

Name:

Robert Press

Title:

Director








71




--------------------------------------------------------------------------------







CONSENT AND AGREEMENT

The undersigned, referred to in the foregoing senior secured revolving credit
facility agreement as Guarantors, hereby consent and agree to said senior
secured revolving credit facility agreement and to the payment of the amounts
contemplated therein, documents contemplated thereby, representations and
warranties made therein, and to the provisions contained therein relating to
conditions to be fulfilled and obligations to be performed by them pursuant to
or in connection with said senior secured revolving credit facility agreement to
the same extent as if the undersigned were a party to said senior secured
revolving credit facility agreement.

GUARANTORS:

PATTEN ENERGY ENTERPRISES, INC., a

California corporation







By:

/s/ Ezekiel Patten, Jr.________________

Name:

Ezekiel Patten, Jr.

Title:

President




AP LUBES, INC., a Delaware corporation




By:

/s/ Robert Rosinski_______________

Name:

Robert Rosinski

Title:

President




ATLANTIC-PACIFIC, LLC, an Indiana

limited liability company







By:

/s/ Robert Rosinski_______________

Name:

Robert Rosinski

Title:

Manager

















72




--------------------------------------------------------------------------------







INDEX OF EXHIBITS

Exhibit A

Form of Compliance Certificate

Exhibit B

Form of Guaranty (Corporate)

Exhibit C

Form of Irrevocable Transfer Agent Instructions

Exhibit D

Form of Pledge Agreement

Exhibit E

Form of Revolving Note

Exhibit F-1

Form of Security Agreement (Borrower)

Exhibit F-2

Form of Security Agreement (Subsidiary/Guarantor)

Exhibit G

Form of Validity Certificate

Exhibit H

Form of Advisory Fee Notes




INDEX OF SCHEDULES

Schedule 7.1

Subsidiaries

Schedule 7.4

Capitalization

Schedule 7.18

Real Property

Schedule 7.21

IP Rights

Schedule 7.28

Bank Accounts and Deposit Accounts

Schedule 7.29

Places of Business











73




--------------------------------------------------------------------------------







Exhibit A

Form of Compliance Certificate








74




--------------------------------------------------------------------------------










Exhibit B

Form of Guaranty Agreement (Corporate)








75




--------------------------------------------------------------------------------







Exhibit C

Form of Irrevocable Transfer Agent Instructions





76




--------------------------------------------------------------------------------







Exhibit D

Form of Pledge Agreement





77




--------------------------------------------------------------------------------







Exhibit E

Form of Revolving Note





78




--------------------------------------------------------------------------------










Exhibit F-1




Form of Security Agreement – Borrower








79




--------------------------------------------------------------------------------







Exhibit F-2




Form of Security Agreement – Subsidiaries





80




--------------------------------------------------------------------------------







Exhibit G




Form of Validity Certificates





81




--------------------------------------------------------------------------------







Exhibit H




Form of Advisory Fee Notes
























































82




--------------------------------------------------------------------------------







Schedule 7.1




Subsidiaries





83




--------------------------------------------------------------------------------










Schedule 7.4




Capitalization





84




--------------------------------------------------------------------------------










Schedule 7.18




Real Property





85




--------------------------------------------------------------------------------










Schedule 7.21




IP Rights





86




--------------------------------------------------------------------------------










Schedule 7.28




Bank Accounts and Deposit Accounts





87




--------------------------------------------------------------------------------










Schedule 7.29




Places of Business










































































88


